Exhibit 10.89

 

 

 

ASSET PURCHASE AGREEMENT

 

by and between

 

UTSTARCOM, INC.

 

and

 

3COM CORPORATION

 

Dated as of March 4, 2003

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I TRANSFER OF ASSETS AND LIABILITIES

 

 

Section 1.1

Assets to be Sold; Assumption of Liabilities

Section 1.2

Purchase Price

Section 1.3

Closing

Section 1.4

Deliveries by Seller

Section 1.5

Deliveries by Buyer

Section 1.6

Post-Closing Arrangements

Section 1.7

Post-Closing Purchase Price Adjustment

 

 

ARTICLE II RELATED MATTERS

 

 

Section 2.1

Books and Records of Seller Group

Section 2.2

Mail and Check Handling

Section 2.3

Employees and Employee Benefits

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER GROUP

 

 

Section 3.1

Organization

Section 3.2

Authorization

Section 3.3

Consents and Approvals; No Violations

Section 3.4

Financial Statements

Section 3.5

Absence of Undisclosed Liabilities

Section 3.6

Absence of Certain Changes

Section 3.7

Intellectual Property

Section 3.8

Title, Ownership and Related Matters

Section 3.9

Subsidiaries

Section 3.10

Litigation; Product Liability

Section 3.11

Compliance with Applicable Law

Section 3.12

Certain Contracts and Arrangements

Section 3.13

Taxes

Section 3.14

Employee Benefit Plans; ERISA; Employees

Section 3.15

Environmental Matters

Section 3.16

Insurance

Section 3.17

Labor Matters

Section 3.18

Suppliers

Section 3.19

Customers

Section 3.20

Assets and Permits Necessary to the Business; Equipment

Section 3.21

Transactions with Affiliates

Section 3.22

Certain Fees

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

Section 4.1

Organization

Section 4.2

Authorization

Section 4.3

Consents and Approvals; No Violations

Section 4.4

Certain Fees

Section 4.5

Funding

 

 

ARTICLE V COVENANTS

 

 

Section 5.1

Conduct of the Business

Section 5.2

Access to Information

 

i

--------------------------------------------------------------------------------


 

Section 5.3

Consents and Approvals

Section 5.4

Reasonable Efforts

Section 5.5

Public Announcements

Section 5.6

Covenant to Satisfy Conditions

Section 5.7

Supplemental Disclosure

Section 5.8

Transfers Not Effected as of Closing

Section 5.9

Employment of Eligible Employees

Section 5.10

Prohibition on Solicitation and Hiring

Section 5.11

No Negotiation

Section 5.12

Confidentiality

Section 5.13

Agreements Related to Certain Business Real Property

Section 5.14

Insurance Claims

Section 5.15

Tax Matters

Section 5.16

Further Actions

Section 5.17

Compliance with Bulk Sales Laws; Payment of Retained Liabilities

Section 5.18

Standards Organizations

Section 5.19

Compilers, etc.

Section 5.20

Buyer Acknowledgment

Section 5.21

Conduct Relating to Receivable and Payables

Section 5.22

Non-U.S. Agreements

Section 5.23

Agreements Related to Certain Warranty and Service Obligations

Section 5.24

Assistance Relating to Retained Agreements

Section 5.25

Agreements Related to Certain Liabilities

 

 

ARTICLE VI CONDITIONS TO OBLIGATIONS OF THE PARTIES

 

 

Section 6.1

Conditions to Each Party’s Obligations

Section 6.2

Conditions to Obligations of Seller Group

Section 6.3

Conditions to Obligations of Buyer

 

 

ARTICLE VII SURVIVAL OF REPRESENTATIONS; INDEMNIFICATIONS

 

 

Section 7.1

Survival of Representations

Section 7.2

Seller Group’s Agreement to Indemnify

Section 7.3

Buyer’s Agreement to Indemnify

Section 7.4

Third Party Indemnification

Section 7.5

Sole Remedy

 

 

ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER

 

 

Section 8.1

Termination of Agreement

Section 8.2

Procedure for and Effect of Termination

Section 8.3

Amendment, Extension and Waiver

Section 8.4

Termination Fee

 

 

ARTICLE IX MISCELLANEOUS

 

 

Section 9.1

Fees and Expenses

Section 9.2

Further Assurances; Guarantee

Section 9.3

Notices

Section 9.4

Severability

Section 9.5

Binding Effect; Assignment

 

ii

--------------------------------------------------------------------------------


 

Section 9.6

No Third Party Beneficiaries

Section 9.7

Interpretation

Section 9.8

Jurisdiction and Consent to Service; Expenses Related to Legal Proceedings

Section 9.9

Entire Agreement

Section 9.10

Descriptive Headings

Section 9.11

Governing Law

Section 9.12

Counterparts

Section 9.13

Specific Performance

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A

 

Reference Balance Sheet (see Schedule 3.4(i))

Exhibit B

 

Bill of Sale

Exhibit C

 

Form of Assignment of Patent Rights

Exhibit D

 

Form of Assignment of Copyrights

Exhibit E

 

Form of Assignment of Trademarks

Exhibit F

 

Instrument of Assumption

Exhibit G

 

Rolling Meadows Lease Agreement

Exhibit H

 

Multiple Site License Agreement

Exhibit I

 

Consulting Services Agreement

Exhibit J

 

Intellectual Property License Agreement

Exhibit K

 

Form of Lease Assignment Agreement

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT, dated as of March 4, 2003 (the “Agreement”), is
by and between UTStarcom, Inc., a Delaware corporation, and its designated
subsidiaries or affiliates (“Buyer”), and 3Com Corporation, a Delaware
corporation (“Seller”).

 

WHEREAS, Seller by itself and through the entities set forth on Schedule 3.9 of
the Disclosure Schedules (collectively, the “Seller Group”) is currently engaged
in developing, manufacturing, having manufactured, selling, marketing,
supporting and providing professional services with respect to the Products (as
defined in Section 3.7(n)(iv)) (the “Business”); and

 

WHEREAS, Buyer desires to purchase and assume from Seller, and Seller desires
to, or desires to cause other members of the Seller Group to, sell, assign,
transfer, convey and deliver to Buyer, certain specified assets and properties
of the Seller Group related to the Business together with certain specified
obligations and liabilities relating thereto, all in the manner and subject to
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows:

 


ARTICLE I


 


TRANSFER OF ASSETS AND LIABILITIES


 


SECTION 1.1                                   ASSETS TO BE SOLD; ASSUMPTION OF
LIABILITIES


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AT THE CLOSING (AS DEFINED IN SECTION 1.3), SELLER GROUP WILL SELL,
CONVEY, ASSIGN, TRANSFER AND DELIVER, OR WILL CAUSE TO BE SOLD, CONVEYED,
ASSIGNED, TRANSFERRED AND DELIVERED, TO BUYER, AND BUYER AGREES TO PURCHASE AND
ACQUIRE, OR WILL CAUSE TO BE PURCHASED AND ACQUIRED, FROM SELLER GROUP, FREE AND
CLEAR OF ANY LIENS (AS DEFINED IN SECTION 3.8(A)), EXCEPT FOR PERMITTED
ENCUMBRANCES (AS DEFINED IN SECTION 3.8(A)), ALL OF SELLER GROUP’S RIGHT,
TITLE AND INTEREST IN AND TO THE FOLLOWING ASSETS (COLLECTIVELY, THE “ASSETS”):


 

(I)                                     THE FOLLOWING PRODUCT-RELATED ITEMS:

 

(A)                              ALL MARKETING, SALES AND PROMOTIONAL LITERATURE
RELATING PRIMARILY TO THE BUSINESS OWNED BY OR IN THE POSSESSION OF ANY MEMBER
OF THE SELLER GROUP;

 

(B)                                IN ACCORDANCE WITH AND TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, ALL LISTS, FILES, BILLS AND CORRESPONDENCE OF OR
RELATED TO CUSTOMERS AND SUPPLIERS IN POSSESSION OR UNDER CONTROL OF A BUSINESS
EMPLOYEE AS OF THE DATE HEREOF OR AS OF THE CLOSING DATE AND (X) RELATED TO THE
BUSINESS AND LOCATED IN THE ROLLING MEADOWS FACILITY OF SELLER OR (Y) PRIMARILY
RELATED TO THE BUSINESS AND LOCATED IN THE LOCATIONS SET FORTH ON
SCHEDULE 1.1(A)(I)(B) OF THE DISCLOSURE SCHEDULES (THE “BUSINESS REAL
PROPERTY”);

 

(C)                                THE TANGIBLE EMBODIMENTS OF TRANSFERRED
INTELLECTUAL PROPERTY OR TANGIBLE EMBODIMENTS OF INTELLECTUAL PROPERTY LICENSED
PURSUANT TO AN INTELLECTUAL PROPERTY CONTRACT, IN BOTH CASES, RELATED TO THE
BUSINESS (SUBJECT TO SELLER’S RIGHT TO RETAIN COPIES PURSUANT TO THE
INTELLECTUAL PROPERTY LICENSE AGREEMENT);

 

--------------------------------------------------------------------------------


 

(D)                               ALL INVENTORY (CONSISTING OF RAW MATERIALS,
WORK IN PROCESS AND FINISHED GOODS) OF PRODUCTS;

 

(E)                                 ALL TRANSFERABLE LICENSES, PERMITS AND
AUTHORIZATIONS RELATING TO GOVERNMENTAL AUTHORIZATION FOR THE MANUFACTURE AND
DISTRIBUTION OF PRODUCTS (EXCLUDING ANY GENERAL BUSINESS LICENSES TO CONDUCT
BUSINESS IN A PARTICULAR JURISDICTION AND THE LIKE) (THE “PERMITS”), AND COPIES
OF ALL REPORTS AND CERTIFICATIONS RELATED TO THE PERMITS OR TO OTHER SIMILAR
LICENSES, PERMITS AND AUTHORIZATIONS THAT ARE NOT TRANSFERRABLE;

 

(F)                                 ALL SPECIFICATIONS, SCHEMATICS, DESIGNS,
DRAWINGS, BLUE PRINTS, MODELS, SKETCHES, TECHNICAL MANUALS, OPERATING MANUALS,
FLOW CHARTS AND RELATED FILES FOR THE PRODUCTS OWNED BY OR IN POSSESSION OF ANY
MEMBER OF THE SELLER GROUP (SUBJECT TO SELLER’S RIGHT TO RETAIN COPIES PURSUANT
TO THE INTELLECTUAL PROPERTY LICENSE AGREEMENT);

 

(G)                                THE FOLLOWING INTANGIBLE ASSETS:

 

(I)            THE TRANSFERRED INTELLECTUAL PROPERTY;

 

(II)           ALL CLAIMS FOR PAST INFRINGEMENT OF TRANSFERRED INTELLECTUAL
PROPERTY;

 

(III)         ALL GOODWILL OF THE BUSINESS; AND

 

(IV)         ALL OTHER INTANGIBLE ASSETS, IF ANY, LISTED ON SCHEDULE
1.1(A)(I)(G)(IV) OF THE DISCLOSURE SCHEDULES;

 

(II)                                  THE FOLLOWING BALANCE SHEET ITEMS:

 

(A)                              PREPAID EXPENSES AND SECURITY DEPOSITS
REFLECTED IN THE BALANCE SHEET OF THE BUSINESS DATED AS OF NOVEMBER 29, 2002
ATTACHED HERETO AS EXHIBIT A (THE “REFERENCE BALANCE SHEET”), WITH SUCH CHANGES
THERETO THAT OCCUR IN THE ORDINARY COURSE OF BUSINESS PRIOR TO THE CLOSING DATE;

 

(B)                                THE FURNITURE, FIXTURES, EQUIPMENT,
FURNISHINGS AND OFFICE SUPPLIES AND OTHER TANGIBLE PERSONAL PROPERTY OF THE
BUSINESS REFLECTED IN THE REFERENCE BALANCE SHEET, INCLUDING, BUT NOT LIMITED
TO, THE ITEMS LISTED ON SCHEDULE 3.20(C) OF THE DISCLOSURE SCHEDULES AND THE
ONE-TIME SETUP EQUIPMENT CONTEMPLATED BY THE TRANSITION SERVICES AGREEMENT
BETWEEN BUYER AND SELLER DATED THE DATE HEREOF (SUBJECT TO COMPLETION OF PAYMENT
OF SUCH AMOUNTS DUE BY BUYER THEREUNDER), WITH SUCH CHANGES THERETO THAT OCCUR
IN THE ORDINARY COURSE OF BUSINESS PRIOR TO THE CLOSING DATE; AND

 

(C)                                ALL OTHER ASSETS REFLECTED ON THE REFERENCE
BALANCE SHEET (OTHER THAN ACCOUNTS RECEIVABLE, WHICH SHALL BE RETAINED BY THE
SELLER) WITH SUCH CHANGES THERETO THAT OCCUR IN THE ORDINARY COURSE OF BUSINESS
PRIOR TO THE CLOSING DATE;

 

(III)                               THE FOLLOWING CONTRACTUAL ITEMS:

 

(A)                              SUBJECT TO SECTION 5.8, THE CONTRACTS FOR THE
SALE, DISTRIBUTION OR MANUFACTURE OF THE PRODUCTS OR RELATING TO TECHNOLOGY
EMBODIED IN THE PRODUCTS, INCLUDING AMENDMENTS AND SUPPLEMENTS, MODIFICATIONS OR
SIDE LETTERS RELATED THERETO, SET FORTH ON SCHEDULE 1.1(A)(III)(A) OF THE
DISCLOSURE SCHEDULES AND (1) ANY SUCH CONTRACTS ENTERED INTO IN COMPLIANCE WITH
THE TERMS HEREOF DURING THE PERIOD COMMENCING ON THE DATE HEREOF AND THROUGH THE
CLOSING DATE (AS DEFINED IN SECTION 1.3) AND (2) ANY OTHER CONTRACTS THAT THE
PARTIES MUTUALLY AGREE TO INCLUDE IN THE ASSETS PRIOR TO THE CLOSING DATE, AS
EVIDENCED BY AN AMENDMENT TO

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)(III)(A) TO BE ACKNOWLEDGED BY THE PARTIES AND DELIVERED AT THE
CLOSING (COLLECTIVELY, THE “CONTRACTS”). NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT SELLER HAS NOT PROVIDED BUYER WITH EXECUTED COPIES OF ANY OF THE
CONTRACTS FOR REVIEW PRIOR TO THE DATE HEREOF (EACH AN “UNPRODUCED CONTRACT”),
SELLER SHALL, WITHIN 45 DAYS OF THE DATE HEREOF, PROVIDE ANY SUCH UNPRODUCED
CONTRACTS TO BUYER FOR ITS REVIEW. BUYER MAY, IN ITS SOLE DISCRETION, REFUSE TO
ACCEPT TRANSFER OF ANY SUCH UNPRODUCED CONTRACTS (AND SUCH UNPRODUCED CONTRACTS
SHALL IMMEDIATELY CEASE TO BE CONTRACTS FOR ALL PURPOSES OF THIS AGREEMENT) IF
AND TO THE EXTENT (I) ANY SUCH UNPRODUCED CONTRACTS CONTAIN MATERIALLY DIFFERENT
OR ADVERSE TERMS AS COMPARED TO THE CONTRACTS PROVIDED TO BUYER FOR REVIEW, OR
(II) SELLER FAILS TO PRODUCE ANY SUCH UNPRODUCED CONTRACTS WITHIN 45 DAYS OF THE
DATE HEREOF. BUYER AND SELLER AGREE TO COOPERATE TO RECONCILE THEIR LISTS OF
UNPRODUCED CONTRACTS WITHIN TWO DAYS OF THE DATE HEREOF, WITH THE OBJECTIVE OF
MINIMIZING THE NUMBER OF UNPRODUCED CONTRACTS; AND

 

(B)                                TO THE EXTENT TRANSFERABLE, ALL RIGHTS OF THE
SELLER GROUP UNDER ALL WARRANTIES, REPRESENTATIONS AND GUARANTEES MADE BY
SUPPLIERS, MANUFACTURERS OR CONTRACTORS IN CONNECTION WITH THE BUSINESS;

 

(IV)                              IN ACCORDANCE WITH AND TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, ALL PERSONNEL AND PAYROLL RECORDS OF THE AFFECTED
EMPLOYEES LOCATED IN THE ROLLING MEADOWS FACILITY OR IN THE BUSINESS REAL
PROPERTY AND COPIES OF ALL SUCH RECORDS LOCATED IN THE SELLER’S FACILITY; AND

 

(V)                                 COPIES OF ALL OTHER BOOKS, RECORDS OR
CORRESPONDENCE RELATED TO THE BUSINESS (EXCLUDING TAX RETURNS NOT RELATED
EXCLUSIVELY TO THE BUSINESS).

 


(B)                                 SUCH SALE, CONVEYANCE, ASSIGNMENT, TRANSFER
AND DELIVERY OF THE ASSETS WILL BE EFFECTED BY DELIVERY BY SELLER AND/OR OTHER
MEMBERS OF THE SELLER GROUP TO BUYER OF (I) DULY EXECUTED BILLS OF SALE (EACH, A
“BILL OF SALE”) IN THE FORM ATTACHED HERETO AS EXHIBIT B, (II) INSTRUMENTS OF
ASSIGNMENT ASSIGNING EACH MEMBER OF THE SELLER GROUP’S INTEREST IN AND TO THE
TRANSFERRED INTELLECTUAL PROPERTY (AS DEFINED IN SECTION 3.7(P)), INCLUDING ALL
REGISTERED INTELLECTUAL PROPERTY (AS DEFINED IN SECTION 3.7(P)) RELATING
THERETO, PURSUANT TO THE FORM OF ASSIGNMENT OF PATENT RIGHTS ATTACHED HERETO AS
EXHIBIT C, FORM OF ASSIGNMENT OF COPYRIGHTS ATTACHED HERETO AS EXHIBIT D AND
FORM OF ASSIGNMENT OF TRADEMARKS OBTAINED HERETO AS EXHIBIT E (EACH, AN
“INTELLECTUAL PROPERTY ASSIGNMENT”), (III) A COPY OF THE PATENTS AND PATENT
APPLICATIONS AND THE REGISTRATIONS AND PENDING APPLICATIONS INCLUDED IN THE
TRANSFERRED INTELLECTUAL PROPERTY AND (IV) SUCH OTHER GOOD AND SUFFICIENT
INSTRUMENTS OF SALE, CONVEYANCE, TRANSFER AND ASSIGNMENT  AS SHALL BE NECESSARY
TO VEST IN BUYER GOOD AND VALID TITLE TO THE OTHER ASSETS FREE AND CLEAR OF ALL
LIENS, EXCEPT FOR PERMITTED ENCUMBRANCES (COLLECTIVELY, THE “OTHER
INSTRUMENTS”).


 


(C)                                  AT THE CLOSING, BUYER WILL DELIVER TO
SELLER GROUP AN INSTRUMENT OF ASSUMPTION SUBSTANTIALLY IN THE FORM OF EXHIBIT F
HERETO (THE “INSTRUMENT OF ASSUMPTION”), WHEREBY BUYER WILL UNDERTAKE, ASSUME
AND AGREE TO PERFORM, PAY AND DISCHARGE WHEN DUE, AND HOLD SELLER GROUP HARMLESS
FROM AND INDEMNIFY SELLER GROUP AGAINST, THE FOLLOWING DEBTS, LIABILITIES AND
OBLIGATIONS OF SELLER GROUP RELATED TO THE BUSINESS: (I) LIABILITIES AND
OBLIGATIONS ASSOCIATED WITH THE CONTRACTS, (II) ALL WARRANTY OBLIGATIONS
RELATING TO THE PRODUCTS OR SERVICES PERFORMED IN CONNECTION WITH THE PRODUCTS,
EXCEPT FOR THESE WARRANTY OBLIGATIONS SET FORTH ON SCHEDULE 1.1(C) HERETO (THE
“EXCLUDED WARRANTY OBLIGATIONS”) AND (III) OTHER LIABILITIES REFLECTED ON THE
REFERENCE BALANCE SHEET, WITH SUCH CHANGES THERETO THAT OCCUR IN THE ORDINARY
COURSE OF BUSINESS PRIOR TO THE CLOSING DATE OTHER THAN ACCOUNTS PAYABLE, WHICH
SHALL BE RETAINED BY SELLER (COLLECTIVELY, THE “ASSUMED LIABILITIES”).  BUYER
EXPRESSLY IS NOT ASSUMING ANY OBLIGATIONS OR LIABILITIES, WHETHER ACCRUED,
ABSOLUTE, CONTINGENT, MATURED, UNMATURED OR OTHER, OF SELLER GROUP OR ANY OTHER
PERSON OR ENTITY, EXCEPT FOR THE ASSUMED LIABILITIES (THE “EXCLUDED
LIABILITIES”).  WITHOUT LIMITING THE FOREGOING, IT IS EXPRESSLY AGREED THAT
BUYER SHALL NOT ASSUME OR HAVE ANY RESPONSIBILITY WITH RESPECT TO ANY OF THE
FOLLOWING LIABILITIES OR OBLIGATIONS, AND THE FOLLOWING LIABILITIES AND
OBLIGATIONS SHALL NOT CONSTITUTE ASSUMED LIABILITIES: (1) ANY


 


3

--------------------------------------------------------------------------------



 


LIABILITY OR OBLIGATION FOR TAXES (AS DEFINED IN SECTION 3.13) FOR WHICH SELLER
IS RESPONSIBLE PURSUANT TO SECTION 5.15(C) HEREOF; (2) ANY LIABILITY OR
OBLIGATION OF SELLER GROUP AS A RESULT OF ANY LEGAL OR EQUITABLE ACTION OR
JUDICIAL OR ADMINISTRATIVE PROCEEDING INITIATED AT ANY TIME IN RESPECT OF
ANYTHING DONE, SUFFERED TO BE DONE, OR OMITTED TO BE DONE BY THE SELLER GROUP OR
ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS, EXCEPT FOR ASSUMED
LIABILITIES, OR (3) RELATED TO THE EMPLOYMENT BY ANY MEMBER OF THE SELLER GROUP
OF ANY EMPLOYEE OF ANY MEMBER OF THE SELLER GROUP, INCLUDING, WITHOUT
LIMITATION, EMPLOYMENT LIABILITIES (UNLESS SPECIFICALLY INCLUDED IN THE
REFERENCE BALANCE SHEET AND EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR TO THE
EXTENT RELATED TO THEIR ACTIVITIES AS EMPLOYEES OF BUYER FOLLOWING THE CLOSING),
AND SEVERANCE PAYMENTS TO EMPLOYEES OF ANY MEMBER OF THE SELLER GROUP THAT ARE
NOT AFFECTED EMPLOYEES (AS DEFINED BELOW).  FOR THESE PURPOSES, “EMPLOYMENT
LIABILITIES” MEANS ANY AND ALL CLAIMS, DEBTS, LIABILITIES, COMMITMENTS AND
OBLIGATIONS, WHETHER FIXED, CONTINGENT OR ABSOLUTE, MATURED OR UNMATURED,
LIQUIDATED OR UNLIQUIDATED, ACCRUED OR UNACCRUED, KNOWN OR UNKNOWN, WHENEVER OR
HOWEVER ARISING, INCLUDING ALL COSTS AND EXPENSES RELATING TO THE SATISFACTION
THEREOF, ARISING UNDER APPLICABLE FEDERAL, STATE, COUNTY, LOCAL, PROVINCIAL OR
FOREIGN STATUTE, LAW, ORDINANCE, REGULATION, RULE, CODE, TREATY OR RULE OF
COMMON LAW (COLLECTIVELY, “LAW”), PERMITS, ACTION OR PROCEEDING BEFORE ANY
GOVERNMENTAL AUTHORITY, ORDER OR CONSENT DECREE OR ANY AWARD OF ANY ARBITRATOR
OF ANY KIND RELATING TO ANY SELLER EMPLOYEE PLAN, EMPLOYMENT AGREEMENT OR
OTHERWISE TO AN EMPLOYEE WHILE EMPLOYED BY SELLER GROUP.


 


(D)                                 NOTWITHSTANDING THE FOREGOING, THE ASSETS
IDENTIFIED ON SCHEDULE 1.1(D) ARE EXPRESSLY EXCLUDED FROM THE ASSETS AND SHALL
BE RETAINED BY THE SELLER GROUP.


 


SECTION 1.2                                   PURCHASE PRICE


 

Subject to the terms and conditions of this Agreement, in reliance on the Seller
Group’s representations, warranties and agreements contained herein and in any
Non-U.S. Agreements (as defined in Section 5.22), and in consideration of the
sale, conveyance, assignment, transfer and delivery of the Assets, Buyer will
deliver or cause to be delivered, in full payment for the sale, conveyance,
assignment, transfer and delivery of the Assets, payment at the Closing by wire
transfer to such bank account or bank accounts as shall be specified by Seller,
in immediately available funds, of an aggregate of U.S. $100,000,000 (the
“Closing Cash Purchase Price”), which shall be subject to subsequent adjustment
pursuant to Section 1.7(d).

 


SECTION 1.3                                   CLOSING


 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place not later than 10:00 A.M., local time, at the offices of Wilson
Sonsini Goodrich & Rosati PC, 650 Page Mill Road, Palo Alto, California
94304-1050 on the second business day following the satisfaction or waiver of
all of the conditions set forth in Article VI hereof or at such other time or
place as to which the parties shall agree.  As provided in Section 5.4, the
parties shall use reasonable best efforts to cause the Closing to occur on or
prior to May 3, 2003.  The effective time of the Closing is sometimes referred
to herein as the “Closing Date.”

 


SECTION 1.4                                   DELIVERIES BY SELLER


 

At the Closing, Seller Group will deliver or cause to be delivered to Buyer
(unless previously delivered or waived in writing by Buyer) the following:

 


(A)                                  DULY EXECUTED BILLS OF SALE


 


(B)                                 DULY EXECUTED COUNTERPARTS OF THE
INTELLECTUAL PROPERTY ASSIGNMENTS;


 

4

--------------------------------------------------------------------------------


 


(C)                                  THE OTHER INSTRUMENTS


 


(D)                                 THE OFFICER’S CERTIFICATES REFERRED TO IN
SECTION 6.3(D);


 


(E)                                  THE CONSENTS REFERRED TO IN SECTION 6.3(C);


 


(F)                                    CERTIFICATES OF EACH MEMBER OF THE SELLER
GROUP COMPLYING WITH THE REQUIREMENTS OF SECTION 1445 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), AND THE TREASURY REGULATIONS PROMULGATED
THEREUNDER, TO THE EFFECT THAT NO WITHHOLDING OF FEDERAL INCOME TAX IS REQUIRED
(THE “1445 CERTIFICATES”);


 


(G)                                 DULY EXECUTED COUNTERPART OF THE ROLLING
MEADOWS, ILLINOIS LEASE AGREEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT G (THE
“ROLLING MEADOWS LEASE AGREEMENT”);


 


(H)                                 DULY EXECUTED COUNTERPART OF THE MULTIPLE
SITE LICENSE AGREEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT H, WITH RESPECT TO
THE BUSINESS REAL PROPERTY IDENTIFIED THEREIN (THE “MULTIPLE SITE LICENSE
AGREEMENT”);


 


(I)                                     DULY EXECUTED COUNTERPART OF THE
CONSULTING SERVICES AGREEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT I (THE
“CONSULTING SERVICES AGREEMENT”);


 


(J)                                     DULY EXECUTED COUNTERPART OF THE
INTELLECTUAL PROPERTY LICENSE AGREEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT J
(THE “INTELLECTUAL PROPERTY LICENSE AGREEMENT”);


 


(K)                                  DULY EXECUTED COUNTERPARTS OF TWO SEPARATE
LEASE ASSIGNMENT AGREEMENTS, SUBSTANTIALLY IN THE FORM OF EXHIBIT K, WITH
RESPECT TO A LEASE FOR EACH OF THE FOLLOWING TWO BUSINESS REAL PROPERTIES (I)
100 DAVIDSON AVENUE, SOMERSET, NEW JERSEY AND (II) 420 ST KILDA ROAD, SUITE 3,
LEVEL 2, MELBOURNE, AUSTRALIA (“LEASE ASSIGNMENT AGREEMENTS”);


 


(L)                                     ALL OTHER DOCUMENTS, INSTRUMENTS,
DECLARATIONS, AFFIDAVITS AND WRITINGS AS MAY (IN THE JUDGMENT OF BUYER) BE
NECESSARY OR APPROPRIATE TO ASSIGN, CONVEY, TRANSFER AND DELIVER TO BUYER GOOD
AND VALID TITLE TO THE ASSETS FREE AND CLEAR OF ALL LIENS EXCEPT FOR PERMITTED
ENCUMBRANCES OR AS MAY BE REQUIRED TO BE DELIVERED BY SELLER GROUP AT OR PRIOR
TO THE CLOSING DATE PURSUANT TO THIS AGREEMENT (THE AGREEMENTS REFERRED TO IN
THIS SECTION 1.4, AS WELL AS SIMILAR AGREEMENTS REQUIRED ELSEWHERE IN THE
AGREEMENT, BEING REFERRED TO HEREIN AS THE “ANCILLARY AGREEMENTS”); AND


 


(M)                               (I) ALL COPIES OF ALL TANGIBLE MATERIALS IN
THE POSSESSION OF SELLER GROUP EMBODYING THE TRANSFERRED INTELLECTUAL PROPERTY
(SUBJECT TO SELLER’S RIGHT TO RETAIN COPIES PURSUANT TO THE INTELLECTUAL
PROPERTY LICENSE AGREEMENT), AND (II) A COPY OF ALL TANGIBLE MATERIALS IN THE
POSSESSION OF SELLER GROUP EMBODYING THE LICENSED INTELLECTUAL PROPERTY, IN EACH
CASE INCLUDING WITHOUT LIMITATION SPECIFICATIONS, DOCUMENTATION, INVENTION
DISCLOSURES, LABORATORY NOTEBOOKS, SOURCE CODE LISTINGS, TECHNICAL MANUALS, FLOW
CHARTS, AND FILES RELATED THERETO.


 


SECTION 1.5                                   DELIVERIES BY BUYER


 

At the Closing, Buyer will deliver or cause to be delivered to Seller, or, in
the case of clause (a) below, to the affiliates of Seller who are parties to any
Non-U.S. Agreements, if applicable (unless previously delivered), the following:

 

5

--------------------------------------------------------------------------------


 


(A)                                  THE CLOSING CASH PURCHASE PRICE REFERRED TO
IN SECTION 1.2; PROVIDED, THAT IF SELLER GROUP SHALL FAIL TO DELIVER THE 1445
CERTIFICATES, BUYER MAY (BUT SHALL NOT BE REQUIRED TO) WITHHOLD FROM THE CASH
PAYABLE AT THE CLOSING AND PAY OVER TO THE APPROPRIATE TAXING AUTHORITY AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF THE TOTAL “AMOUNT REALIZED” (AS DEFINED IN
INTERNAL REVENUE SERVICE TREASURY REGULATION 1.1445 - 1(G)(5)) BY ANY MEMBER OF
THE SELLER GROUP FOR THE TRANSFER OF ANY “U.S. REAL PROPERTY INTERESTS” (AS
DEFINED IN SECTION 1445 OF THE CODE).  A PORTION OF THE CLOSING CASH PURCHASE
PRICE SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THE NON-U.S. AGREEMENTS,
WITH THE REMAINDER PAID TO SELLER;


 


(B)                                 DULY EXECUTED COUNTERPARTS OF THE
INTELLECTUAL PROPERTY ASSIGNMENTS;


 


(C)                                  DULY EXECUTED INSTRUMENTS OF ASSUMPTION;


 


(D)                                 THE OFFICER’S CERTIFICATE REFERRED TO IN
SECTION 6.2(C);


 


(E)                                  DULY EXECUTED COUNTERPART OF THE MULTIPLE
SITE LICENSE AGREEMENT;


 


(F)                                    DULY EXECUTED COUNTERPART OF THE ROLLING
MEADOWS LEASE AGREEMENT;


 


(G)                                 DULY EXECUTED COUNTERPART OF THE CONSULTING
SERVICES AGREEMENT;


 


(H)                                 DULY EXECUTED COUNTERPART OF THE
INTELLECTUAL PROPERTY LICENSE AGREEMENT;


 


(I)                                     DULY EXECUTED COUNTERPARTS OF THE LEASE
ASSIGNMENT AGREEMENTS;


 


(J)                                     A LIST OF ANY PROCEEDINGS OR ACTIONS
KNOWN TO ANY MEMBER OF THE SELLER GROUP BEFORE ANY GOVERNMENTAL AUTHORITY
(INCLUDING, WITHOUT LIMITATION, THE U.S. P.T.O. OR EQUIVALENT AUTHORITY ANYWHERE
IN THE WORLD) RELATED TO REGISTERED INTELLECTUAL PROPERTY INCLUDED IN THE
TRANSFERRED INTELLECTUAL PROPERTY, AND ALL ACTIONS THAT MUST BE TAKEN BEFORE THE
DATE SIXTY (60) DAYS AFTER THE CLOSING DATE, INCLUDING WITHOUT LIMITATION THE
PAYMENT OF ANY REGISTRATION, MAINTENANCE OR RENEWAL FEES OR THE FILING OF ANY
DOCUMENTS, APPLICATIONS OR CERTIFICATES, FOR THE PURPOSES OF MAINTAINING,
PERFECTING OR PRESERVING THE REGISTERED INTELLECTUAL PROPERTY INCLUDED WITHIN
THE TRANSFERRED INTELLECTUAL PROPERTY; AND


 


(K)                                  ALL OTHER DOCUMENTS, INSTRUMENTS AND
WRITINGS REQUIRED TO BE DELIVERED BY BUYER AT OR PRIOR TO THE CLOSING DATE
PURSUANT TO THIS AGREEMENT OR THE ANCILLARY AGREEMENTS.


 


SECTION 1.6                                   POST-CLOSING ARRANGEMENTS


 

Except as set forth in any other agreement between the parties hereto, at the
Closing all data processing, accounting, insurance, banking, personnel, legal,
communications and other products and services provided to the Business by
Seller Group or its affiliates, including any agreements or understandings
(written or oral) with respect thereto, will terminate without any further
action or liability on the part of the parties thereto.

 


SECTION 1.7                                   POST-CLOSING PURCHASE PRICE
ADJUSTMENT


 


(A)                                  ON THE TENTH (10TH) BUSINESS DAY FOLLOWING
THE COMPLETION AND ACCEPTANCE BY EACH PARTY HERETO OF A STATEMENT (THE “FINAL
STATEMENT”) OF THE WORKING CAPITAL OF THE BUSINESS (AS DEFINED BELOW) AS OF THE
CLOSE OF BUSINESS ON THE CLOSING DATE (UNLESS THE CLOSING DATE DOES NOT FALL ON
THE END OF A MONTHLY FISCAL PERIOD OF THE SELLER GROUP, IN WHICH CASE THE FINAL
STATEMENT SHALL BE AS OF THE LAST DAY OF SELLER GROUP’S PRECEDING MONTHLY FISCAL
PERIOD), EITHER (I) BUYER SHALL PAY TO SELLER THE AMOUNT (TOGETHER WITH INTEREST
AS


 


6

--------------------------------------------------------------------------------



 


DESCRIBED BELOW) BY WHICH THE WORKING CAPITAL OF THE BUSINESS AS SET FORTH IN
THE FINAL STATEMENT IS GREATER THAN $7,771,000, WHICH IS EQUAL TO THE WORKING
CAPITAL OF THE BUSINESS AS OF THE DATE OF THE REFERENCE BALANCE SHEET (THE
“OPENING STATEMENT”) PLUS $1,000,000, OR (II) SELLER SHALL PAY TO BUYER THE
AMOUNT (TOGETHER WITH INTEREST AS DESCRIBED BELOW) BY WHICH THE WORKING CAPITAL
OF THE BUSINESS AS SET FORTH IN THE FINAL STATEMENT IS LESS THAN $5,771,000,
WHICH IS EQUAL TO THE OPENING STATEMENT LESS $1,000,000.00.  IN THE EVENT OF A
PAYMENT PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, SUCH AMOUNT SHALL BEAR
SIMPLE INTEREST AT AN ANNUAL RATE EQUAL TO THE MINIMUM APPLICABLE FEDERAL RATE
IN EFFECT AS OF THE CLOSING DATE, ACCRUING FROM THE CLOSING DATE TO THE DATE OF
PAYMENT.


 


(B)                                 THE FINAL STATEMENT SHALL BE PREPARED BY
SELLER IN THE FOLLOWING MANNER:


 

(I)                           WITHIN SEVENTY-FIVE (75) DAYS AFTER THE CLOSING
DATE, SELLER SHALL DELIVER TO BUYER THE FINAL STATEMENT, FAIRLY PRESENTING THE
WORKING CAPITAL OF THE BUSINESS AS OF THE CLOSE OF BUSINESS ON THE CLOSING
DATE.  THE FINAL STATEMENT SHALL BE ACCOMPANIED BY A REPORT SETTING FORTH
(I) THE WORKING CAPITAL OF THE BUSINESS, AS REFLECTED IN THE FINAL STATEMENT,
AND (II) THE AMOUNT OF ANY ADJUSTMENT TO THE CLOSING CASH PURCHASE PRICE TO BE
PAID AND BY WHOM PURSUANT TO SECTION 1.7(A) AND THE BASIS THEREFOR;

 

(II)                        FOLLOWING THE CLOSING, EACH PARTY SHALL GIVE THE
OTHER PARTY HERETO AND ANY INDEPENDENT AUDITORS AND AUTHORIZED REPRESENTATIVES
OF SUCH OTHER PARTY FULL ACCESS AT ALL REASONABLE TIMES TO THE PROPERTIES,
BOOKS, RECORDS AND PERSONNEL OF THE BUSINESS IN THEIR POSSESSION, CUSTODY OR
CONTROL RELATING TO PERIODS PRIOR TO THE CLOSING DATE FOR PURPOSES OF PREPARING,
REVIEWING AND RESOLVING ANY DISPUTES CONCERNING THE FINAL STATEMENT.  WITHIN
THIRTY (30) DAYS FOLLOWING THE DELIVERY TO BUYER OF THE FINAL STATEMENT, BUYER
SHALL NOTIFY SELLER OF ANY DISPUTE OF ANY ITEM CONTAINED IN THE FINAL STATEMENT,
WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE BASIS FOR SUCH DISPUTE. 
IF BUYER FAILS TO NOTIFY SELLER OF ANY SUCH DISPUTE WITHIN SUCH THIRTY (30)-DAY
PERIOD, THE FINAL STATEMENT SHALL BE DEEMED TO BE ACCEPTED BY BUYER.  IN THE
EVENT THAT BUYER SHALL SO NOTIFY SELLER OF ANY DISPUTE, BUYER AND SELLER SHALL
COOPERATE IN GOOD FAITH TO RESOLVE SUCH DISPUTE AS PROMPTLY AS POSSIBLE; AND

 

(III)                     IF BUYER AND SELLER GROUP ARE UNABLE TO RESOLVE ANY
SUCH DISPUTE WITHIN FIFTEEN (15) DAYS OF SELLER’S DELIVERY OF SUCH NOTICE (THE
“RESOLUTION PERIOD”), THEN ALL AMOUNTS REMAINING IN DISPUTE SHALL BE SUBMITTED
TO A “BIG FOUR” INDEPENDENT ACCOUNTING FIRM (THE “INDEPENDENT ACCOUNTING FIRM”)
SELECTED BY SELLER GROUP AND BUYER WITHIN TEN (10) DAYS AFTER THE EXPIRATION OF
THE RESOLUTION PERIOD.  IF SELLER GROUP AND BUYER ARE UNABLE TO AGREE ON THE
INDEPENDENT ACCOUNTING FIRM, THEN BUYER AND SELLER GROUP SHALL EACH HAVE THE
RIGHT TO REQUEST THE AMERICAN ARBITRATION ASSOCIATION TO APPOINT THE INDEPENDENT
ACCOUNTING FIRM, WHICH SHALL NOT HAVE HAD A MATERIAL RELATIONSHIP WITH SELLER
GROUP OR BUYER WITHIN THE PAST TWO (2) YEARS.  EACH PARTY AGREES TO EXECUTE, IF
REQUESTED BY THE INDEPENDENT ACCOUNTING FIRM, AN ENGAGEMENT LETTER CONTAINING
CUSTOMARY TERMS.  ALL FEES AND EXPENSES RELATING TO THE WORK, IF ANY, TO BE
PERFORMED BY THE INDEPENDENT ACCOUNTING FIRM SHALL BE BORNE EQUALLY BY SELLER
GROUP AND BUYER.  THE INDEPENDENT ACCOUNTING FIRM SHALL ACT AS AN ARBITRATOR TO
DETERMINE, BASED SOLELY ON PRESENTATIONS BY SELLER GROUP AND BUYER, AND NOT BY
INDEPENDENT REVIEW, ONLY THOSE ISSUES STILL IN DISPUTE AND SHALL BE LIMITED TO
THOSE ADJUSTMENTS, IF ANY, THAT NEED BE MADE TO THE FINAL STATEMENT TO COMPLY
WITH THE STANDARDS REFERRED TO IN SECTION 1.7(A).  THE INDEPENDENT ACCOUNTING
FIRM’S DETERMINATION SHALL BE REQUESTED TO BE MADE WITHIN THIRTY (30) DAYS OF
ITS SELECTION, SHALL BE SET FORTH IN A WRITTEN STATEMENT DELIVERED TO SELLER AND
BUYER AND SHALL BE FINAL, BINDING AND CONCLUSIVE.  THE FINAL STATEMENT, AS
MODIFIED BY RESOLUTION OF ANY DISPUTES BY BUYER AND SELLER GROUP OR BY THE
INDEPENDENT ACCOUNTING FIRM, SHALL BE THE “FINAL STATEMENT.”

 


(C)                                  THE TERM “WORKING CAPITAL OF THE BUSINESS”
MEANS THE CURRENT ASSETS (AS REFLECTED ON THE REFERENCE BALANCE SHEET) AND
INVENTORY (AS REFLECTED ON THE REFERENCE BALANCE SHEET) LESS THE ACCRUED
LIABILITIES AND OTHER (AS REFLECTED ON THE REFERENCE BALANCE SHEET) (EXCLUDING
DEFERRED COST OF GOODS SOLD, DEFERRED REVENUE AND EMPLOYEE LIABILITIES (AS SUCH
ITEMS ARE REFLECTED ON THE REFERENCE BALANCE SHEET)), AS


 


7

--------------------------------------------------------------------------------



 


CALCULATED IN ACCORDANCE WITH U.S. GAAP AND PREPARED ON A BASIS CONSISTENT WITH
THE REFERENCE BALANCE SHEET; PROVIDED, HOWEVER, THAT ASSETS AND PROPERTIES
(OTHER THAN CURRENT ASSETS AND CURRENT LIABILITIES THAT ARE ASSUMED LIABILITIES)
THAT WERE NOT REFLECTED IN THE OPENING STATEMENT SHALL NOT BE REFLECTED IN THE
FINAL STATEMENT.


 


(D)                                 THE AMOUNTS, IF ANY, REFERRED TO IN
SECTION 1.7(A) SHALL BE PAID BY THE PAYING PARTY UNDER SECTION 1.7(A) BY WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE OTHER
PARTY.


 


ARTICLE II


 


RELATED MATTERS


 


SECTION 2.1                                   BOOKS AND RECORDS OF SELLER GROUP


 

Any books and records that are related to the Business that are not delivered to
Buyer hereunder will be preserved by Seller until at least the third anniversary
of the Closing Date and will be made available (for review and copying at
Buyer’s expense of those portions of such books and records related to the
Business) to Buyer and its authorized representatives upon reasonable notice
during normal business hours to the extent reasonably required by Buyer,
including, without limitation, to the extent reasonably required in connection
with audit, accounting, tax, litigation, federal securities disclosure or other
similar needs.  Any books and records that are transferred to Buyer hereunder
will be preserved by Buyer until at least the third anniversary of the Closing
Date and will be made available (for review and copying at Seller’s expense) to
Seller and its authorized representatives upon reasonable notice during normal
business hours to the extent reasonably required by Seller, including, without
limitation, to the extent reasonably required in connection with audit,
accounting, tax litigation, federal securities disclosure or other similar
needs.

 


SECTION 2.2                                   MAIL AND CHECK HANDLING


 


(A)                                  EFFECTIVE AS OF THE CLOSING DATE, BUYER
SHALL HAVE THE RIGHT TO OPEN ALL MAIL AND PACKAGES RECEIVED BY BUYER AND
ADDRESSED TO SELLER RELATED TO THE BUSINESS.  BUYER SHALL PROMPTLY FORWARD TO
SELLER ANY MAIL OR PACKAGES NOT RELATED TO THE BUSINESS.  BUYER AND SELLER AGREE
TO PROMPTLY NOTIFY EACH OTHER OF ANY PHONE CALLS THEY RECEIVE THAT RELATE TO THE
OTHER’S BUSINESS.


 


(B)                                 AFTER THE CLOSING DATE, BUYER MAY DELIVER TO
SELLER ANY CHECKS OR DRAFTS PAYABLE TO SELLER OR ITS AFFILIATES THAT ARE
PROPERLY PAYABLE TO BUYER OR ITS AFFILIATES, AND SELLER SHALL REIMBURSE BUYER ON
A MONTHLY BASIS FOR THE AMOUNTS COLLECTED FROM SUCH CHECKS OR DRAFTS.  SELLER
AGREES THAT IT WILL PROMPTLY TRANSFER OR DELIVER OR CAUSE TO BE PROMPTLY
TRANSFERRED OR DELIVERED TO BUYER OR ITS DESIGNEE ANY CASH OR OTHER PROPERTY
RECEIVED DIRECTLY OR INDIRECTLY BY IT OR ANY OF ITS AFFILIATES AFTER THE CLOSING
THAT ARE PROPERLY THE PROPERTY OF BUYER OR ITS AFFILIATES.


 


(C)                                  FROM AND AFTER THE CLOSING DATE, SELLER
GROUP SHALL PROMPTLY REMIT TO BUYER ANY FUNDS THAT ARE RECEIVED BY SELLER GROUP
AND THAT ARE INCLUDED IN OR THAT REPRESENT THE ASSETS.  SELLER GROUP: (I) HEREBY
IRREVOCABLY NOMINATES, CONSTITUTES AND APPOINTS BUYER AS THE TRUE AND LAWFUL
ATTORNEY-IN-FACT OF SELLER (WITH FULL POWER OF SUBSTITUTION) EFFECTIVE AS OF THE
CLOSING DATE, AND HEREBY AUTHORIZES BUYER, IN THE NAME OF AND ON BEHALF OF EACH
MEMBER OF THE SELLER GROUP, TO EXECUTE, DELIVER, ACKNOWLEDGE, CERTIFY, FILE AND
RECORD ANY DOCUMENT, TO INSTITUTE AND PROSECUTE ANY LEGAL PROCEEDING AND TO TAKE
ANY OTHER ACTION (ON OR AT ANY TIME AFTER THE CLOSING DATE) THAT BUYER MAY DEEM
APPROPRIATE FOR THE PURPOSE OF (I) COLLECTING, ASSERTING, ENFORCING OR
PERFECTING ANY CLAIM, RIGHT OR INTEREST OF ANY KIND THAT IS INCLUDED IN ANY OF
THE ASSETS, (II) DEFENDING OR COMPROMISING ANY CLAIM OR LEGAL PROCEEDING
RELATING TO ANY OF THE ASSETS, OR (III) OTHERWISE CARRYING OUT OR FACILITATING
ANY OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT. THE POWER OF ATTORNEY
REFERRED TO IN THE


 

8

--------------------------------------------------------------------------------


 


PRECEDING SENTENCE IS AND SHALL BE COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE, AND SHALL SURVIVE THE DISSOLUTION OR INSOLVENCY OF ANY MEMBER OF
THE SELLER GROUP.  SELLER AGREES TO TAKE ALL ACTIONS NECESSARY TO OBTAIN BOARD
AND STOCKHOLDER APPROVAL OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FOR
EACH MEMBER OF THE SELLER GROUP, AS APPLICABLE.


 


SECTION 2.3                                   EMPLOYEES AND EMPLOYEE BENEFITS


 


(A)                                  PRIOR TO THE CLOSING, BUYER MAY, IN ITS
SOLE DISCRETION, OFFER TO EMPLOY ANY BUSINESS EMPLOYEE (AS DEFINED IN
SECTION 3.14(B)) ON AN AT-WILL BASIS AND PURSUANT TO THE TERMS OF THE OFFER
PRESENTED BY BUYER, WHICH MAY VARY FROM THE TERMS OF EMPLOYMENT WITH SELLER.  IF
REQUESTED BY SELLER, BUYER SHALL PROVIDE SELLER WITH SUCH INFORMATION RELATING
TO THE TERMS OF BUYER’S OFFER OF EMPLOYMENT TO THE ELIGIBLE EMPLOYEES AS IS
REASONABLY NECESSARY TO ALLOW SELLER TO DETERMINE WHETHER OR NOT THE ELIGIBLE
EMPLOYEES MAY BE ENTITLED TO SEVERANCE BENEFITS FROM SELLER.  BUYER SHALL
COMMUNICATE IN WRITING TO SELLER AS SOON AS PRACTICABLE THE NAMES OF THOSE
BUSINESS EMPLOYEES TO WHOM BUYER DETERMINES IT WILL NOT MAKE OFFERS OF
EMPLOYMENT.  BUYER SHALL FINALIZE ITS LIST OF BUSINESS EMPLOYEES TO WHICH IT
WILL MAKE OFFERS OF EMPLOYMENT (THE “ELIGIBLE EMPLOYEES”) AND COMMUNICATE THAT
LIST TO SELLER NO LATER THAN THE EARLIER TO OCCUR OF: (I) CLOSING OR (II) THE
FORTY-FIFTH DAY AFTER THE DATE OF THIS AGREEMENT.  WHEN THE BUYER COMMUNICATES
TO SELLER IN WRITING THAT IT WILL NOT OFFER EMPLOYMENT TO AN ELIGIBLE EMPLOYEE,
SUCH PERSON SHALL CEASE TO BE AN ELIGIBLE EMPLOYEE BUT SHALL CONTINUE TO BE A
BUSINESS EMPLOYEE.  BUYER SHALL MAKE GOOD FAITH OFFERS OF EMPLOYMENT TO AT LEAST
300 BUSINESS EMPLOYEES.  SUCH ELIGIBLE EMPLOYEES WHO BECOME EMPLOYEES OF BUYER
FOLLOWING THE CLOSING ARE REFERRED TO HEREIN AS THE “AFFECTED EMPLOYEES.”  PRIOR
TO CLOSING, SELLER GROUP SHALL PROVIDE BUYER WITH A LIST OF ALL INDEPENDENT
CONTRACTORS CURRENTLY PROVIDING SERVICES PRIMARILY RELATED TO THE BUSINESS. 
SELLER GROUP SHALL BE RESPONSIBLE, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, FOR ALL OBLIGATIONS AND EMPLOYMENT LIABILITIES OF BUSINESS EMPLOYEES UP
TO AND INCLUDING THE CLOSING DATE, INCLUDING ANY SEVERANCE PAYMENTS OF SUCH
EMPLOYEES ARISING IN CONNECTION WITH THE TERMINATION OF THEIR EMPLOYMENT WITH
THE SELLER GROUP, THE ANCILLARY AGREEMENTS AND ANY EMPLOYMENT LIABILITIES. 
SELLER GROUP SHALL BE RESPONSIBLE FOR ALL OBLIGATIONS TO AND EMPLOYMENT
LIABILITIES OF ALL BUSINESS EMPLOYEES UP TO AND FOLLOWING THE CLOSING, EXCEPT
FOR AFFECTED EMPLOYEES, WITH RESPECT TO WHOM SELLER GROUP SHALL BE RESPONSIBLE
FOR ALL OBLIGATIONS AND EMPLOYMENT LIABILITIES UP TO THE CLOSING.  FOLLOWING THE
CLOSING, THE AFFECTED EMPLOYEES SHALL BECOME PARTICIPANTS IN THE EMPLOYEE
BENEFIT PLANS OF BUYER AS THE AFFECTED EMPLOYEES BECOME ELIGIBLE TO PARTICIPATE
IN SUCH PLANS PURSUANT TO THEIR TERMS.  FOR PURPOSES OF THIS AGREEMENT, BUYER’S
EMPLOYEE BENEFIT PLANS INCLUDE, BUT ARE NOT LIMITED TO, ALL “EMPLOYEE BENEFIT
PLANS” WITHIN THE MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), AND EMPLOYEE FRINGE BENEFIT PROGRAMS
OF BUYER.  SELLER GROUP SHALL USE COMMERCIALLY REASONABLE EFFORTS, UPON BUYER’S
REQUEST, AND AT BUYER’S EXPENSE TO ASSIST IN THE TRANSITION OF AFFECTED
EMPLOYEES TO BUYER.  FROM AND AFTER THE CLOSING, SELLER GROUP SHALL (I) SPONSOR,
(II) ASSUME OR (III) RETAIN, AS THE CASE MAY BE, AND BE SOLELY RESPONSIBLE FOR
ALL EMPLOYMENT LIABILITIES WHETHER INCURRED BEFORE, ON OR AFTER THE CLOSING.


 

As soon as practicable following the Closing Date, Seller Group shall provide
Buyer with such documents as Buyer shall reasonably request to assure itself
that the accounts of the Affected Employees under the 3Com Corporation
401(k) Plan (“Seller Savings Plan”) if distributed to such Affected Employees,
would be eligible rollover distributions and with such documents and other
information as Buyer shall reasonably request to assure itself that the Seller
Savings Plan and the trust established pursuant thereto are qualified and
tax-exempt under Sections 401(a) and 501(a) of the Code.  Effective as of the
Closing Date, each Affected Employee who was a participant in the Seller Savings
Plan shall cease to have any contributions made on his or her behalf, except for
contributions attributable to compensation earned on or before such date under
such Seller Savings Plan.  Each Affected Employee who is a participant in a
Seller Savings Plan shall be given the opportunity to “roll over” such account
balance by way of an eligible rollover distribution to the UTStarcom, Inc.
401(k) Plan (the “Buyer 401(k) Plan”), subject to the approval of the
administrator of the Buyer 401(k) Plan and in accordance with the provisions of
such Plan and applicable

 

9

--------------------------------------------------------------------------------


 

Law.  Notwithstanding anything in this Agreement to the contrary, each Affected
Employee who was eligible to participate in a Seller Savings Plan will first
become eligible to participate in the Buyer 401(k) Plan as soon as reasonably
practicable after the Closing Date and pursuant to the terms of such plan.

 


(B)                                 SELLER GROUP AGREES AND ACKNOWLEDGES THAT
THE SELLING GROUP (AS DEFINED IN TREASURY REGULATION SECTION 54.4980B-9,
Q&A-3(A)) OF WHICH IT IS A PART (THE “SELLING GROUP”) WILL CONTINUE TO OFFER A
GROUP HEALTH PLAN TO ITS EMPLOYEES AFTER THE CLOSING DATE TO THE EXTENT REQUIRED
BY LAW AND, ACCORDINGLY, THAT SELLER AND THE SELLING GROUP SHALL BE SOLELY
RESPONSIBLE FOR PROVIDING CONTINUATION COVERAGE UNDER THE CONSOLIDATED OMNIBUS
BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”) TO THOSE INDIVIDUALS WHO
ARE M&A QUALIFIED BENEFICIARIES (AS DEFINED IN TREASURY REGULATION
SECTION 54.4980B-9, Q&A-4(A)) WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (COLLECTIVELY, THE “M&A QUALIFIED BENEFICIARIES”).  THE MEMBERS
OF THE SELLER GROUP SHALL BE RESPONSIBLE FOR ALL COBRA OBLIGATIONS, LIABILITIES
AND CLAIMS RELATED TO M&A QUALIFIED BENEFICIARIES AND ALL OTHER QUALIFIED
BENEFICIARIES (AS DEFINED IN CODE SECTION 4980B(G)(1)) WITH RESPECT TO SELLER
GROUP’S HEALTH PLANS.


 


(C)                                  BUYER SHALL PROVIDE EACH AFFECTED EMPLOYEE
CREDIT, FOR PURPOSES OF ANY SERVICE REQUIREMENTS FOR PARTICIPATION OR VESTING
(AND NOT FOR BENEFIT ACCRUAL PURPOSES), UNDER EACH EMPLOYEE BENEFIT PLAN,
PROGRAM, OR ARRANGEMENT OF THE BUYER OR ITS AFFILIATES IN WHICH SUCH EMPLOYEE IS
ELIGIBLE TO PARTICIPATE, FOR HIS OR HER PERIODS OF SERVICE WITH THE SELLER OR
ANY SUBSIDIARY, AS APPROPRIATE, CREDITED UNDER A SIMILAR PLAN, PROGRAM OR
ARRANGEMENT PRIOR TO THE CLOSING DATE OR AS REFLECTED IN SELLER’S OR ANY
SUBSIDIARY’S RECORDS, AS APPLICABLE, WHICH METHOD OF CREDITING SERVICE SHALL BE
AT BUYER’S DISCRETION, SUBJECT TO APPROPRIATE BREAK-IN-SERVICE RULES (OR OTHER
APPLICABLE LEGAL RESTRICTIONS) AND THE APPLICABLE PROVISIONS OF THE BUYER’S
EMPLOYEE BENEFIT PLAN, PROGRAM OR ARRANGEMENT AND APPLICABLE TAX QUALIFICATION
REQUIREMENTS.  NOTWITHSTANDING ANY OF THE FOREGOING TO THE CONTRARY, NONE OF THE
PROVISIONS CONTAINED HEREIN SHALL OPERATE TO DUPLICATE ANY BENEFIT PROVIDED TO
ANY AFFECTED EMPLOYEE OR THE FUNDING OF ANY SUCH BENEFIT.


 


(D)                                 NOTHING CONTAINED HEREIN, EXPRESSED OR
IMPLIED, IS INTENDED TO CONFER UPON ANY AFFECTED EMPLOYEE ANY RIGHT TO CONTINUED
EMPLOYMENT FOR ANY PERIOD BY REASON OF THIS AGREEMENT.  NOTHING CONTAINED HEREIN
IS INTENDED TO CONFER UPON ANY AFFECTED EMPLOYEE ANY PARTICULAR TERM OR
CONDITION OF EMPLOYMENT OTHER THAN WITH RESPECT TO THE PARTICULAR EMPLOYEE
BENEFIT PLANS OR SEVERANCE PLANS, POLICIES OR ARRANGEMENTS EXPRESSLY REFERRED TO
IN THIS AGREEMENT.


 


(E)                                  BUYER SHALL NEITHER ASSUME NOR SUBSTITUTE
FOR ANY OUTSTANDING OPTIONS TO PURCHASE SELLER COMMON STOCK OR ANY OTHER
EQUITY-BASED COMPENSATION AWARD HELD BY AFFECTED EMPLOYEES.  AFFECTED EMPLOYEES
SHALL ONLY BE ELIGIBLE TO PARTICIPATE IN THE BUYER’S EQUITY PLANS (INCLUDING THE
BUYER’S EMPLOYEE STOCK PURCHASE PLAN) PURSUANT TO THE TERMS AND CONDITIONS OF
SUCH PLANS.


 


(F)                                    SELLER AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO ENCOURAGE THE ELIGIBLE EMPLOYEES TO ACCEPT ANY OFFERS OF
EMPLOYMENT EXTENDED BY BUYER PURSUANT TO BUYER’S STANDARD FORM OF EMPLOYMENT
OFFER LETTER.  BUYER SHALL HAVE THE RIGHT, WITHIN FORTY-FIVE (45) DAYS OF THE
DATE OF THIS AGREEMENT, TO DESIGNATE TWENTY (20) BUSINESS EMPLOYEES WITH
EXPERTISE RELATED TO “VOICE OVER INTERNET PROTOCOL” TECHNOLOGY, PRODUCTS AND
SERVICES AS “DESIGNATED EMPLOYEES.”  IN THE EVENT ANY DESIGNATED EMPLOYEE
REJECTS BUYER’S OFFER OF EMPLOYMENT, SUCH DESIGNATED EMPLOYEE SHALL BECOME AN
“INELIGIBLE EMPLOYEE.”  SELLER MAY ELECT TO RETAIN OR HIRE UP TO SIX INELIGIBLE
EMPLOYEES WITHOUT ANY OBLIGATION TO BUYER.  HOWEVER, TO THE EXTENT SELLER
RETAINS OR HIRES MORE THAN SIX INELIGIBLE EMPLOYEES AT ANY TIME THROUGH THE
ONE-YEAR ANNIVERSARY OF THE CLOSING DATE, SELLER SHALL BE OBLIGATED TO PAY TO
BUYER A SUM EQUAL TO TWELVE (12) MONTHS OF SALARY THEN PAID BY SELLER OF EACH
SUCH RETAINED OR HIRED EMPLOYEE (IN EXCESS OF SIX).


 

10

--------------------------------------------------------------------------------


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF SELLER GROUP


 

The Seller, on behalf of itself and each member of the Seller Group, represents
and warrants to Buyer as follows subject to such exceptions as are disclosed in
a disclosure schedule supplied by Seller to Buyer (the “Disclosure Schedules”):

 


SECTION 3.1                                   ORGANIZATION


 

Each member of the Seller Group is a corporation duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation.  Each member of the Seller Group is duly qualified or licensed to
do business in each jurisdiction in which the ownership or leasing of property,
the operation of the Business, the nature of the Business or the conduct of
Seller Group’s employees makes such qualification necessary.  The members of the
Seller Group are all of the entities of Seller that are engaged in the Business
or that hold title to the Assets.

 


SECTION 3.2                                   AUTHORIZATION


 


(A)                                  SELLER HAS THE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS (TO
WHICH IT IS A PARTY) AND CONSUMMATE OR CAUSE TO BE CONSUMMATED THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE ANCILLARY AGREEMENTS (TO WHICH SELLER IS A PARTY) BY SELLER AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY
AND VALIDLY AUTHORIZED BY THE BOARD OF DIRECTORS OF SELLER AND NO OTHER
CORPORATE PROCEEDINGS INCLUDING, WITHOUT LIMITATION, A VOTE OF SELLER’S
STOCKHOLDERS, ON THE PART OF SELLER IS NECESSARY TO AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE ANCILLARY AGREEMENTS (TO WHICH
IT IS A PARTY) OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.  THIS AGREEMENT AND THE ANCILLARY AGREEMENTS (TO WHICH SELLER IS A
PARTY) HAVE BEEN DULY EXECUTED AND DELIVERED BY SELLER AND CONSTITUTE, AND WHEN
EXECUTED AND DELIVERED, EACH OF THE OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS
TO BE EXECUTED AND DELIVERED BY SELLER PURSUANT HERETO WILL CONSTITUTE, A VALID
AND BINDING AGREEMENT OF SELLER ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS.


 


(B)                                 EACH OTHER MEMBER OF THE SELLER GROUP HAS,
OR WILL HAVE PRIOR TO THE CLOSING, THE CORPORATE POWER AND AUTHORITY TO EXECUTE
AND DELIVER THE ANCILLARY AGREEMENTS AND/OR OTHER DOCUMENTS AND INSTRUMENTS
REQUIRED TO BE DELIVERED BY SUCH PARTY AT THE CLOSING PURSUANT TO THE TERMS OF
THIS AGREEMENT (THE “REQUIRED DOCUMENTS”) AND CONSUMMATE OR CAUSE TO BE
CONSUMMATED THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION AND
DELIVERY OF THE REQUIRED DOCUMENTS BY EACH MEMBER OF THE SELLER GROUP (OTHER
THAN SELLER) HAS BEEN, OR WILL BE PRIOR TO THE CLOSING, DULY AND VALIDLY
AUTHORIZED BY THE BOARD OF DIRECTORS OF SUCH MEMBER AND HAS BEEN, OR WILL BE
PRIOR TO THE CLOSING, APPROVED BY REQUISITE VOTES OF THE STOCKHOLDERS OF SUCH
MEMBER, AS NECESSARY, AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF THE
MEMBERS OF THE SELLER GROUP (OTHER THAN SELLER) WILL BE NECESSARY AS OF THE
CLOSING TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY OF THE
REQUIRED DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY. THE REQUIRED DOCUMENTS WILL BE DULY EXECUTED AND DELIVERED AT THE
CLOSING BY EACH MEMBER OF THE SELLER GROUP, AND WHEN EXECUTED AND DELIVERED,
WILL CONSTITUTE, VALID AND BINDING AGREEMENTS OR OBLIGATIONS OF SUCH MEMBER
ENFORCEABLE AGAINST SUCH MEMBER, AS APPLICABLE, IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.


 


11

--------------------------------------------------------------------------------



 


SECTION 3.3                                   CONSENTS AND APPROVALS; NO
VIOLATIONS


 


(A)                                  EXCEPT FOR APPLICABLE REQUIREMENTS OF THE
HART-SCOTT-RODINO ACT ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (THE “HSR
ACT”), OR ANTITRUST OR OTHER COMPETITION LAW OF OTHER JURISDICTIONS, THERE ARE
NO GOVERNMENTAL APPROVALS OR CONSENTS REQUIRED FOR THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT OR THE CONSUMMATION BY EACH MEMBER OF THE SELLER
GROUP OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE ANCILLARY AGREEMENTS.


 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.3 OF THE
DISCLOSURE SCHEDULES, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE ANCILLARY AGREEMENTS AND THE CONSUMMATION BY EACH MEMBER OF THE SELLER
GROUP OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT (I) CONFLICT
WITH OR RESULT IN ANY BREACH OR VIOLATION OF ANY PROVISION OF THE CERTIFICATE OF
INCORPORATION, BYLAWS OR OTHER COMPARABLE CHARTER DOCUMENTS OF ANY MEMBER OF THE
SELLER GROUP; (II) REQUIRE ANY MEMBER OF THE SELLER GROUP TO FILE OR REGISTER
WITH, OR GIVE NOTICE TO, OR OBTAIN THE AUTHORIZATION, CONSENT OR APPROVAL OF ANY
PERSON (OTHER THAN A GOVERNMENTAL ENTITY CONTEMPLATED IN CLAUSE (A) ABOVE)
WHETHER WITHIN OR OUTSIDE THE UNITED STATES; (III) VIOLATE, CONFLICT WITH OR
RESULT IN A DEFAULT (OR ANY EVENT THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN ANY TERMINATION, CANCELLATION,
MODIFICATION OR ACCELERATION OR GIVE RISE TO ANY SUCH RIGHT OF TERMINATION,
CANCELLATION, MODIFICATION OR ACCELERATION UNDER, ANY OF THE TERMS, CONDITIONS
OR PROVISIONS OF ANY NOTE, MORTGAGE, OTHER EVIDENCE OF INDEBTEDNESS, GUARANTEE,
LICENSE, AGREEMENT, LEASE OR OTHER CONTRACT OR INSTRUMENT OR OBLIGATION TO WHICH
ANY MEMBER OF THE SELLER GROUP IS A PARTY OR BY WHICH ANY MEMBER OF THE SELLER
GROUP OR ANY OF THEIR ASSETS ARE SUBJECT OR BY WHICH ANY MEMBER OF THE SELLER
GROUP MAY BE BOUND (THE “SELLER CONFLICTING AGREEMENTS”); (IV) VIOLATE ANY
ORDER, INJUNCTION, DECREE, STATUTE, RULE OR REGULATION APPLICABLE TO ANY MEMBER
OF THE SELLER GROUP OR ANY OF THEIR ASSETS OR PROPERTIES, OR (V) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN UPON ANY PROPERTIES, ASSETS OR BUSINESS OF
THE BUSINESS. AS USED IN THIS SECTION 3.3, REFERENCES TO MEMBERS OF THE SELLER
GROUP SHALL REFER ONLY TO MEMBERS OF THE SELLER GROUP IN CONNECTION WITH THE
CONDUCT OF THE BUSINESS.


 


SECTION 3.4                                   FINANCIAL STATEMENTS


 

Attached as Schedule 3.4 of the Disclosure Schedules are (i) the Reference
Balance Sheet, (ii) the unaudited balance sheet of the Business as of the end of
its fiscal year on or about May 31, 2002, (iii) the related unaudited statements
of income of the Business for the six months ended November 29, 2002, and
(iv) the related unaudited statements of income of the Business for the fiscal
year ended on or about May 31, 2002  (the financial statements referred to in
clauses (i) through (iv) above and the accompanying notes thereto, if any, are
referred to herein collectively as the “Financial Statements”), which have been
extracted from the books and records of Seller Group, which books and records
are the basis for Seller’s audited consolidated financial statements. Except as
disclosed in the Financial Statements or on Schedule 3.4 of the Disclosure
Schedules, the Financial Statements have been prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”), consistently applied, and the
rules and regulations of the Securities and Exchange Commission and fairly
present in all material respects the financial condition of the Business as of
such date and the results of operations of the Business for such periods.

 


SECTION 3.5                                   ABSENCE OF UNDISCLOSED LIABILITIES


 

Except for liabilities and contingent claims (i) incurred in the ordinary course
of business and (ii) as otherwise disclosed herein or on Schedule 3.5 of the
Disclosure Schedules or any other schedule of the Disclosure Schedules or the
Financial Statements (or Notes thereto), the Business does not have any
liabilities or contingent claims (whether direct, indirect, accrued or
contingent).

 

12

--------------------------------------------------------------------------------


 


SECTION 3.6                                   ABSENCE OF CERTAIN CHANGES


 

Except as set forth on Schedule 3.6 of the Disclosure Schedules or as otherwise
contemplated by this Agreement, since November 29, 2002:

 


(A)                                  EACH MEMBER OF THE SELLER GROUP HAS CARRIED
ON THE BUSINESS IN THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE AND THERE
HAS NOT BEEN ANY MATERIAL ADVERSE EFFECT (AS DEFINED BELOW); AND


 


(B)                                 NO MEMBER OF THE SELLER GROUP HAS:


 

(I)                                     SOLD, ASSIGNED, LICENSED, TRANSFERRED,
CONVEYED OR OTHERWISE DISPOSED OF ANY OF THE ASSETS WITH A FAIR MARKET VALUE IN
THE AGGREGATE IN EXCESS OF $100,000, EXCEPT IN CONNECTION WITH THE SALE OR
LICENSE OF PRODUCTS TO CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS;

 

(II)                                  MADE ANY LOANS, ADVANCES (OTHER THAN
ADVANCES IN THE ORDINARY COURSE OF BUSINESS) OR CAPITAL CONTRIBUTIONS TO, OR
INVESTMENTS IN, ANY OTHER PERSON ON BEHALF OF THE BUSINESS;

 

(III)                               TERMINATED, MODIFIED, TRANSFERRED OR AMENDED
ANY OF THE PERMITS (INCLUDING ENVIRONMENTAL PERMITS) OR CONTRACTS, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS;

 

(IV)                              ENTERED INTO ANY NEW AGREEMENT RELATED TO THE
BUSINESS OTHER THAN RENEWALS OF EXISTING AGREEMENTS OR OTHERWISE IN THE ORDINARY
COURSE OF BUSINESS;

 

(V)                                 INCREASED IN ANY MANNER THE COMPENSATION
(CASH, EQUITY OR OTHERWISE) OF, OR PAID ANY BONUS TO OR INCREASED ANY BONUS
LEVEL OF, ANY OF THE ELIGIBLE EMPLOYEES, EXCEPT FOR SUCH INCREASES AS ARE
GRANTED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE IN
ACCORDANCE WITH THE TERMS OF ANY EMPLOYMENT CONTRACT OR COLLECTIVE BARGAINING
AGREEMENT AS CURRENTLY IN EFFECT;

 

(VI)                              ADOPTED, GRANTED, EXTENDED OR INCREASED IN ANY
MATERIAL MANNER THE RATE OR TERMS OF ANY INSURANCE, PENSION OR OTHER EMPLOYEE
BENEFIT PLAN, PAYMENT OR ARRANGEMENT MADE TO, FOR OR WITH ANY ELIGIBLE
EMPLOYEES, EXCEPT INCREASES REQUIRED BY ANY APPLICABLE LAW;

 

(VII)                           TERMINATED THE EMPLOYMENT OF ANY ELIGIBLE
EMPLOYEE, EXCEPT FOR CAUSE;

 

(VIII)                        MADE ANY CHANGE IN ANY OF THE BUSINESS’ PRESENT
ACCOUNTING METHODS AND PRACTICES;

 

(IX)                                LICENSED ANY INTELLECTUAL PROPERTY RIGHTS OF
THE BUSINESS TO OR FROM ANY THIRD PARTY PURSUANT TO AN ARRANGEMENT OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS;

 

(X)                                   MADE OR AUTHORIZED ANY CAPITAL
EXPENDITURES ON BEHALF OF THE BUSINESS OTHER THAN IN ACCORDANCE WITH THE
BUSINESS’ ANNUAL PLAN OR OTHER THAN CAPITAL EXPENDITURES NOT EXCEEDING $50,000
INDIVIDUALLY OR $200,000 IN THE AGGREGATE;

 

(XI)                                INCURRED ANY INDEBTEDNESS FOR BORROWED
MONEY, ISSUED ANY DEBT SECURITIES OR ASSUMED, GUARANTEED OR ENDORSED THE
OBLIGATIONS OF ANY OTHER PERSONS ON BEHALF OF THE BUSINESS OR SUBJECTED ANY OF
THE ASSETS TO ANY LIENS;

 

(XII)                             CANCELED OR COMPROMISED ANY MATERIAL DEBT OR
CLAIM OR WAIVED OR RELEASED ANY MATERIAL RIGHTS OF THE BUSINESS; OR

 

13

--------------------------------------------------------------------------------


 

(XIII)                          ENTERED INTO ANY AGREEMENT ON BEHALF OF THE
BUSINESS TO DO ANY OF THE FOREGOING.

 


(C)                                  OTHER THAN CLAIMS MADE IN THE ORDINARY
COURSE OF BUSINESS, THERE ARE NO CLAIMS AGAINST ANY MEMBER OF THE SELLER GROUP
TO RETURN PRODUCTS BY REASON OF ALLEGED OVERSHIPMENTS, DEFECTIVE PRODUCTS OR
OTHERWISE.  THERE ARE NO PRODUCTS OF THE BUSINESS IN THE HANDS OF CUSTOMERS
UNDER AN UNDERSTANDING THAT SUCH PRODUCTS WOULD BE RETURNABLE OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS OR PURSUANT TO WRITTEN CONTRACTUAL PROVISIONS WHICH
HAVE BEEN MADE AVAILABLE TO BUYER.


 

As used in this Agreement, “Material Adverse Effect” shall mean any change,
circumstance or effect which, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse change in, or effect on the
Assets taken as a whole or the business, financial condition or results of
operations of the Business taken as a whole or on the ability of any member of
the Seller Group to consummate the transactions contemplated hereby or by the
Ancillary Agreements; provided, however, that none of the following shall be a
Material Adverse Effect: (i) changes in industry or markets in which the
Business operates, (ii) changes resulting from the permitted disclosure of this
Agreement or the transactions contemplated hereby, (iii) changes in the U.S. or
world economy or business condition or (iv) not satisfying any estimated or
projected results of the Business.

 


SECTION 3.7                                   INTELLECTUAL PROPERTY


 


(A)                                  SCHEDULE 3.7(A) OF THE DISCLOSURE SCHEDULES
LISTS ALL REGISTERED INTELLECTUAL PROPERTY WITHIN THE TRANSFERRED INTELLECTUAL
PROPERTY.  TO THE KNOWLEDGE OF SELLER, EACH SUCH ITEM OF THE REGISTERED
INTELLECTUAL PROPERTY IS VALID, ALL NECESSARY REGISTRATION, MAINTENANCE AND
RENEWAL FEES DUE PRIOR TO THE DATE OF THIS AGREEMENT IN CONNECTION WITH SUCH
REGISTERED INTELLECTUAL PROPERTY HAVE BEEN PAID, AND ALL NECESSARY DOCUMENTS AND
CERTIFICATES REQUIRED TO BE FILED PRIOR TO THE DATE OF THIS AGREEMENT IN
CONNECTION WITH SUCH REGISTERED INTELLECTUAL PROPERTY HAVE BEEN FILED WITH THE
RELEVANT AUTHORITIES IN THE UNITED STATES OR OTHER FOREIGN JURISDICTIONS FOR THE
PURPOSES OF MAINTAINING SUCH REGISTERED INTELLECTUAL PROPERTY.


 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.7(B) OF
THE DISCLOSURE SCHEDULES, SELLER OR ANOTHER MEMBER OF THE SELLER GROUP IS THE
EXCLUSIVE OWNER OF EACH ITEM OF TRANSFERRED INTELLECTUAL PROPERTY, AND NO
TRANSFERRED INTELLECTUAL PROPERTY IS JOINTLY OWNED.


 


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.7(C) OF
THE DISCLOSURE SCHEDULES, (I) EACH ITEM OF TRANSFERRED INTELLECTUAL PROPERTY,
INCLUDING WITHOUT LIMITATION ALL REGISTERED INTELLECTUAL PROPERTY WHICH IS
LISTED ON SCHEDULE 3.7(A) OF THE DISCLOSURE SCHEDULES, IS FREE AND CLEAR OF ANY
LIENS AND (II) THERE ARE NO AGREEMENTS BETWEEN ANY PERSON AND SELLER OR ANY
MEMBER OF THE SELLER GROUP ENCUMBERING OR RESTRICTING THE TRANSFER OR SALE OF
THE TRANSFERRED INTELLECTUAL PROPERTY TO BUYER IN THE MANNER CONTEMPLATED BY
THIS AGREEMENT.


 


(D)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.7(D) OF
THE DISCLOSURE SCHEDULES, NO TRANSFERRED INTELLECTUAL PROPERTY IS SUBJECT TO ANY
PROCEEDING (OTHER THAN PROSECUTION BY SELLER OF APPLICATIONS AND REGISTRATIONS
BEFORE THE U.S.P.T.O. AND RELEVANT AUTHORITIES OF FOREIGN JURISDICTIONS) OR
OTHER OUTSTANDING DECREE, ORDER, JUDGMENT, AGREEMENT OR STIPULATION THAT
RESTRICTS IN ANY MANNER THE TRANSFER THEREOF BY ANY MEMBER OF THE SELLER GROUP
AT THE CLOSING OR THAT AFFECTS THE VALIDITY, USE OR ENFORCEABILITY OF THE
TRANSFERRED INTELLECTUAL PROPERTY.


 


(E)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.7(E) OF
THE DISCLOSURE SCHEDULES AND EXCEPT FOR (I) POTENTIAL LICENSE GRANT OBLIGATIONS
RESULTING FROM PARTICIPATION IN STANDARDS ORGANIZATIONS (WHETHER OFFICIAL OR DE
FACTO), AND (II) IMPLIED LICENSES TO MANUFACTURERS, SERVICE PROVIDERS AND
CUSTOMERS, NO MEMBER OF THE SELLER GROUP HAS GRANTED ANY LICENSE OR RIGHT, THAT
IS STILL IN EFFECT, IN OR TO ANY TRANSFERRED INTELLECTUAL PROPERTY TO ANY


 


14

--------------------------------------------------------------------------------



 


OTHER PERSON AND NO MEMBER OF THE SELLER GROUP HAS TRANSFERRED OR LICENSED ANY
INTELLECTUAL PROPERTY PRIOR TO THE CLOSING IN CONTEMPLATION OF THIS TRANSACTION.


 


(F)                                    EXCEPT AS SET FORTH ON SCHEDULE 3.7(F) OF
THE DISCLOSURE SCHEDULES, OFF-THE-SHELF PACKAGED SOFTWARE, INTERNAL SOFTWARE
TOOLS AND POTENTIAL LICENSES PURSUANT TO PARTICIPATION IN STANDARDS
ORGANIZATIONS (WHETHER OFFICIAL OR DE FACTO): (I) TO THE KNOWLEDGE OF SELLER,
THE TRANSFERRED INTELLECTUAL PROPERTY AND THE LICENSED INTELLECTUAL PROPERTY,
ALONG WITH THE RIGHTS IN THIRD PARTY INTELLECTUAL PROPERTY GRANTED TO SELLER
UNDER THE INTELLECTUAL PROPERTY CONTRACTS TRANSFERRED TO BUYER HEREUNDER AND THE
RIGHTS LICENSED UNDER THE INTELLECTUAL PROPERTY LICENSE AGREEMENT, CONSTITUTE
ALL INTELLECTUAL PROPERTY THAT IS USED IN OR NECESSARY FOR THE BUSINESS; AND
(II) THE USE AND EXPLOITATION OF THE ASSETS IN THE MANNER SUCH ASSETS ARE USED
PRIOR TO THE CLOSING, INCLUDING WITHOUT LIMITATION THE OPERATION OF THE
BUSINESS, INCLUDING THE MANUFACTURE, USE AND SALE OF THE PRODUCTS, BY BUYER
FOLLOWING THE CLOSING WILL NOT INFRINGE ANY INTELLECTUAL PROPERTY OWNED BY THE
SELLER GROUP AND NOT OTHERWISE LICENSED TO BUYER UNDER THE INTELLECTUAL PROPERTY
LICENSE AGREEMENT.


 


(G)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.7(G) OF
THE DISCLOSURE SCHEDULES, TO THE KNOWLEDGE OF SELLER, THE OPERATION OF THE
BUSINESS, INCLUDING THE MANUFACTURE, USE AND SALE OF THE PRODUCTS, DOES NOT
INFRINGE OR MISAPPROPRIATE THE INTELLECTUAL PROPERTY OF ANY PERSON, OR
CONSTITUTE UNFAIR COMPETITION OR TRADE PRACTICES UNDER THE LAWS OF ANY
JURISDICTION; AND (II) THE SELLER GROUP HAS NOT RECEIVED WRITTEN NOTICE CLAIMING
THAT THE OPERATION OF THE BUSINESS, INCLUDING THE MANUFACTURE, USE AND SALE OF
THE PRODUCTS, OR THE USE OR SALE OF ANY ASSETS, INFRINGES OR MISAPPROPRIATES THE
INTELLECTUAL PROPERTY OF ANY PERSON OR CONSTITUTES UNFAIR COMPETITION OR TRADE
PRACTICES UNDER THE LAWS OF ANY JURISDICTION.


 


(H)                                 SCHEDULE 3.7(H) OF THE DISCLOSURE SCHEDULES
INCLUDES ALL CONTRACTS RELATED TO THE BUSINESS, TO WHICH ANY MEMBER OF THE
SELLER GROUP IS A PARTY WITH RESPECT TO ANY THIRD PARTY INTELLECTUAL PROPERTY
AND THAT ARE BEING TRANSFERRED TO BUYER UNDER THIS AGREEMENT.  EXCEPT AS
DISCLOSED ON SECTION 3.7(H) OF THE DISCLOSURE SCHEDULES, NO PERSON OTHER THAN
SELLER HAS BY VIRTUE OF ANY AGREEMENT WHICH A MEMBER OF THE SELLER GROUP IS A
PARTY, OWNERSHIP RIGHTS TO IMPROVEMENTS IN TRANSFERRED INTELLECTUAL PROPERTY,
WHICH IMPROVEMENTS ARE MADE BY ANY MEMBER OF THE SELLER GROUP.


 


(I)                                     EXCEPT AS DISCLOSED ON SCHEDULE 3.7(I)
OF THE DISCLOSURE SCHEDULES, TO THE KNOWLEDGE OF SELLER, NO PERSON IS INFRINGING
OR MISAPPROPRIATING ANY OF THE TRANSFERRED INTELLECTUAL PROPERTY.  EACH MEMBER
OF THE SELLER GROUP HAS TAKEN SUCH REASONABLE STEPS AS ARE REQUIRED TO PROTECT
RIGHTS IN CONFIDENTIAL INFORMATION AND TRADE SECRETS CONSTITUTING THE
TRANSFERRED INTELLECTUAL PROPERTY, LICENSED INTELLECTUAL PROPERTY AND THIRD
PARTY INTELLECTUAL PROPERTY.


 


(J)                                     SCHEDULE 3.7(J) OF THE DISCLOSURE
SCHEDULES LISTS ALL TRADEMARK APPLICATIONS AND REGISTRATIONS, INCLUDING INTENT
TO USE APPLICATIONS, THAT ARE USED BY ANY MEMBER OF THE SELLER GROUP IN
CONNECTION WITH THE BUSINESS.


 


(K)                                  SCHEDULE 3.7(K) OF THE DISCLOSURE SCHEDULES
LISTS ALL PRODUCTS.


 


(L)                                     NEITHER THIS AGREEMENT NOR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING THE ASSIGNMENT TO BUYER,
BY OPERATION OF LAW OR OTHERWISE, OF ANY CONTRACTS OR AGREEMENTS TO WHICH THE
SELLER OR ITS SUBSIDIARIES IS A PARTY, WILL RESULT IN (I) ANY THIRD PARTY BEING
GRANTED RIGHTS OR ACCESS TO, OR THE PLACEMENT IN OR RELEASE FROM ESCROW, OF ANY
SOFTWARE SOURCE CODE OR OTHER TECHNOLOGY INCLUDED IN THE TRANSFERRED
INTELLECTUAL PROPERTY, (II) TO SELLER’S KNOWLEDGE, BUYER GRANTING TO ANY THIRD
PARTY ANY RIGHT IN ANY INTELLECTUAL PROPERTY OTHER THAN THOSE GRANTED BY SELLER
OR ITS SUBSIDIARIES PRIOR TO THE CLOSING, (III) BUYER BEING BOUND BY, OR SUBJECT
TO, ANY NON-COMPETE OR OTHER RESTRICTION ON THE OPERATION OR SCOPE OF ITS
BUSINESSES, OTHER THAN THOSE IMPOSED ON SELLER OR ITS SUBSIDIARIES PRIOR TO THE
CLOSING, OR (IV) BUYER BEING OBLIGATED TO PAY ANY ROYALTIES OR OTHER AMOUNTS TO
ANY THIRD PARTY WITH RESPECT TO THE BUSINESS IN EXCESS OF THOSE PAYABLE BY THE
SELLER OR ITS


 

15

--------------------------------------------------------------------------------


 


SUBSIDIARIES PRIOR TO THE CLOSING UNDER ANY CONTRACTS OTHER THAN PURSUANT TO ANY
AGREEMENT THAT BUYER MAY NEED TO EXECUTE AFTER THE CLOSING DATE IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(M)                               SCHEDULE 3.7(M) OF THE DISCLOSURE SCHEDULE
LISTS ALL MATERIAL COMPILERS, DEVELOPMENT TOOLS, LIBRARY FUNCTIONS AND FILES,
AND THE LIKE THAT, TO THE KNOWLEDGE OF SELLER, ARE CURRENTLY IN USE BY THE
SELLER GROUP IN CONNECTION WITH THE TRANSFERRED INTELLECTUAL PROPERTY OR
LICENSED INTELLECTUAL PROPERTY, AND THAT ARE NOT INCLUDED IN THE TRANSFERRED
INTELLECTUAL PROPERTY OR LICENSED INTELLECTUAL PROPERTY, OTHER THAN GENERALLY
COMMERCIALLY AVAILABLE PRODUCTS.  EXCEPT AS SET FORTH ON SCHEDULE 3.7(M) OF THE
DISCLOSURE SCHEDULES, TO THE KNOWLEDGE OF SELLER, NO OPEN SOURCE OR PUBLIC
LIBRARY SOFTWARE, INCLUDING ANY VERSION OF ANY SOFTWARE LICENSED PURSUANT TO ANY
GNU PUBLIC LICENSE, IS, IN WHOLE OR IN PART, EMBODIED OR INCORPORATED INTO ANY
PRODUCT.  SCHEDULE 3.7(M) OF THE DISCLOSURE SCHEDULES LISTS ALL LICENSES OF
PRODUCTS IN SOURCE CODE FORMAT OF SOFTWARE INCORPORATED INTO PRODUCTS (OTHER
THAN PRODUCTS THAT ARE WRITTEN IN NON-COMPILED PROGRAMMING LANGUAGES).  EACH
PRODUCT CONFORMS IN ALL MATERIAL RESPECTS TO THE SPECIFICATIONS AND
DOCUMENTATION THEREFOR AND IS OTHERWISE IN COMPLIANCE WITH APPLICABLE LAW. 
WITHOUT LIMITING THE FOREGOING, (1) THE PRODUCTS (I) WILL RECORD, STORE,
PROCESS, CALCULATE AND PRESENT CALENDAR DATES FALLING ON AND AFTER (AND IF
APPLICABLE, SPANS OF TIME INCLUDING) JANUARY 1, 2000, AND WILL CALCULATE ANY
INFORMATION DEPENDENT ON OR RELATING TO SUCH DATES IN THE SAME MANNER, AND WITH
THE SAME FUNCTIONALITY, DATA INTEGRITY AND PERFORMANCE, AS THE PRODUCTS RECORD,
STORE, PROCESS, CALCULATE AND PRESENT CALENDAR DATES ON OR BEFORE DECEMBER 31,
1999, OR CALCULATE ANY INFORMATION DEPENDENT ON OR RELATING TO SUCH DATES, AND
(II) LOSE NO FUNCTIONALITY WITH RESPECT TO THE INTRODUCTION OF RECORDS
CONTAINING DATES FALLING ON OR AFTER JANUARY 1, 2000; (2) THE SELLER HAS SECURED
ANY EXPORT LICENSES THAT WERE NECESSARY FOR THE DISTRIBUTION BY SELLER OR ITS
SUBSIDIARIES OF THE PRODUCTS OUTSIDE THE UNITED STATES; AND (3) THE PRODUCTS DO
NOT CONTAIN ANY VIRUS, TROJAN HORSE, WORM, OR OTHER SOFTWARE ROUTINES OR
HARDWARE COMPONENTS DESIGNED TO PERMIT UNAUTHORIZED ACCESS, OR TO DISABLE,
ERASE, OR OTHERWISE HARM SOFTWARE, HARDWARE OR DATA IN AN UNAUTHORIZED MANNER.


 


(N)                                 FOR PURPOSES OF THIS AGREEMENT:


 

(I)                                     “INTELLECTUAL PROPERTY” MEANS ANY AND
ALL RIGHTS IN, ARISING OUT OF, OR ASSOCIATED WITH: (A) ALL UNITED STATES AND
FOREIGN PATENTS AND UTILITY MODELS AND APPLICATIONS THEREFOR AND ALL REISSUES,
DIVISIONS, RENEWALS, EXTENSIONS, PROVISIONALS, CONTINUATIONS AND
CONTINUATIONS-IN-PART THEREOF, AND EQUIVALENT OR SIMILAR RIGHTS ANYWHERE IN THE
WORLD IN INVENTIONS AND DISCOVERIES (“PATENTS”); (B) ALL INVENTIONS (WHETHER
PATENTABLE OR NOT), INVENTION DISCLOSURES, IMPROVEMENTS, TRADE SECRETS,
PROPRIETARY INFORMATION, KNOW HOW, TECHNOLOGY, TECHNICAL DATA AND CUSTOMER LISTS
WHICH HAVE NOT BEEN PUBLICLY DISCLOSED, AND ALL DOCUMENTATION EMBODYING OR
EVIDENCING ANY OF THE FOREGOING (“TRADE SECRETS”); (C) ALL COPYRIGHTS,
COPYRIGHTS REGISTRATIONS AND APPLICATIONS THEREFOR AND ALL OTHER RIGHTS
CORRESPONDING THERETO THROUGHOUT THE WORLD (“COPYRIGHTS”); (D) ALL MASK WORKS,
MASK WORK REGISTRATIONS AND APPLICATIONS THEREFOR, AND ANY EQUIVALENT OR SIMILAR
RIGHTS IN SEMICONDUCTOR MASKS, LAYOUTS, ARCHITECTURES OR TOPOLOGY (“MASKWORKS”);
(E) ALL INDUSTRIAL DESIGNS AND ANY REGISTRATIONS AND APPLICATIONS THEREFOR
THROUGHOUT THE WORLD; (F) ALL TRADE NAMES, LOGOS, COMMON LAW TRADEMARKS AND
SERVICE MARKS, TRADEMARK AND SERVICE MARK REGISTRATIONS AND APPLICATIONS
THEREFOR AND ALL GOODWILL ASSOCIATED THEREWITH THROUGHOUT THE WORLD
(“TRADEMARKS”); (G) ALL WORLD WIDE WEB ADDRESSES, UNIFORM RESOURCE LOCATORS, AND
DOMAIN NAMES; AND (H) ANY SIMILAR, CORRESPONDING OR EQUIVALENT RIGHTS TO ANY OF
THE FOREGOING ANYWHERE IN THE WORLD.

 

(II)                                  “INTELLECTUAL PROPERTY CONTRACT” MEANS ANY
AND ALL CONTRACTS TO WHICH ANY MEMBER OF THE SELLER GROUP IS A PARTY, PURSUANT
TO WHICH A MEMBER OF THE SELLER GROUP OBTAINED ANY RIGHT TO USE OR OTHERWISE
EXPLOIT ANY THIRD PARTY INTELLECTUAL PROPERTY.

 

(III)                               “LICENSED INTELLECTUAL PROPERTY” HAS THE
MEANING SET FORTH IN THE INTELLECTUAL PROPERTY LICENSE AGREEMENT.

 

16

--------------------------------------------------------------------------------


 

(IV)                              “PRODUCTS” MEANS (A) ANY EXISTING PRODUCT OR
PRODUCT IN DEVELOPMENT LISTED IN SCHEDULE 3.7(N)(IV) OF THE DISCLOSURE
SCHEDULES.

 

(V)                                 “REGISTERED INTELLECTUAL PROPERTY” MEANS ALL
UNITED STATES, INTERNATIONAL AND FOREIGN: (A) PATENTS AND APPLICATIONS THEREFOR,
(B) TRADEMARK REGISTRATIONS AND APPLICATIONS, INTENT-TO-USE APPLICATIONS;
(C) COPYRIGHT REGISTRATIONS AND APPLICATIONS; (D) ANY REGISTRATIONS AND
APPLICATIONS TO REGISTER MASKWORKS; (E) REGISTRATIONS FOR UNIFORM RESOURCE
LOCATORS, WORLDWIDE WEB SITE ADDRESSES AND DOMAIN NAMES; AND (F) ANY OTHER
APPLICATION, CERTIFICATE, FILING, REGISTRATION OR OTHER DOCUMENT ISSUED BY,
FILED WITH, OR RECORDED BY, ANY STATE, GOVERNMENT OR OTHER PUBLIC LEGAL
AUTHORITY CLAIMING, EVIDENCING, OR RECORDING ANY INTELLECTUAL PROPERTY.

 

(VI)                              “THIRD PARTY INTELLECTUAL PROPERTY” MEANS ANY
INTELLECTUAL PROPERTY USED BY THE SELLER GROUP IN THE BUSINESS NOT OWNED BY ANY
MEMBER OF THE SELLER GROUP, BUT TO WHICH A MEMBER OF THE SELLER GROUP HAS A
RIGHT TO USE OR OTHERWISE EXPLOIT PURSUANT TO A WRITTEN AGREEMENT.

 

(VII)                           “TRANSFERRED INTELLECTUAL PROPERTY” MEANS THE
INTELLECTUAL PROPERTY OWNED, IN WHOLE OR IN PART, BY ANY MEMBER OF THE SELLER
GROUP AND IS: (A) USED IN THE BUSINESS; AND (B) NOT USED BY ANY MEMBER OF THE
SELLER GROUP OTHER THAN RELATED TO THE BUSINESS.  NOTWITHSTANDING THE FOREGOING,
“TRANSFERRED INTELLECTUAL PROPERTY” SHALL ALSO INCLUDE ALL INTELLECTUAL PROPERTY
EMBODIED IN THE PRODUCTS AND ALL REGISTERED INTELLECTUAL PROPERTY, IN EACH CASE
THAT IS SET FORTH ON SCHEDULE 3.7(N)(VII)(A) OF THE DISCLOSURE SCHEDULES.

 


(O)                                 THE PRODUCTS INCLUDE ALL PRODUCTS CURRENTLY
SOLD UNDER THE COMMWORKS TRADEMARK.

 


(P)                                 SCHEDULE 3.7(P) OF THE DISCLOSURE SCHEDULES
SETS FORTH A LIST OF ALL STANDARDS AGREEMENTS AND ORGANIZATIONS WHICH ANY MEMBER
OF THE SELLER GROUP OR ANY OF THEIR OFFICERS, DIRECTORS OR EMPLOYEES ARE MEMBERS
AND WHICH MAY BY VIRTUE OF SUCH MEMBERSHIP HAVE RIGHTS IN, OR THE OTHER MEMBERS
OF WHICH MAY HAVE RIGHTS IN, THE TRANSFERRED INTELLECTUAL PROPERTY, PROVIDED
THAT SELLER SHALL HAVE THE RIGHT TO UPDATE SUCH SCHEDULE 3.7(P) OF THE
DISCLOSURE SCHEDULE PRIOR TO THE CLOSING DATE PURSUANT TO SECTION 5.18 HEREOF.

 


SECTION 3.8                                   TITLE, OWNERSHIP AND RELATED
MATTERS


 


(A)                                  AS USED IN THIS AGREEMENT, THE TERM “LIENS”
SHALL MEAN ANY PLEDGE, MORTGAGE, CHARGE, CLAIM, TITLE DEFECT, SECURITY INTEREST,
CONDITIONAL AND INSTALLMENT SALES AGREEMENT, ENCUMBRANCE OR OTHER LIEN.  AS USED
HEREIN, THE TERM “PERMITTED ENCUMBRANCES” SHALL MEAN (I) LIENS FOR CURRENT TAXES
NOT YET DUE OR TAXES BEING CONTESTED IN GOOD FAITH, (II) MECHANICS’,
MATERIALMEN’S, WAREHOUSEMEN’S, CONTRACTORS’, WORKMENS’, REPAIRMENS’, CARRIERS’
AND SIMILAR LIENS ATTACHING BY OPERATION OF LAW, INCURRED IN THE ORDINARY COURSE
OF BUSINESS AND SECURING PAYMENTS NOT DELINQUENT OR PAYMENTS WHICH ARE BEING
CONTESTED IN GOOD FAITH, WHICH ARE NOT, INDIVIDUALLY OR IN THE AGGREGATE,
MATERIAL, (III) THE RIGHTS, IF ANY, OF THIRD-PARTY SUPPLIERS OR OTHER VENDORS
HAVING POSSESSION OF EQUIPMENT OF THE BUSINESS, (IV) IMPERFECTIONS OF TITLE,
EASEMENTS AND ZONING RESTRICTIONS ON REAL PROPERTY, IF ANY, WHICH DO NOT
MATERIALLY IMPAIR THE USE OF SUCH REAL PROPERTY OR THE OPERATIONS OF THE
BUSINESS THEREON AND (V) THOSE ITEMS LISTED ON SCHEDULE 3.8(A) OF THE DISCLOSURE
SCHEDULES.


 


(B)                                 SCHEDULE 3.8(B) OF THE DISCLOSURE SCHEDULES
CONTAINS A COMPLETE AND CORRECT LIST, AS OF THE DATE HEREOF, OF ALL BUSINESS
REAL PROPERTY SUBJECT TO A LEASE OR SUBLEASE (THE “LEASED REAL PROPERTY”). 
SCHEDULE 3.8(B) SETS FORTH, FOR EACH OF THE LEASED REAL PROPERTY, THE ADDRESS,
LANDLORD AND TENANT FOR EACH SUCH LEASE OR SUBLEASE (THE “LEASES”).  A MEMBER OF
THE SELLER GROUP HOLDS A VALID LEASEHOLD INTEREST IN THE LEASED REAL PROPERTY,
IN EACH CASE, SUBJECT ONLY TO THE TERMS, COVENANTS AND CONDITIONS OF THE
APPLICABLE LEASE OR ANY LIENS OR OTHER ENCUMBRANCES CREATED BY THE LANDLORD OR
PREDECESSORS TO THE LANDLORD.  SELLER HAS DELIVERED TRUE, CORRECT AND COMPLETE
COPIES OF ALL LEASES WITH RESPECT TO THE LEASED REAL PROPERTY, INCLUDING ALL
AMENDMENTS, ASSIGNMENTS AND AGREEMENTS RELATING THERETO TO BUYER.  AS OF THE
DATE HEREOF, ALL LEASES


 


17

--------------------------------------------------------------------------------



 


RELATING TO THE LEASED REAL PROPERTY ARE IN FULL FORCE AND EFFECT AND CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF SELLER OR OTHER MEMBERS OF THE SELLER
GROUP.  THERE EXIST NO DEFAULTS OR CONDITIONS WHICH WITH THE GIVING OF NOTICE OR
THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT BY ANY MEMBER OF THE
SELLER GROUP, OR TO THE KNOWLEDGE OF SELLER, THE OTHER PARTY OR PARTIES THERETO
WITH RESPECT TO THE LEASES FOR THE LEASED REAL PROPERTY.  NO MEMBER OF THE
SELLER GROUP (I) HAS TRANSFERRED ANY PORTION OF ITS LEASEHOLD INTEREST IN ANY OF
THE LEASES (INCLUDING, WITHOUT LIMITATION, BY SUBLEASE, ASSIGNMENT OR
OTHERWISE); NOR (II) IS PERMITTING ANY UNRELATED THIRD PARTIES TO OCCUPY ANY
PREMISES SUBJECT TO ANY OF THE LEASES OTHER THAN PURSUANT TO THE WRITTEN TERMS
OF SUCH LEASES.


 


(C)                                  (I) TO THE KNOWLEDGE OF SELLER, THE USE AND
OPERATION BY SELLER GROUP OF THE BUSINESS REAL PROPERTY DOES NOT VIOLATE ANY
INSTRUMENT OF RECORD OR AGREEMENT AFFECTING THE BUSINESS REAL PROPERTY; (II) TO
THE KNOWLEDGE OF SELLER, THERE IS NO VIOLATION OF ANY COVENANT, CONDITION,
RESTRICTION, OR EASEMENT RELATING TO THE BUSINESS REAL PROPERTY; (III) NO MEMBER
OF THE SELLER GROUP HAS RECEIVED NOTICE OF VIOLATIONS OF ANY APPLICABLE
BUILDING, ZONING, SUBDIVISION, LAND USE AND OTHER SIMILAR APPLICABLE LAWS
AFFECTING THE BUSINESS REAL PROPERTY (“REAL PROPERTY LAWS”); (IV) TO THE
KNOWLEDGE OF SELLER, NONE OF THE BUSINESS REAL PROPERTY IS SUBJECT TO ANY
PENDING OR THREATENED SUIT FOR CONDEMNATION OR OTHER TAKING BY ANY GOVERNMENTAL
AUTHORITY; AND (V) ALL UTILITIES (INCLUDING, WITHOUT LIMITATION, ELECTRICITY,
WATER, HEAT, VENTILATION AND AIR CONDITIONING) NECESSARY FOR THE USE OF THE
BUSINESS REAL PROPERTY FOR ITS CURRENT USE BY THE BUSINESS ARE AVAILABLE TO THE
BUSINESS REAL PROPERTY.


 


(D)                                 TO THE KNOWLEDGE OF SELLER, ALL INVENTORY OF
THE BUSINESS, WHETHER REFLECTED ON THE REFERENCE BALANCE SHEET OR SUBSEQUENTLY
ACQUIRED OR MANUFACTURED, CONSISTS OF A QUALITY AND QUANTITY EXPECTED TO BE
USABLE AND/OR SALABLE IN THE ORDINARY COURSE OF BUSINESS, EXCEPT FOR INVENTORY
THAT IS CONSIDERED BY THE SELLER TO BE EXCESS OR OBSOLETE AND WHICH HAS BEEN
WRITTEN DOWN IN ACCORDANCE WITH SELLER’S NORMAL ACCOUNTING PRACTICES AND IN
ACCORDANCE WITH GAAP APPLIED CONSISTENT WITH THE REFERENCE BALANCE SHEET.


 


(E)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.8(E) OF
THE DISCLOSURE SCHEDULES, SELLER GROUP HAS, AND AT THE CLOSING SELLER GROUP WILL
DELIVER TO BUYER, GOOD AND VALID TITLE TO THE ASSETS (OTHER THAN SUCH REAL
PROPERTY SUBJECT TO LEASES, WHICH IS ADDRESSED IN SUBSECTION (B)), FREE AND
CLEAR OF ALL LIENS EXCEPT FOR PERMITTED ENCUMBRANCES.


 


SECTION 3.9                                   SUBSIDIARIES


 

Set forth on Schedule 3.9 of the Disclosure Schedules is an organizational chart
and a complete and accurate list of all of the subsidiaries of Seller that hold
any of the Assets, specifying opposite each such subsidiary (i) the jurisdiction
in which such entity is incorporated or organized, (ii) the jurisdictions in
which such entity is required to be registered for the Business to be conducted
as conducted immediately prior to the Closing, (iii) a description of the Assets
held or the operations related to the Business conducted by such entity and
(iv) the number of Eligible Employees employed by such subsidiary.  Except as
set forth on Schedule 3.9, no subsidiary of Seller holds any right in an asset
or property, tangible or intangible, related to the Business or conducts any
operations related to the Business.

 


SECTION 3.10                            LITIGATION; PRODUCT LIABILITY


 


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.10(A) OF
THE DISCLOSURE SCHEDULES, THERE ARE NO CLAIMS, ACTIONS, SUITS, ADMINISTRATIVE,
ARBITRATION OR OTHER INQUIRIES, INVESTIGATIONS OR PROCEEDINGS (COLLECTIVELY,
“CASES”) PENDING, OR, TO THE KNOWLEDGE OF SELLER, THREATENED, AGAINST ANY MEMBER
OF THE SELLER GROUP OR ANY OF ITS PROPERTIES, ASSETS AND BUSINESS OPERATIONS, AS
OF THE DATE HEREOF, BY OR BEFORE ANY COURT, GOVERNMENTAL OR REGULATORY AUTHORITY
OR BY ANY THIRD PARTY, IN EACH CASE RELATED TO THE BUSINESS.  NO MEMBER OF THE
SELLER


 


18

--------------------------------------------------------------------------------



 


GROUP IS SUBJECT TO ANY JUDGMENTS, ORDERS OR DECREES ENTERED IN ANY LAWSUITS OR
PROCEEDINGS RELATED TO THE BUSINESS.


 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.10(B) OF
THE DISCLOSURE SCHEDULES, AS OF THE DATE HEREOF, THERE ARE NO PENDING, OR, TO
THE KNOWLEDGE OF SELLER, THREATENED CIVIL, CRIMINAL OR ADMINISTRATIVE ACTIONS,
SUITS, DEMANDS, CLAIMS, NOTICES OF VIOLATION, INVESTIGATIONS, PROCEEDINGS OR
DEMAND LETTERS AGAINST ANY MEMBER OF THE SELLER GROUP RELATING TO ANY ALLEGED
HAZARD OR ALLEGED DEFECT IN DESIGN, MANUFACTURE, MATERIALS OR WORKMANSHIP,
INCLUDING ANY FAILURE TO WARN OR ALLEGED BREACH OF EXPRESS OR IMPLIED WARRANTY
OR REPRESENTATION, RELATING TO ANY PRODUCT MANUFACTURED, DISTRIBUTED OR SOLD BY
OR ON BEHALF OF ANY MEMBER OF THE SELLER GROUP WITH RESPECT TO THE BUSINESS. 
SELLER HAS PROVIDED BUYER WITH TRUE AND COMPLETE COPIES OF (OR FORMS OF) ALL
WRITTEN WARRANTIES, INDEMNIFICATIONS OR GUARANTEES WITH RESPECT TO PRODUCTS THAT
SELLER GROUP HAS EXTENDED TO ANY OF ITS CUSTOMERS.


 


SECTION 3.11                            COMPLIANCE WITH APPLICABLE LAW


 


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.11(A) OF
THE DISCLOSURE SCHEDULES, EACH MEMBER OF THE SELLER GROUP HAS CONDUCTED AND
CONDUCTS THE BUSINESS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS, ORDERS, ORDINANCES, RULES AND REGULATIONS OF ANY FEDERAL, STATE, LOCAL OR
FOREIGN GOVERNMENTAL AUTHORITY APPLICABLE TO THE BUSINESS (OTHER THAN
ENVIRONMENTAL LAWS, WHICH ARE GOVERNED BY SECTION 3.15).


 


(B)                                 EXCEPT AS DISCLOSED ON SCHEDULE 3.11(B) OF
THE DISCLOSURE SCHEDULES:


 

(I)                                     THE MEMBERS OF THE SELLER GROUP HOLD ALL
GOVERNMENTAL LICENSES NECESSARY FOR THE OPERATION OF THE BUSINESS AS PRESENTLY
CONDUCTED BY SELLER GROUP (THE “LICENSES”) (AS USED IN THIS AGREEMENT, THE TERM
“LICENSES” SHALL NOT BE DEEMED TO INCLUDE ANY ENVIRONMENTAL PERMITS OR
ENVIRONMENTAL LAWS, REFERRED TO IN SECTION 3.15);

 

(II)                                  TO THE KNOWLEDGE OF SELLER EACH LICENSE IS
VALID, BINDING AND IN FULL FORCE AND EFFECT; AND

 

(III)                               NO MEMBER OF THE SELLER GROUP IS, NOR HAS IT
RECEIVED ANY WRITTEN OR, TO THE KNOWLEDGE OF SELLER, ORAL NOTICE THAT IT IS, IN
DEFAULT (OR WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD BE IN
DEFAULT) UNDER ANY LICENSE.

 


SECTION 3.12                            CERTAIN CONTRACTS AND ARRANGEMENTS


 

Except as set forth on Schedule 3.12 of the Disclosure Schedules, as of the date
hereof and as related to the Business, no member of the Seller Group is a party
to contracts in any of the following categories that remain executory:

 


(A)                                  COLLECTIVE BARGAINING AGREEMENT COVERING
BUSINESS EMPLOYEES;


 


(B)                                 EMPLOYMENT OR CONSULTING AGREEMENT (FOR AN
INDIVIDUAL CONSULTANT) RELATED TO THE BUSINESS PROVIDING FOR TOTAL ANNUAL
PAYMENTS IN EXCESS OF $200,000;


 


(C)                                  INDENTURE, MORTGAGE, NOTE, INSTALLMENT
OBLIGATION, AGREEMENT OR OTHER INSTRUMENT RELATED TO THE BUSINESS, IN EACH CASE
RELATING TO THE BORROWING OF MONEY (OTHER THAN INTERCOMPANY ACCOUNTS, WHICH
SHALL BE GOVERNED BY SECTION 1.9 HEREOF), OR THE GUARANTY OF ANY OBLIGATION FOR
THE BORROWING OF MONEY, EXCEPT ANY SUCH AGREEMENT WITH AN AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT NOT EXCEEDING $200,000;


 

19

--------------------------------------------------------------------------------


 


(D)                                 PARTNERSHIP, JOINT VENTURE OR OTHER SIMILAR
AGREEMENT OR ARRANGEMENT RELATED TO THE BUSINESS REQUIRING THE COMMITMENT OF
CAPITAL IN EXCESS OF $200,000;


 


(E)                                  MATERIAL LICENSE OR OTHER SIMILAR AGREEMENT
RELATED TO THE BUSINESS (OTHER THAN (I) GOVERNMENTAL PERMITS OR LICENSES USED IN
CONNECTION WITH THE OPERATION OF THE BUSINESS AND (II) OFF-THE-SHELF SOFTWARE
LICENSES) NOT ALREADY DISCLOSED PURSUANT TO SECTION 3.7;


 


(F)                                    AGENCY, SALES REPRESENTATION,
DISTRIBUTION OR OTHER SIMILAR AGREEMENT RELATED TO THE BUSINESS UNDER WHICH THE
SELLER GROUP PAID SALES FEES OR COMMISSIONS IN EXCESS OF $200,000 FOR THE 12
MONTHS ENDED NOVEMBER 29, 2002 (EACH, A “DISTRIBUTION AGREEMENT”);


 


(G)                                 AGREEMENT FOR THE PURCHASE OF SUPPLIES OR
MATERIALS RELATED TO THE BUSINESS OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
PROVIDING FOR ANNUAL PAYMENTS IN EXCESS OF $200,000;


 


(H)                                 AGREEMENT FOR THE SALE OF GOODS OR SERVICES
RELATED TO THE BUSINESS OTHER THAN IN THE ORDINARY COURSE OF BUSINESS PROVIDING
FOR ANNUAL PAYMENTS IN EXCESS OF $200,000;


 


(I)                                     AGREEMENT (NON-COMPETE OR OTHERWISE) OR
COMMITMENT THAT IS BINDING UPON ANY MEMBER OF THE SELLER GROUP OR ANY OF ITS
OFFICERS, DIRECTORS OR EMPLOYEES WHICH HAS OR MAY HAVE THE EFFECT OF PROHIBITING
OR IMPAIRING ANY MATERIAL BUSINESS PRACTICE, ANY ACQUISITION OF MATERIAL
PROPERTY (TANGIBLE OR INTANGIBLE) OR THE CONDUCT OF THE BUSINESS AS PRESENTLY
CONDUCTED BY SELLER GROUP OR, TO THE KNOWLEDGE OF SELLER, BY BUYER;


 


(J)                                     AGREEMENT UNDER WHICH ANY MEMBER OF THE
SELLER GROUP OR, IN EACH CASE, ITS OFFICER, DIRECTOR, OR EMPLOYEE IS RESTRICTED
FROM SELLING, LICENSING OR OTHERWISE DISTRIBUTING ANY PRODUCTS OR SERVICES
RELATED TO THE PRODUCTS TO, CUSTOMERS OR POTENTIAL CUSTOMERS OR ANY CLASS OF
CUSTOMERS IN ANY GEOGRAPHIC AREA, DURING ANY PERIOD OF TIME OR IN ANY SEGMENT OF
THE MARKET;


 


(K)                                  ANY AGREEMENT INCLUDED IN THE ASSETS WHICH
IS NOT TERMINABLE WITHOUT PENALTY ON THREE (3) MONTHS’ OR FEWER DAYS’ NOTICE,
PROVIDING FOR PAYMENTS INDIVIDUALLY OR IN THE AGGREGATE IN EXCESS OF $200,000;


 


(L)                                     OTHER THAN THIS AGREEMENT, ANY AGREEMENT
FOR THE ACQUISITION OR DISPOSITION OF ASSETS RELATED TO THE BUSINESS ENTERED
INTO IN THE LAST THREE (3) YEARS, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;
AND


 


(M)                               AGREEMENT (EXCEPT AS OTHERWISE SET FORTH IN
(A) THROUGH (L) ABOVE), OTHER THAN IN THE ORDINARY COURSE OF BUSINESS THAT IS
MATERIAL TO THE BUSINESS.


 

Except as set forth on Schedule 3.12 of the Disclosure Schedules, all such
agreements are valid, binding and enforceable in accordance with their terms and
Seller Group is not in default under any of the aforesaid agreements (to the
extent any such default could reasonably be expected to have a material effect
on the Seller Groups’ rights, obligations or remedies pursuant to such
agreement), and, to the Knowledge of Seller, no other party is in default under
any of the aforesaid agreements.  Seller Group has provided Buyer with access to
true and complete copies of each agreement, contract and commitment identified
on Schedule 3.12 of the Disclosure Schedules that is not subject to a
confidentiality agreement limiting its disclosure.

 


SECTION 3.13                            TAXES


 

Except as set forth on Schedule 3.13:

 


(A)                                  THE MEMBERS OF THE SELLER GROUP HAVE DULY
FILED ALL TAX RETURNS RELATED TO THE BUSINESS THAT ARE REQUIRED TO BE FILED AND
HAVE DULY PAID OR CAUSED TO BE DULY PAID IN FULL OR MADE PROVISION IN ACCORDANCE


 

20

--------------------------------------------------------------------------------


 


WITH GAAP (OR THERE HAS BEEN PAID OR PROVISION HAS BEEN MADE ON THEIR BEHALF)
FOR THE PAYMENT OF ALL TAXES (AS HEREINAFTER DEFINED) RELATED TO THE BUSINESS
THAT ARE OWED (WHETHER OR NOT SHOWN ON ANY TAX RETURNS) FOR ALL PERIODS OR
PORTIONS THEREOF ENDING ON OR PRIOR TO THE CLOSING DATE.  ALL SUCH TAX RETURNS
ARE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AND ACCURATELY REFLECT ALL
LIABILITY FOR TAXES FOR THE PERIODS COVERED THEREBY.


 


(B)                                 THERE ARE NO LIENS FOR TAXES ON THE ASSETS
OR THE BUSINESS OTHER THAN PERMITTED ENCUMBRANCES.  TO THE KNOWLEDGE OF SELLER,
THERE IS NO BASIS FOR THE ASSERTION OF ANY CLAIM RELATING TO OR ATTRIBUTABLE TO
THE TAXES WHICH, IF ADVERSELY DETERMINED, WOULD RESULT IN ANY LIEN UPON ANY OF
THE ASSETS OR THE BUSINESS.


 


(C)                                  SINCE THE DATE OF THE REFERENCE BALANCE
SHEET, THE MEMBERS OF THE SELLER GROUP HAVE NOT MADE ANY CHANGE IN ACCOUNTING
METHODS, RECEIVED A RULING FROM ANY TAXING AUTHORITY OR SIGNED AN AGREEMENT WITH
RESPECT THERETO OR SIGNED ANY CLOSING AGREEMENT WITH RESPECT TO ANY TAXES THAT
ARE RELATED TO THE BUSINESS FOR ANY PERIOD ENDING ON OR BEFORE THE CLOSING THAT
COULD HAVE ANY EFFECT UPON BUYER, THE ASSETS OR THE BUSINESS AFTER THE CLOSING.


 


(D)                                 THE MEMBERS OF THE SELLER GROUP HAVE
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES AND
REGULATIONS RELATING TO THE PAYMENT AND WITHHOLDING OF TAXES RELATED TO THE
BUSINESS WITHIN THE TIME AND THE MANNER PRESCRIBED BY LAW, AND HAVE WITHHELD AND
PAID OVER TO THE PROPER TAXING AUTHORITIES ALL AMOUNTS REQUIRED TO BE SO
WITHHELD AND PAID OVER UNDER APPLICABLE LAWS.


 


(E)                                  NO FEDERAL, STATE, LOCAL OR FOREIGN AUDITS,
EXAMINATIONS, INVESTIGATIONS OR OTHER ADMINISTRATIVE PROCEEDINGS OR COURT
PROCEEDINGS ARE PRESENTLY PENDING WITH REGARD TO ANY TAXES OR TAX RETURNS OF THE
MEMBERS OF THE SELLER GROUP THAT ARE RELATED TO THE BUSINESS.


 


(F)                                    ALL DEFICIENCIES FOR TAX RELATED TO THE
BUSINESS THAT HAVE BEEN CLAIMED, PROPOSED OR ASSERTED HAVE BEEN FULLY PAID OR
FINALLY SETTLED, AND NO ISSUE HAS BEEN RAISED IN ANY EXAMINATION BY ANY TAXING
AUTHORITY THAT, BY APPLICATION OF SIMILAR PRINCIPLES, COULD REASONABLY BE
EXPECTED TO RESULT IN THE PROPOSAL OR ASSERTION OF SUCH A TAX DEFICIENCY FOR
ANOTHER YEAR NOT SO EXAMINED AND HAVE ANY EFFECT UPON BUYER, THE ASSETS OR THE
BUSINESS AFTER THE CLOSING.


 


(G)                                 THERE ARE NO OUTSTANDING REQUESTS,
AGREEMENTS, CONSENTS OR WAIVERS TO EXTEND THE STATUTORY PERIOD OF LIMITATIONS
APPLICABLE TO THE ASSESSMENT OF ANY TAXES OR DEFICIENCIES FOR TAXES RELATED TO
THE BUSINESS AGAINST ANY MEMBER OF THE SELLER GROUP.


 


(H)                                 OTHER THAN ANY TAX RETURNS THAT HAVE NOT YET
BEEN REQUIRED TO BE FILED (TAKING INTO ACCOUNT ALL PROPER EXTENSIONS), THE
SELLER GROUP HAS MADE AVAILABLE TO BUYER TRUE, CORRECT AND COMPLETE COPIES OF
ALL TAX RETURNS OR PORTIONS THEREOF RELATED TO THE BUSINESS.


 


(I)                                     SCHEDULE 3.13(I) OF THE DISCLOSURE
SCHEDULES SETS FORTH ALL MATERIAL ELECTIONS WITH RESPECT TO TAXES RELATED TO THE
BUSINESS MADE BY EACH MEMBER OF THE SELLER GROUP TO THE EXTENT SUCH ELECTIONS
WOULD BE BINDING UPON THE BUYER AFTER THE CLOSING.


 


(J)                                     NO MEMBER OF THE SELLER GROUP HAS
RECEIVED WRITTEN NOTICE OF ANY CLAIM MADE BY AN AUTHORITY IN A JURISDICTION
WHERE SUCH MEMBER OF THE SELLER GROUP DOES NOT FILE TAX RETURNS, THAT THE SELLER
GROUP IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION IN RESPECT OF THE
ASSETS OR THE BUSINESS.


 


(K)                                  “TAX” OR, COLLECTIVELY, “TAXES,” SHALL MEAN
(I) ANY AND ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES, ASSESSMENTS AND OTHER
GOVERNMENTAL CHARGES, DUTIES, IMPOSITIONS AND LIABILITIES, INCLUDING TAXES BASED
UPON OR MEASURED BY GROSS RECEIPTS, INCOME, PROFITS, SALES, USE AND OCCUPATION,
AND VALUE ADDED, AD VALOREM,


 


21

--------------------------------------------------------------------------------



 


TRANSFER, FRANCHISE, WITHHOLDING, PAYROLL, RECAPTURE, EMPLOYMENT, EXCISE AND
PROPERTY TAXES, TOGETHER WITH ALL INTEREST, PENALTIES AND ADDITIONS IMPOSED WITH
RESPECT TO SUCH AMOUNTS; (II) ANY LIABILITY FOR THE PAYMENT OF ANY AMOUNTS OF
THE TYPE DESCRIBED IN CLAUSE (I) AS A RESULT OF BEING OR CEASING TO BE A MEMBER
OF AN AFFILIATED, CONSOLIDATED, COMBINED OR UNITARY GROUP FOR ANY PERIOD
(INCLUDING, WITHOUT LIMITATION, ANY LIABILITY UNDER TREAS. REG. SECTION 1.1502-6
OR ANY COMPARABLE PROVISION OF APPLICABLE LAW); AND (III) ANY LIABILITY FOR THE
PAYMENT OF ANY AMOUNTS OF THE TYPE DESCRIBED IN CLAUSE (I) OR (II) AS A RESULT
OF ANY EXPRESS OR IMPLIED OBLIGATION TO INDEMNIFY ANY OTHER PERSON OR AS A
RESULT OF ANY OBLIGATIONS UNDER ANY AGREEMENTS OR ARRANGEMENTS WITH ANY OTHER
PERSON WITH RESPECT TO SUCH AMOUNTS AND INCLUDING ANY LIABILITY FOR TAXES OF A
PREDECESSOR ENTITY.


 


(L)                                     “TAX RETURN” SHALL MEAN ANY REPORT,
RETURN (INCLUDING ANY INFORMATION RETURN), STATEMENT OR OTHER DOCUMENT WITH
RESPECT TO TAXES INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS THERETO.


 


SECTION 3.14                            EMPLOYEE BENEFIT PLANS; ERISA; EMPLOYEES


 


(A)                                  WITH THE EXCEPTION OF THE DEFINITION OF
“AFFILIATE” SET FORTH IN SECTION 3.14(A)(I) BELOW (WHICH DEFINITION SHALL APPLY
ONLY TO THIS SECTION 3.14) FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

(I)                                     “AFFILIATE” SHALL MEAN ANY OTHER PERSON
OR ENTITY UNDER COMMON CONTROL WITH THE SELLER WITHIN THE MEANING OF
SECTION 414(B), (C), (M) OR (O) OF THE CODE AND THE REGULATIONS ISSUED
THEREUNDER;

 

(II)                                  “COBRA” SHALL MEAN THE CONSOLIDATED
OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED;

 

(III)                               “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED;

 

(IV)                              “EMPLOYEE” SHALL MEAN ANY CURRENT OR FORMER OR
RETIRED EMPLOYEE, CONSULTANT OR DIRECTOR OF THE SELLER OR ANY AFFILIATE;

 

(V)                                 “EMPLOYMENT AGREEMENT” SHALL MEAN EACH
MANAGEMENT, EMPLOYMENT, SEVERANCE, CONSULTING, RELOCATION, REPATRIATION,
EXPATRIATION, VISAS, WORK PERMIT OR OTHER AGREEMENT, CONTRACT OR UNDERSTANDING
BETWEEN THE SELLER GROUP AND ANY AFFECTED EMPLOYEE;

 

(VI)                              “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(VII)                           “FMLA” SHALL MEAN THE FAMILY MEDICAL LEAVE ACT
OF 1993, AS AMENDED;

 

(VIII)                        “INTERNATIONAL EMPLOYEE PLAN” SHALL MEAN EACH
SELLER EMPLOYEE PLAN THAT HAS BEEN ADOPTED OR MAINTAINED BY THE SELLER OR ANY
AFFILIATE, WHETHER INFORMALLY OR FORMALLY, OR WITH RESPECT TO WHICH THE SELLER
OR ANY AFFILIATE WILL OR MAY HAVE ANY LIABILITY, FOR THE BENEFIT OF EMPLOYEES
WHO PERFORM SERVICES OUTSIDE THE UNITED STATES;

 

(IX)                                “IRS” SHALL MEAN THE INTERNAL REVENUE
SERVICE;

 

(X)                                   “PENSION PLAN” SHALL MEAN EACH SELLER
EMPLOYEE PLAN WHICH IS AN “EMPLOYEE PENSION BENEFIT PLAN,” WITHIN THE MEANING OF
SECTION 3(2) OF ERISA;

 

22

--------------------------------------------------------------------------------


 

(XI)                                “QUALIFIED BENEFICIARY” SHALL MEAN AN
INDIVIDUAL THAT IS IDENTIFIED IN SECTION 4980B(G)(1) OF THE CODE; AND

 

(XII)                             “SELLER EMPLOYEE PLAN” SHALL MEAN ANY PLAN,
PROGRAM, POLICY, PRACTICE, CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING
FOR COMPENSATION, SEVERANCE, TERMINATION PAY, DEFERRED COMPENSATION, PERFORMANCE
AWARDS, STOCK OR STOCK-RELATED AWARDS, FRINGE BENEFITS OR OTHER EMPLOYEE
BENEFITS OR REMUNERATION OF ANY KIND, WHETHER WRITTEN OR UNWRITTEN OR OTHERWISE,
FUNDED OR UNFUNDED, INCLUDING WITHOUT LIMITATION, EACH “EMPLOYEE BENEFIT PLAN,”
WITHIN THE MEANING OF SECTION 3(3) OF ERISA WHICH IS OR HAS BEEN MAINTAINED,
CONTRIBUTED TO, OR REQUIRED TO BE CONTRIBUTED TO, BY THE SELLER OR ANY AFFILIATE
FOR THE BENEFIT OF ANY AFFECTED EMPLOYEE.

 


(B)                                 SCHEDULE 3.14(B) OF THE DISCLOSURE SCHEDULES
(I) CONTAINS AN ACCURATE AND COMPLETE LIST OF EACH SELLER EMPLOYEE PLAN,
INTERNATIONAL EMPLOYEE PLAN AND EMPLOYMENT AGREEMENT RELATED TO THE BUSINESS OR
ANY CURRENT BUSINESS EMPLOYEE.  SCHEDULE 3.14(B) OF THE DISCLOSURE SCHEDULES
CONTAINS A COMPLETE AND ACCURATE LIST OF ALL THE NAMES OF THE FULL-TIME
EMPLOYEES OF THE BUSINESS (THE “BUSINESS EMPLOYEES”), EACH BUSINESS EMPLOYEE’S
POSITION AND THE ENTITY THAT EMPLOYS SUCH BUSINESS EMPLOYEE.


 


(C)                                  SELLER AND EACH OF ITS AFFILIATES HAS
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
THEM UNDER, ARE NOT IN DEFAULT OR VIOLATION OF, AND HAVE NO KNOWLEDGE OF ANY
DEFAULT OR VIOLATION BY ANY OTHER PARTY TO EACH SELLER EMPLOYEE PLAN, AND EACH
SELLER EMPLOYEE PLAN HAS BEEN ESTABLISHED AND MAINTAINED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH ITS TERMS AND IN COMPLIANCE WITH ALL APPLICABLE
LAWS, INCLUDING BUT NOT LIMITED TO ERISA OR THE CODE.


 


(D)                                 NEITHER THE SELLER NOR ANY OF ITS AFFILIATES
HAS EVER MAINTAINED, ESTABLISHED, SPONSORED, PARTICIPATED IN, CONTRIBUTED TO, OR
HAS BEEN REQUIRED TO CONTRIBUTE TO ANY PENSION PLAN THAT IS SUBJECT TO TITLE IV
OF ERISA OR SECTION 412 OR 413 OF THE CODE RELATED TO THE BUSINESS OR BUSINESS
EMPLOYEES.


 


(E)                                  NO SELLER EMPLOYEE PLAN PROVIDES, OR
REFLECTS OR REPRESENTS ANY LIABILITY TO PROVIDE RETIREE BENEFITS (INCLUDING
HEALTH, LIFE INSURANCE OR OTHERWISE) TO ANY PERSON FOR ANY REASON, EXCEPT AS MAY
BE REQUIRED BY COBRA OR OTHER APPLICABLE STATUTE, AND NO MEMBER OF THE SELLER
GROUP HAS REPRESENTED, PROMISED OR CONTRACTED (WHETHER IN ORAL OR WRITTEN FORM)
TO ANY ELIGIBLE EMPLOYEE (EITHER INDIVIDUALLY OR TO BUSINESS EMPLOYEES AS A
GROUP) THAT SUCH EMPLOYEE(S) WOULD BE PROVIDED WITH RETIREE HEALTH, EXCEPT TO
THE EXTENT REQUIRED BY STATUTE.


 


(F)                                    NEITHER THE SELLER NOR ANY OF ITS
AFFILIATES HAS, PRIOR TO THE CLOSING DATE AND IN ANY MATERIAL RESPECT, VIOLATED
ANY OF THE HEALTH CARE CONTINUATION REQUIREMENTS OF COBRA, THE REQUIREMENTS OF
FMLA, THE REQUIREMENTS OF THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY
ACT OF 1996, THE REQUIREMENTS OF THE WOMEN’S HEALTH AND CANCER RIGHTS ACT OF
1998, THE REQUIREMENTS OF THE NEWBORNS’ AND MOTHERS’ HEALTH PROTECTION ACT OF
1996, OR ANY AMENDMENT TO EACH SUCH ACT, OR ANY SIMILAR PROVISIONS OF STATE LAW
APPLICABLE TO ELIGIBLE EMPLOYEES.


 


(G)                                 EACH MEMBER OF THE SELLER GROUP (I) IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAW RESPECTING
EMPLOYMENT, EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES
AND HOURS, IN EACH CASE, WITH RESPECT TO ELIGIBLE EMPLOYEES, (II) HAS WITHHELD
AND REPORTED ALL AMOUNTS REQUIRED BY APPLICABLE LAW OR BY CONTRACT TO BE
WITHHELD AND REPORTED WITH RESPECT TO WAGES, SALARIES AND OTHER PAYMENTS TO
ELIGIBLE EMPLOYEES, (III) IS NOT LIABLE FOR ANY ARREARS OF WAGES OR ANY TAXES OR
ANY PENALTY FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING, AND (IV) IS NOT
LIABLE FOR ANY PAYMENT TO ANY TRUST OR OTHER FUND GOVERNED BY OR MAINTAINED BY
OR ON BEHALF OF ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO UNEMPLOYMENT
COMPENSATION BENEFITS, SOCIAL SECURITY OR OTHER BENEFITS OR OBLIGATIONS FOR
ELIGIBLE EMPLOYEES (OTHER THAN ROUTINE PAYMENTS TO BE MADE IN THE NORMAL COURSE
OF BUSINESS AND CONSISTENT WITH PAST PRACTICE).


 

23

--------------------------------------------------------------------------------


 


THERE ARE NO PENDING, OR TO THE KNOWLEDGE OF SELLER, THREATENED CLAIMS OR
ACTIONS AGAINST ANY MEMBER OF THE SELLER GROUP UNDER ANY WORKER’S COMPENSATION
POLICY OR LONG-TERM DISABILITY POLICY, OR SIMILAR POLICIES IN FOREIGN
JURISDICTIONS.


 


(H)                                 NO WORK STOPPAGE OR LABOR STRIKE BY THE
ELIGIBLE EMPLOYEES IS PENDING, OR, TO THE KNOWLEDGE OF SELLER, THREATENED.  TO
THE KNOWLEDGE OF SELLER THERE ARE NO ACTIVITIES OR PROCEEDINGS OF ANY LABOR
UNION TO ORGANIZE ANY ELIGIBLE EMPLOYEES.  EXCEPT AS SET FORTH ON
SCHEDULE 3.14(H) OF THE DISCLOSURE SCHEDULES, THERE ARE NO ACTIONS, SUITS,
CLAIMS, LABOR DISPUTES OR GRIEVANCES PENDING, OR, TO THE KNOWLEDGE OF SELLER,
THREATENED RELATING TO ANY LABOR, SAFETY OR DISCRIMINATION MATTERS INVOLVING ANY
ELIGIBLE EMPLOYEE, INCLUDING, WITHOUT LIMITATION, CHARGES OF UNFAIR LABOR
PRACTICES OR DISCRIMINATION COMPLAINTS, WHICH, IF ADVERSELY DETERMINED, WOULD,
INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN ANY MATERIAL LIABILITY TO THE SELLER
GROUP.  THE SELLER GROUP HAS NOT ENGAGED IN ANY UNFAIR LABOR PRACTICES WITHIN
THE MEANING OF THE NATIONAL LABOR RELATIONS ACT WITH RESPECT TO ELIGIBLE
EMPLOYEES.  NO MEMBER OF THE SELLER GROUP IS PRESENTLY, NOR HAS ANY SUCH MEMBER
BEEN IN THE PAST, A PARTY TO, OR BOUND BY, ANY COLLECTIVE BARGAINING AGREEMENT
OR UNION CONTRACT WITH RESPECT TO ELIGIBLE EMPLOYEES AND NO COLLECTIVE
BARGAINING AGREEMENT IS BEING NEGOTIATED BY ANY MEMBER OF THE SELLER GROUP WITH
RESPECT TO ELIGIBLE EMPLOYEES.


 


(I)                                     NO MEMBER OF THE SELLER GROUP IS, NOR
HAS ANY SUCH MEMBER EVER HAD THE OBLIGATION TO, MAINTAIN, ESTABLISH, SPONSOR,
PARTICIPATE IN, OR CONTRIBUTE TO ANY SELLER EMPLOYEE PLAN, WHETHER A SELLER
EMPLOYEE PLAN BY ADOPTION OF A MEMBER OF THE SELLER GROUP OR BY IMPOSITION OR
APPLICATION PURSUANT TO APPLICABLE LAW, WITH RESPECT TO WHICH ANY MEMBER OF THE
SELLER GROUP WILL OR MAY HAVE ANY LIABILITY OR EMPLOYMENT LIABILITIES FOR THE
BENEFIT OF ELIGIBLE EMPLOYEES WHO PERFORM SERVICES OUTSIDE THE UNITED STATES.


 


SECTION 3.15                            ENVIRONMENTAL MATTERS


 


(A)                                  FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS ASCRIBED TO THEM BELOW:


 

(I)                                     “BUSINESS FACILITY” IS ANY BUSINESS REAL
PROPERTY AND ANY OTHER PROPERTY INCLUDING THE LAND, THE IMPROVEMENTS THEREON,
THE GROUNDWATER THEREUNDER AND THE SURFACE WATER THEREON, THAT IS OR AT ANY TIME
HAS BEEN OWNED, OPERATED, OCCUPIED, CONTROLLED OR LEASED BY ANY MEMBER OF THE
SELLER GROUP IN CONNECTION WITH THE OPERATION OF THE BUSINESS.

 

(II)                                  “DISPOSAL SITE” IS A LANDFILL, DISPOSAL
SITE, DISPOSAL AGENT, WASTE HAULER OR RECYCLER OF HAZARDOUS SUBSTANCES, OR ANY
REAL PROPERTY OTHER THAN A BUSINESS FACILITY RECEIVING HAZARDOUS SUBSTANCES USED
OR GENERATED BY THE BUSINESS.

 

(III)                               “ENVIRONMENTAL LAWS” ARE ALL APPLICABLE
LAWS, DIRECTIVES, GUIDANCE HAVING THE FORCE OF LAWS, OR ORDERS PROMULGATED BY
ANY GOVERNMENTAL AUTHORITY WHICH PROHIBIT, REGULATE OR CONTROL ANY HAZARDOUS
SUBSTANCE OR ANY HAZARDOUS SUBSTANCE ACTIVITY, INCLUDING, WITHOUT LIMITATION,
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF
1980, THE RESOURCE RECOVERY AND CONSERVATION ACT OF 1976, THE FEDERAL WATER
POLLUTION CONTROL ACT, THE CLEAN AIR ACT, THE HAZARDOUS SUBSTANCES
TRANSPORTATION ACT, THE OCCUPATIONAL SAFETY AND HEALTH ACT, THE TOXIC SUBSTANCES
CONTROL ACT AND THE CLEAN WATER ACT, ALL AS AMENDED AT ANY TIME.

 

(IV)                              “ENVIRONMENTAL PERMIT” IS ANY APPROVAL,
PERMIT, REGISTRATION, CERTIFICATION, LICENSE, CLEARANCE OR CONSENT REQUIRED TO
BE OBTAINED FROM ANY PRIVATE PERSON OR ANY GOVERNMENTAL AUTHORITY WITH RESPECT
TO A HAZARDOUS SUBSTANCES ACTIVITY WHICH IS OR WAS CONDUCTED BY ANY MEMBER OF
THE SELLER GROUP IN CONNECTION WITH THE BUSINESS.

 

24

--------------------------------------------------------------------------------


 

(V)                                 “HAZARDOUS SUBSTANCE” IS ANY MATERIAL OR
SUBSTANCE, WHETHER GASEOUS, LIQUID, SOLID OR IN OTHER FORM THAT HAS BEEN
DESIGNATED BY ANY GOVERNMENTAL AUTHORITY TO BE RADIOACTIVE, TOXIC, HAZARDOUS OR
OTHERWISE A DANGER TO HEALTH, REPRODUCTION OR THE ENVIRONMENT.

 

(VI)                              “HAZARDOUS SUBSTANCES ACTIVITY” IS THE
TRANSPORTATION, TRANSFER, RECYCLING, STORAGE, USE, TREATMENT, MANUFACTURE,
REMOVAL, REMEDIATION, RELEASE, EXPOSURE OF OTHERS TO, SALE, OR DISTRIBUTION OF
ANY HAZARDOUS SUBSTANCES OR ANY PRODUCT OR WASTE CONTAINING A HAZARDOUS
SUBSTANCE, OR REGULATED MANUFACTURE OF A PRODUCT WITH OZONE DEPLETING
SUBSTANCES, IN EACH CASE RELATING TO THE BUSINESS.

 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.15(B) OF
THE DISCLOSURE SCHEDULE:


 

(I)                                     EXCEPT IN COMPLIANCE WITH ENVIRONMENTAL
LAWS, NO HAZARDOUS SUBSTANCES ARE PRESENT AS OF THE CLOSING ON ANY BUSINESS
FACILITY CURRENTLY OWNED, OPERATED, OCCUPIED, CONTROLLED OR LEASED BY ANY MEMBER
OF THE SELLER GROUP OR WERE PRESENT ON ANY OTHER BUSINESS FACILITY AT THE TIME
IT CEASED TO BE OWNED, OPERATED, OCCUPIED, CONTROLLED OR LEASED BY ANY MEMBER OF
THE SELLER GROUP.  TO THE KNOWLEDGE OF SELLER, THERE ARE NO UNDERGROUND STORAGE
TANKS, ASBESTOS WHICH IS FRIABLE (OTHER THAN ASBESTOS THAT HAS BEEN ENCAPSULATED
IN ACCORDANCE WITH ENVIRONMENTAL LAWS) OR LIKELY TO BECOME FRIABLE OR PCBS
PRESENT ON ANY BUSINESS FACILITY CURRENTLY OWNED, OPERATED, OCCUPIED, CONTROLLED
OR LEASED BY ANY MEMBER OF THE SELLER GROUP.

 

(II)                                  EACH MEMBER OF THE SELLER GROUP HAS
CONDUCTED ALL HAZARDOUS SUBSTANCES ACTIVITIES RELATED TO THE BUSINESS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS.  TO
THE KNOWLEDGE OF SELLER, THE HAZARDOUS SUBSTANCES ACTIVITIES OF THE MEMBERS OF
THE SELLER GROUP PRIOR TO THE CLOSING HAVE NOT RESULTED IN THE EXPOSURE OF ANY
PERSON TO A HAZARDOUS SUBSTANCE IN A MANNER WHICH HAS CAUSED OR COULD REASONABLY
BE EXPECTED TO CAUSE AN ADVERSE HEALTH EFFECT TO ANY SUCH PERSON.

 

(III)                               NO ENVIRONMENTAL PERMITS ARE REQUIRED FOR
THE OPERATION OF THE BUSINESS AS PRESENTLY CONDUCTED.

 

(IV)                              NO MEMBER OF THE SELLER GROUP HAS RECEIVED
WRITTEN NOTICE OF ANY ACTION, PROCEEDING, REVOCATION PROCEEDING, AMENDMENT
PROCEDURE, WRIT, INJUNCTION OR CLAIM IS PENDING, OR THREATENED, CONCERNING OR
RELATING TO ANY HAZARDOUS SUBSTANCES ACTIVITY OF ANY MEMBER OF THE SELLER GROUP
RELATED TO THE BUSINESS.

 

(V)                                 NO MEMBER OF THE SELLER GROUP HAS RECEIVED
WRITTEN NOTICE OF ANY ACTION, PROCEEDING, LIABILITY OR CLAIM EXISTS OR IS
THREATENED AGAINST ANY DISPOSAL SITE OR AGAINST ANY MEMBER OF THE SELLER GROUP
WITH RESPECT TO ANY TRANSFER OR RELEASE OF HAZARDOUS SUBSTANCES RELATED TO THE
BUSINESS TO A DISPOSAL SITE WHICH COULD REASONABLY BE EXPECTED TO SUBJECT ANY
MEMBER OF THE SELLER GROUP TO LIABILITY.

 

(VI)                              TO THE KNOWLEDGE OF SELLER, THERE IS NO FACT
OR CIRCUMSTANCE THAT COULD RESULT IN ANY ENVIRONMENTAL LIABILITY THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT ON THE BUSINESS.

 

(VII)                           EACH MEMBER OF THE SELLER GROUP HAS DELIVERED TO
BUYER OR MADE AVAILABLE FOR INSPECTION BY BUYER ALL ENVIRONMENTAL AUDITS AND
ENVIRONMENTAL ASSESSMENTS CONDUCTED WITHIN THE LAST FIVE YEARS OF ANY BUSINESS
FACILITY CONDUCTED AT THE REQUEST OF, OR OTHERWISE IN THE POSSESSION OF ANY
MEMBER OF THE SELLER GROUP.  EACH MEMBER OF THE SELLER GROUP HAS COMPLIED WITH
ALL ENVIRONMENTAL DISCLOSURE OBLIGATIONS IMPOSED BY APPLICABLE LAW WITH RESPECT
TO THIS TRANSACTION.

 

25

--------------------------------------------------------------------------------


 


SECTION 3.16                            INSURANCE


 


(A)                                  ALL INSURANCE POLICIES RELATED TO THE
BUSINESS CURRENTLY MAINTAINED BY ANY MEMBER OF THE SELLER GROUP ON WHICH ANY
MEMBER OF THE SELLER GROUP IS A NAMED INSURED OR BENEFICIARY, AS ARE CURRENT,
ARE IN FULL FORCE AND EFFECT, ALL PREMIUMS DUE THEREON HAVE BEEN PAID, AND EACH
MEMBER OF THE SELLER GROUP HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
PROVISIONS OF SUCH POLICIES, AND ALL SUCH POLICIES EITHER SPECIFICALLY INCLUDE
SELLER OR ONE OF THE OTHER MEMBERS OF THE SELLER GROUP AS A NAMED INSURED OR
INCLUDE OMNIBUS NAMED INSURED LANGUAGE WHICH GENERALLY INCLUDES SELLER OR ONE OF
THE OTHER MEMBERS OF THE SELLER GROUP.


 


(B)                                 NO PROCEEDING IS PENDING OR, TO THE
KNOWLEDGE OF SELLER, THREATENED, TO REVOKE, CANCEL OR LIMIT SUCH POLICIES AND NO
NOTICE OF CANCELLATION OF ANY POLICIES RELATED TO THE BUSINESS HAS BEEN RECEIVED
BY ANY MEMBER OF THE SELLER GROUP.


 


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.16(C) OF
THE DISCLOSURE SCHEDULES, THE MEMBERS OF THE SELLER GROUP ARE IN COMPLIANCE WITH
ALL WARRANTIES CONTAINED IN ALL INSURANCE POLICIES RELATED TO THE BUSINESS.


 


(D)                                 NO MEMBER OF THE SELLER GROUP HAS TAKEN OR
FAILED TO TAKE ANY ACTION THAT WOULD ENABLE THE INSURERS UNDER POLICIES RELATED
TO THE BUSINESS TO AVOID LIABILITY FOR CLAIMS ARISING OUT OF OCCURRENCES PRIOR
TO THE CLOSING DATE.


 


SECTION 3.17                            LABOR MATTERS


 

Except as set forth on Schedule 3.17 of the Disclosure Schedules, (i) no member
of the Seller Group is a party to any labor agreement with any labor
organization, group or association with respect to Eligible Employees;
(ii) there is no labor strike, dispute, slowdown, stoppage or lockout actually
pending (for which notice has been provided), or to the Knowledge of Seller,
threatened against the Business; (iii) there is no unfair labor practice charge
or complaint against any member of the Seller Group related to the Business
pending (for which notice has been provided) or, to the Knowledge of Seller,
threatened before the National Labor Relations Board or any similar foreign
agency; (iv) there is no pending grievance nor any pending arbitration
proceeding arising out of or under any collective bargaining agreements related
to the Business; (v) no material charges with respect to or relating to any
member of the Seller Group are pending before the Equal Employment Opportunity
Commission or any state, local or foreign agency responsible for the prevention
of unlawful employment practices; and (vi) no member of the Seller Group has
received notice of the intent of any federal, state or foreign governmental
authority responsible for the enforcement of labor or employment laws to conduct
an investigation with respect to or related to the Business and no such
investigation is in progress. A copy of the material written personnel policies
of the Business currently in effect has been delivered to Buyer.

 


SECTION 3.18                            SUPPLIERS


 

Schedule 3.18 of the Disclosure Schedules sets forth a list of all the Business’
20 most significant suppliers (in terms of anticipated significance for
manufacturing in the next 12 months) for Products or any component or service
necessary or significant for the Products and all suppliers who are the only
available source for Products or any component or service necessary or
significant for the Products (collectively, the “Key Suppliers”), showing the
approximate total purchases by or on behalf of the Business from each such Key
Supplier during such period and all open commitments to such Key Suppliers as of
the date hereof.  Since November 29, 2002, no Key Supplier has declined to renew
any contract with any member of the Seller Group related to the Business or
notified any member of the Seller Group in writing or, to the Knowledge of the
Seller, orally that such Key Supplier will no longer provide any component or
service necessary for the Products or for which such Key Supplier is the only
available source for Products or any component or

 

26

--------------------------------------------------------------------------------


 

service necessary for the Products.  To the Knowledge of Seller, since November
29, 2002, no Key Supplier has (i) been abnormally late in the delivery of any
component or service necessary for the Products or for which such Key Supplier
is the only available source for Products or any component or service necessary
for the Products, (ii) suffered a material adverse change in its financial
condition or business operations likely to affect its ability to continue to
provide the services or products it supplies for the Business, including the
consummation or contemplation of any bankruptcy filing, or (iii) suffered any
threatened or actual material labor dispute that is ongoing as of the date of
this Agreement and is likely to impact its ability to deliver products or
services for the Business.

 


SECTION 3.19                            CUSTOMERS


 

Schedule 3.19 of the Disclosure Schedules sets forth a true and complete list of
the customers accounting for at least 75% of the Business’ revenue during
calendar year 2002 (the “Significant Customers”), showing the approximate total
sales by or on behalf of the Business to each such customer during such period. 
Since November 29, 2002, no Significant Customer has declined to renew any
contract with any member of the Seller Group in connection with the Business or
notified any member of the Seller Group in writing or, to the Knowledge of the
Seller, orally that such Significant Customer will no longer purchase Products
or services relating to Products from the Seller Group.  To the Knowledge of
Seller, since November 29, 2002, no Significant Customer has (i) been abnormally
late in making any payments to the Seller Group, (ii) suffered a material
adverse change in its financial condition or business operations likely to
affect its ability to continue to purchase Products or services from the Seller
Group, including the consummation or contemplation of any bankruptcy filing, or
(iii) suffered any threatened or actual material labor dispute that is ongoing
as of the date of this Agreement and is likely to impact its ability to purchase
Products or services from the Seller Group.

 


SECTION 3.20                            ASSETS AND PERMITS NECESSARY TO THE
BUSINESS; EQUIPMENT


 


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.20(A) OF
THE DISCLOSURE SCHEDULES, FOLLOWING THE CLOSING, THE ASSETS WILL REPRESENT ALL
ASSETS REASONABLY NECESSARY TO CARRY ON THE BUSINESS IN SUBSTANTIALLY THE SAME
MANNER AS PRESENTLY CONDUCTED.


 


(B)                                 SCHEDULE 3.20(B) OF THE DISCLOSURE SCHEDULES
LISTS ALL MATERIAL PERMITS.  EXCEPT AS SET FORTH ON SCHEDULE 3.20(B), ALL
PERMITS ARE IN FULL FORCE AND EFFECT AND ARE TRANSFERABLE TO BUYER (EXCEPT FOR
ANY PERMIT THE FAILURE OF WHICH TO BE IN A FULL FORCE AND EFFECT OR TO BE
TRANSFERABLE TO BUYER WOULD NOT PREVENT BUYER FROM OPERATING THE BUSINESS AFTER
THE CLOSING IN THE SAME MANNER AS OPERATED BY SELLER PRIOR TO THE CLOSING).


 


(C)                                  SCHEDULE 3.20(C) OF THE DISCLOSURE
SCHEDULES LISTS ALL ITEMS OF EQUIPMENT (THE “EQUIPMENT”) OWNED OR LEASED BY ANY
MEMBER OF THE SELLER GROUP USED PRIMARILY IN THE BUSINESS OR REFLECTED IN THE
REFERENCE BALANCE SHEET (EXCEPT FOR EQUIPMENT WHICH INDIVIDUALLY HAS A NET BOOK
VALUE NOT EXCEEDING $5,000). THE REFERENCE BALANCE SHEET INCLUDES SUFFICIENT
PERSONAL COMPUTERS FOR EACH AFFECTED EMPLOYEE THAT HAS A PERSONAL COMPUTER AS OF
THE DATE HEREOF FOR USE RELATED TO THE BUSINESS TO HAVE A PERSONAL COMPUTER FOR
USE RELATED TO THE BUSINESS FOLLOWING THE CLOSING.


 


SECTION 3.21                            TRANSACTIONS WITH AFFILIATES


 

Except as set forth on Schedule 3.21 of the Disclosure Schedules, neither Seller
nor any of its subsidiaries is a Key Supplier, Significant Customer or
distributor under any Distribution Agreement.  There are no Contracts with any
member of the Seller Group that survive the Closing.

 

27

--------------------------------------------------------------------------------


 


SECTION 3.22                            CERTAIN FEES


 

Except for any broker, finder or investment banker, whose fee and commission is
the sole responsibility of Seller Group, there is no broker, finder or
investment banker entitled to any brokerage, finder’s or other fee or
commission, or to the reimbursement of any of its expenses, in connection with
the transactions contemplated hereby based upon arrangements made by Seller
Group or on Seller Group’s behalf.

 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer hereby represents and warrants to Seller Group as follows:

 


SECTION 4.1                                   ORGANIZATION


 

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of its state of incorporation.

 


SECTION 4.2                                   AUTHORIZATION


 

Buyer has the corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements and consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the Ancillary Agreements by Buyer and the consummation of the transactions
contemplated hereby has been approved by the Board of Directors of Buyer, and no
other corporate proceedings on the part of Buyer are necessary to authorize the
execution, delivery and performance of this Agreement and the Ancillary
Agreements or the consummation of the transactions contemplated hereby or
thereby.  This Agreement and the Ancillary Agreements have been duly executed
and delivered by Buyer and constitute, and when executed and delivered, other
agreements, documents and instruments to be executed and delivered by Buyer, as
applicable, pursuant hereto will constitute, a valid and binding agreement of
Buyer, enforceable against Buyer in accordance with their respective terms.

 


SECTION 4.3                                   CONSENTS AND APPROVALS; NO
VIOLATIONS


 

Except for applicable requirements of the HSR Act or antitrust or other
competition Law of other jurisdictions, neither the execution, delivery or
performance of this Agreement nor the consummation by Buyer of the transactions
contemplated hereby will (a) conflict with or result in any breach or violation
of any provision of the articles of association of Buyer or the certificate of
incorporation or bylaws of Buyer; (b) require any filing or registration with,
or notice or declaration to, or the obtaining of any permit, license,
authorization, consent or approval of, any governmental or regulatory authority
whether within or outside the United States; (c) violate, conflict with or
result in a default (or any event which, with notice or lapse of time or both,
would constitute a default) under, or result in any termination, cancellation or
acceleration, or give rise to any such right of termination, cancellation or
acceleration under, any of the terms, conditions or provisions of any note,
mortgage, other evidence of indebtedness, guarantee, license, agreement, lease
or other instrument or obligation to which Buyer is a party or by which Buyer or
any of its assets is subject or by which any of them may be bound; (d) violate
any order, injunction, decree, statute, rule or regulation applicable to Buyer;
or excluding from the foregoing clauses (b), (c) and (d) such requirements,
conflicts, defaults, rights or violations that would not adversely affect the
ability of Buyer to consummate the transactions contemplated by this Agreement
or that become applicable as a result of any acts or omissions by, or the status
of or any facts pertaining to, the Business or Seller Group.

 

28

--------------------------------------------------------------------------------


 


SECTION 4.4                                   CERTAIN FEES


 

Except for any broker, finder or investment banker, whose fee and commission is
the sole responsibility of Buyer, there is no broker, finder or investment
banker entitled to any brokerage, finder’s or other fee or commission, or to the
reimbursement of any of its expenses, in connection with the transactions
contemplated hereby based upon arrangements made by Buyer or on Buyer’s behalf.

 


SECTION 4.5                                   FUNDING


 

The Buyer has adequate funds on hand and will have adequate funds at Closing to
fund the entire Purchase Price.

 


ARTICLE V


 


COVENANTS


 


SECTION 5.1                                   CONDUCT OF THE BUSINESS


 

Seller agrees that, during the period from the date of this Agreement to the
Closing Date, except (i) as otherwise expressly contemplated by this Agreement
or the transactions contemplated hereby, or (ii) as consented to by Buyer in
writing, it shall (and Seller shall cause the other members of the Seller Group
to):

 


(A)                                  CONDUCT THE BUSINESS IN THE ORDINARY COURSE
CONSISTENT WITH PAST PRACTICE; USE COMMERCIALLY REASONABLE EFFORTS TO PRESERVE
INTACT THE BUSINESS’ ORGANIZATION; USE COMMERCIALLY REASONABLE EFFORTS TO KEEP
AVAILABLE THE SERVICES OF THE BUSINESS’ CURRENT OFFICERS AND EMPLOYEES, AND
PRESERVE RELATIONSHIPS WITH THOSE PERSONS HAVING BUSINESS DEALINGS WITH THE
BUSINESS TO THE END THAT ITS GOODWILL AND ONGOING BUSINESS SHALL BE UNIMPAIRED
AT THE TIME OF THE CLOSING, INCLUDING THE PAYMENT OF ANY NECESSARY REGISTRATION,
MAINTENANCE AND RENEWAL FEES DUE PRIOR TO THE CLOSING DATE IN CONNECTION WITH
THE REGISTERED INTELLECTUAL PROPERTY INCLUDED WITHIN THE TRANSFERRED
INTELLECTUAL PROPERTY; AND


 


(B)                                 NOT:


 

(I)                                     SELL, ASSIGN, SUBLEASE, LICENSE,
TRANSFER, CONVEY OR OTHERWISE DISPOSE OF ANY OF THE ASSETS OTHER THAN IN
CONNECTION WITH SALES OF PRODUCTS TO CUSTOMERS IN THE ORDINARY COURSE OF
BUSINESS;

 

(II)                                  MAKE ANY LOANS, ADVANCES (OTHER THAN
ADVANCES IN THE ORDINARY COURSE OF BUSINESS) OR CAPITAL CONTRIBUTIONS TO, OR
INVESTMENTS IN, ANY OTHER PERSON ON BEHALF OF THE BUSINESS;

 

(III)                               TERMINATE, MODIFY, TRANSFER OR AMEND ANY OF
THE PERMITS (INCLUDING ENVIRONMENTAL PERMITS) OR CONTRACTS OR EXCEPT IN THE
ORDINARY COURSE OF BUSINESS;

 

(IV)                              ENTER INTO ANY NEW AGREEMENT RELATED TO THE
BUSINESS OTHER THAN RENEWALS OF EXISTING AGREEMENTS OR OTHERWISE IN THE ORDINARY
COURSE OF BUSINESS;

 

(V)                                 INCREASE IN ANY MANNER THE COMPENSATION
(CASH, EQUITY OR OTHERWISE) OF ANY OF THE ELIGIBLE EMPLOYEES, EXCEPT FOR SUCH
INCREASES AS ARE GRANTED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE IN ACCORDANCE WITH THE TERMS OF ANY EMPLOYMENT CONTRACT OR COLLECTIVE
BARGAINING AGREEMENT AS CURRENTLY IN EFFECT;

 

29

--------------------------------------------------------------------------------


 

(VI)                              GRANT ANY SEVERANCE OR TERMINATION PAY (CASH,
EQUITY OR OTHERWISE) TO ANY ELIGIBLE EMPLOYEE, EXCEPT PURSUANT TO WRITTEN
AGREEMENTS OUTSTANDING, OR POLICIES EXISTING, ON THE DATE HEREOF OR PAY ANY
SPECIAL BONUS OR REMUNERATION (CASH, EQUITY OR OTHERWISE) TO ANY ELIGIBLE
EMPLOYEE;

 

(VII)                           ADOPT, GRANT, EXTEND OR INCREASE THE RATE OR
TERMS OF ANY BONUS, INSURANCE PENSION OR OTHER EMPLOYEE BENEFIT PLAN, PAYMENT OR
ARRANGEMENT MADE TO, FOR OR WITH ANY ELIGIBLE EMPLOYEE, EXCEPT INCREASES
REQUIRED BY ANY APPLICABLE LAW;

 

(VIII)                        TERMINATE THE EMPLOYMENT OF ANY ELIGIBLE EMPLOYEE,
EXCEPT FOR CAUSE, PROVIDED SELLER PROVIDES NOTICE TO BUYER PRIOR TO ANY SUCH
TERMINATION;

 

(IX)                                MAKE OR CHANGE ANY MATERIAL TAX ELECTION OR
METHOD OR PRACTICE OF TAX ACCOUNTING, SETTLE OR COMPROMISE ANY CLAIM FOR TAXES,
OR CONSENT TO THE EXTENSION OR WAIVER OF THE STATUTORY PERIOD OF LIMITATIONS
APPLICABLE TO ANY CLAIM FOR TAXES, IN EACH CASE, RELATED TO THE BUSINESS THAT
COULD HAVE ANY EFFECT UPON BUYER, THE ASSETS OR THE BUSINESS AFTER THE CLOSING;

 

(X)                                   LICENSE ANY INTELLECTUAL PROPERTY RIGHTS
OF THE BUSINESS TO OR FROM ANY THIRD PARTY PURSUANT TO AN ARRANGEMENT OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

 

(XI)                                MAKE OR AUTHORIZE ANY CAPITAL EXPENDITURES
ON BEHALF OF THE BUSINESS OTHER THAN IN ACCORDANCE WITH THE BUSINESS’ ANNUAL
PLAN OR OTHER THAN CAPITAL EXPENDITURES NOT EXCEEDING $50,000 INDIVIDUALLY OR
$200,000 IN THE AGGREGATE;

 

(XII)                             INCUR ANY INDEBTEDNESS FOR BORROWED MONEY
OTHER THAN FROM BUYER OR ANY AFFILIATE OF BUYER, ISSUE ANY DEBT SECURITIES OR
ASSUME, GUARANTEE OR ENDORSE THE OBLIGATIONS OF ANY OTHER PERSONS OR SUBJECT ANY
OF THE ASSETS TO ANY LIENS;

 

(XIII)                          CANCEL OR COMPROMISE ANY MATERIAL DEBT OR CLAIM
OR WAIVE OR RELEASE ANY MATERIAL RIGHTS OF THE BUSINESS; OR

 

(XIV)                         ENTER INTO ANY AGREEMENT ON BEHALF OF THE BUSINESS
TO DO ANY OF THE FOREGOING.

 


SECTION 5.2                                   ACCESS TO INFORMATION


 


(A)                                  BETWEEN THE DATE OF THIS AGREEMENT AND THE
CLOSING DATE, SELLER GROUP SHALL, SUBJECT TO ANY RESTRICTIONS AS TO
CONFIDENTIALITY APPLICABLE TO SELLER GROUP WHETHER BY LAW, AGREEMENT OR
CONTRACT, (I) GIVE BUYER AND ITS AUTHORIZED REPRESENTATIVES REASONABLE ACCESS TO
ALL BOOKS, RECORDS, WORK PAPERS, PERSONNEL, OFFICES AND OTHER FACILITIES AND
PROPERTIES OF THE BUSINESS AND ITS ACCOUNTANTS; (II) PERMIT BUYER AND ITS
AUTHORIZED REPRESENTATIVES TO MAKE SUCH COPIES AND INSPECTIONS THEREOF AS ANY OF
THEM MAY REASONABLY REQUEST; (III) PERMIT BUYER AND ITS AUTHORIZED
REPRESENTATIVES TO CONDUCT AN ENVIRONMENTAL INSPECTION OF THE BUSINESS REAL
PROPERTY (INCLUDING A “PHASE I” SITE ASSESSMENT WHICH MAY ALSO INCLUDE INTERIOR
WIPE SAMPLING), PROVIDED THAT BUYER AND ITS REPRESENTATIVES SHALL HAVE NO RIGHT
TO UNDERTAKE ANY SOIL OR GROUNDWATER INVESTIGATION; AND (IV) CAUSE THE OFFICERS
OF SELLER GROUP TO FURNISH BUYER AND ITS AUTHORIZED REPRESENTATIVES WITH SUCH
FINANCIAL AND OPERATING DATA AND OTHER INFORMATION WITH RESPECT TO THE BUSINESS
AND PROPERTIES OF THE BUSINESS AS ANY OF THEM MAY FROM TIME TO TIME REASONABLY
REQUEST; PROVIDED, HOWEVER, THAT ANY SUCH ACCESS SHALL BE CONDUCTED DURING
NORMAL BUSINESS HOURS UNDER THE SUPERVISION OF SELLER GROUP’S PERSONNEL AND IN
SUCH A MANNER AS TO MAINTAIN THE CONFIDENTIALITY OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND NOT INTERFERE UNREASONABLY WITH THE NORMAL
OPERATIONS OF THE BUSINESS, EXCEPT AS OTHERWISE CONTEMPLATED BY THIS AGREEMENT.


 


30

--------------------------------------------------------------------------------



 


(B)                                 FROM AND AFTER THE DATE OF THIS AGREEMENT
AND CONTINUING UNTIL THE BUYER SURVIVAL DATE, ALL SELLER GROUP CONFIDENTIAL
INFORMATION (AS HEREINAFTER DEFINED) SHALL (I) BE HELD BY BUYER WITH THE SAME
DEGREE OF SKILL AND CARE THAT IT WOULD EXERCISE IN SIMILAR CIRCUMSTANCES IN
CARRYING OUT ITS OWN BUSINESS TO PREVENT THE DISCLOSURE OR ACCESSIBILITY TO
OTHERS OF SUCH INFORMATION AND (II) SHALL NOT BE REVEALED, REPORTED, PUBLISHED,
DISCLOSED OR TRANSFERRED TO ANY PERSON OR ENTITY (OTHER THAN THE SELLER GROUP). 
FOR PURPOSES OF THIS AGREEMENT, “SELLER GROUP CONFIDENTIAL INFORMATION” MEANS
ANY NON-PUBLIC INFORMATION RELATED TO THE BUSINESS FURNISHED OR PROVIDED BY
SELLER GROUP OR ITS AFFILIATES TO BUYER; PROVIDED, HOWEVER, THAT SELLER GROUP
CONFIDENTIAL INFORMATION SHALL NOT BE DEEMED TO INCLUDE (A) INFORMATION RELATED
TO THE BUSINESS THAT WAS ALREADY PUBLICLY KNOWN AND IN THE PUBLIC DOMAIN PRIOR
TO THE TIME OF ITS INITIAL DISCLOSURE TO BUYER OR (B) ANY INFORMATION RELATED TO
THE SELLER GROUP THAT IS OR BECOMES AVAILABLE TO BUYER OR ITS AFFILIATES AFTER
THE CLOSING FROM A SOURCE THAT BUYER REASONABLY BELIEVES NOT TO BE UNDER AN
OBLIGATION OF CONFIDENTIALITY WITH RESPECT TO SUCH INFORMATION; PROVIDED,
FURTHER, BUYER MAY REVEAL, REPORT, DISCLOSE OR TRANSFER ANY SELLER GROUP
CONFIDENTIAL INFORMATION PURSUANT TO A SUBPOENA OR ORDER ISSUED BY A COURT OF
COMPETENT JURISDICTION OR BY A JUDICIAL OR ADMINISTRATIVE OR LEGISLATIVE BODIES
OR COMMITTEE.  FOR PURPOSES OF THIS AGREEMENT, THE “BUYER SURVIVAL DATE” MEANS
(X) THE CLOSING DATE IN RESPECT OF ALL SELLER GROUP CONFIDENTIAL INFORMATION
RELATING TO TRANSFERRED INTELLECTUAL PROPERTY; (Y) TWO (2) YEARS FOLLOWING THE
CLOSING DATE IN RESPECT OF ALL OTHER SELLER GROUP CONFIDENTIAL INFORMATION OTHER
THAN SELLER GROUP CONFIDENTIAL INFORMATION RELATING TO INTELLECTUAL PROPERTY;
AND (Z) FIVE (5) YEARS FOLLOWING THE CLOSING DATE FOR SELLER GROUP CONFIDENTIAL
INFORMATION RELATING TO INTELLECTUAL PROPERTY OTHER THAN TRANSFERRED
INTELLECTUAL PROPERTY; OR IN ANY CASE, THE DATE ON WHICH SUCH SELLER GROUP
CONFIDENTIAL INFORMATION BECOMES PUBLICLY KNOWN THROUGH NO ACTION OR INACTION OF
BUYER OR ANY OF ITS AFFILIATES.


 


(C)                                  ON THE CLOSING DATE, SELLER GROUP SHALL
ASSIGN TO BUYER ALL OF ITS RIGHTS UNDER ANY CONFIDENTIALITY AGREEMENT ENTERED
INTO BY SELLER GROUP WITH ANY PERSON IN CONNECTION WITH A POTENTIAL SALE OF THE
BUSINESS (A “CONFIDENTIALITY AGREEMENT”), TO THE EXTENT SUCH CONFIDENTIALITY
AGREEMENT IS ASSIGNABLE PURSUANT TO ITS TERMS.


 


SECTION 5.3                                   CONSENTS AND APPROVALS


 


(A)                                  AS SOON AS PRACTICABLE AFTER THE EXECUTION
OF THIS AGREEMENT, EACH OF SELLER AND BUYER (OR EACH OF THEIR ULTIMATE PARENT
ENTITIES AS DEFINED IN THE RULES PROMULGATED UNDER THE HSR ACT) WILL FILE, OR
CAUSE TO BE FILED, WITH THE FEDERAL TRADE COMMISSION AND THE ANTITRUST DIVISION
OF THE UNITED STATES DEPARTMENT OF JUSTICE PURSUANT TO THE HSR ACT, THE
NOTIFICATION AND DOCUMENTARY MATERIAL REQUIRED IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  IN ADDITION,
EACH OF SELLER GROUP AND BUYER SHALL PROMPTLY TAKE ALL ACTION NECESSARY TO MAKE
ANY FILINGS REASONABLY DETERMINED IN GOOD FAITH TO BE REQUIRED BY THE BUYER
UNDER ANY OTHER ANTITRUST OR COMPETITION LAW.


 


(B)                                 SELLER GROUP AND BUYER SHALL PROMPTLY FILE
ANY ADDITIONAL INFORMATION REQUESTED AS SOON AS PRACTICABLE AFTER RECEIPT OF ANY
REQUEST FOR ADDITIONAL INFORMATION.  BUYER AND SELLER GROUP SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN EARLY TERMINATION OF THE APPLICABLE
WAITING PERIOD, TO THE EXTENT REQUIRED, WITH THE APPLICABLE REGULATORY
AUTHORITIES, INCLUDING UNDER THE HSR ACT.  THE PARTIES HERETO WILL COORDINATE
AND COOPERATE WITH ONE ANOTHER IN EXCHANGING SUCH INFORMATION AND PROVIDING SUCH
REASONABLE ASSISTANCE AS MAY BE REQUESTED IN CONNECTION WITH SUCH FILINGS.


 


(C)                                  SELLER SHALL OBTAIN, PRIOR TO CLOSING, ALL
CONSENTS REQUIRED IN CONJUNCTION WITH THE REAL ESTATE AGREEMENTS AT NO COST TO
BUYER OR SHALL DELIVER THE BENEFIT OF THE REAL ESTATE AGREEMENTS TO BUYER AT THE
CLOSING AND REMAIN RESPONSIBLE FOR SUCH CONSENTS (AND ANY RISKS ASSOCIATED WITH
THE FAILURE TO OBTAIN SUCH CONSENTS) POST-CLOSING (AND SHALL INDEMNIFY BUYER
THEREFROM).


 


31

--------------------------------------------------------------------------------



 


SECTION 5.4                                   REASONABLE EFFORTS


 


(A)                                  EACH MEMBER OF THE SELLER GROUP AND BUYER
SHALL COOPERATE, AND USE ITS REASONABLE COMMERCIAL EFFORTS TO TAKE, OR CAUSE TO
BE TAKEN, ALL ACTIONS, AND TO DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY,
PROPER OR ADVISABLE UNDER APPLICABLE LAW TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 AS SOON AS PRACTICABLE AFTER THE DATE
HEREOF, SELLER SHALL, AT ITS EXPENSE (EXCEPT AS SET FORTH BELOW), CAUSE TO BE
PREPARED ALL FINANCIAL INFORMATION OF THE BUSINESS REQUIRED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) TO BE FILED BY BUYER FOLLOWING
THE CLOSING AS PART OF A CURRENT REPORT ON FORM 8-K (THE “FORM 8-K”) (INCLUDING
THE PREPARATION OF AUDITED FINANCIAL STATEMENTS, IF NECESSARY) AND THE PRO FORMA
FINANCIAL INFORMATION OF THE BUSINESS WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “AUDITED AND OTHER REQUIRED FINANCIAL
INFORMATION”).  THE COST OF PREPARATION OF ANY REQUIRED AUDITED FINANCIAL
STATEMENTS SHALL BE BORNE BY THE SELLER; PROVIDED, HOWEVER, THAT TO THE EXTENT
THE COST OF PREPARATION OF SUCH AUDITED FINANCIAL STATEMENTS EXCEEDS $500,000,
SELLER AND BUYER SHALL SPLIT ANY SUCH EXCESS COSTS UP TO $1,500,000, SUCH THAT
BUYER SHALL BE RESPONSIBLE FOR UP TO A MAXIMUM OF $500,000 IN COSTS ASSOCIATED
WITH SUCH AUDIT.  ANY COSTS BEYOND $1,500,000 SHALL BE BORNE BY SELLER.  SELLER
HEREBY REPRESENTS THAT ALL THE INFORMATION NECESSARY TO PERMIT BUYER TO COMPLY
WITH ITS OBLIGATIONS PURSUANT TO FORM 8-K WILL BE MADE AVAILABLE IN A TIMELY
MANNER TO ENABLE BUYER TO SATISFY ITS PUBLIC REPORTING OBLIGATIONS UNDER
APPLICABLE LAW.


 


(C)                                  BUYER AND SELLER SHALL COOPERATE AND USE
GOOD FAITH EFFORTS TO PROMPTLY OBTAIN A WAIVER FROM THE SEC LIMITING THE TIME
PERIOD AND SCOPE OF THE AUDIT SET FORTH IN SUBSECTION (B) ABOVE. BUYER AND
SELLER SHALL AGREE UPON THE FORM OF REQUEST TO BE SUBMITTED TO THE SEC.


 


(D)                                 BUYER AND ITS ADVISORS WILL APPRISE SELLER
OF ANY CONCERNS REGARDING THE CONDUCT, SCOPE OR OUTCOME OF THE AUDIT REQUIRED
PURSUANT TO SUBSECTION (B) ABOVE THAT THEY HAVE AS OF THE DATE HEREOF WITHIN
FIVE BUSINESS DAYS OF THE DATE HEREOF.


 


SECTION 5.5                                   PUBLIC ANNOUNCEMENTS


 

Following the execution hereof, each of Buyer and Seller will consult with each
other regarding the language of and issue a press release or press releases
disclosing such action.  Thereafter, prior to the Closing, except as otherwise
agreed to by the parties, no party shall issue any report, statement or press
release or otherwise make any public statements with respect to this Agreement
and the transactions contemplated hereby, except (i) to the extent reasonably
required in connection with the operation of the Business or (ii) as in the
reasonable judgment of Buyer or Seller may be required by Law or in connection
with the obligations of a publicly-held company, in which case Seller and Buyer
will use their commercially reasonable efforts to reach mutual agreement as to
the language of any such report, statement or press release.  Each party shall
give the other party a reasonable opportunity to review and comment on any
proposed press release before issuing any such press release.

 


SECTION 5.6                                   COVENANT TO SATISFY CONDITIONS


 

Seller Group will use its reasonable commercial efforts to ensure that the
conditions set forth in Article VI hereof are satisfied, insofar as such matters
are within the control of Seller Group, and Buyer will use its reasonable
commercial efforts to ensure that the conditions set forth in Article VI hereof
are satisfied, insofar as such matters are within the control of either of them.

 

32

--------------------------------------------------------------------------------


 


SECTION 5.7                                   SUPPLEMENTAL DISCLOSURE


 

Seller Group, on the one hand, and Buyer, on the other hand, shall supplement or
amend its Disclosure Schedules prior to the Closing Date as required to make the
representations and warranties true and correct.  Any such supplemental or
amended disclosure will not be deemed to have cured any breach made in this
Agreement and to have been disclosed as of the date of this Agreement for
purposes of Articles VI and VII hereof.

 


SECTION 5.8                                   TRANSFERS NOT EFFECTED AS OF
CLOSING


 

Nothing herein shall be deemed to require the conveyance, assignment or transfer
of any Asset that by its terms or by operation of Law cannot be freely conveyed,
assigned, transferred or assumed.  To the extent the parties hereto have been
unable to obtain any governmental or any third party consents or approvals
required for the transfer of any Asset and to the extent not otherwise
prohibited by the terms of any Asset, Seller Group shall continue to be bound by
the terms of such applicable Asset and Buyer shall pay, perform and discharge
fully all of the obligations of Seller Group or any of its affiliates thereunder
from and after the Closing.  Seller Group shall, without consideration therefor,
promptly pay, assign and remit to Buyer all monies, rights and other
consideration received in respect of such performance, and Buyer shall promptly
pay and/or remit to Seller expenses reasonably incurred by Seller Group related
thereto.  Seller Group shall exercise or exploit its rights in respect of such
Assets only as reasonably directed by Buyer and at Buyer’s expense.  Subject to
and in accordance with Section 5.3, for not more than a hundred and eighty (180)
days following the Closing Date, the parties hereto shall continue to use their
commercially reasonable efforts to obtain all such consents or approvals that
have not been obtained at the earliest practicable date.  If and when any such
consents or approvals shall be obtained, then Seller Group shall promptly assign
its rights and obligations thereunder to Buyer without payment of consideration
and Buyer shall, without the payment of any consideration therefor, assume such
rights and obligations.  The parties shall execute such good and sufficient
instruments as may be necessary to evidence such assignment and assumption.  If
any such consent shall not be obtained, Seller Group shall cooperate with Buyer
in any reasonable arrangement designed to provide for Buyer the benefits
intended to be assigned to Buyer from the Assets, including enforcement at the
cost and for the account of Buyer of any and all rights of Seller Group against
the other party thereto arising out of the breach or cancellation thereof by
such other party or otherwise.  If and to the extent such arrangement cannot be
made, (i) Seller shall retain any such Assets, (ii) such Assets shall be deemed
to be “Rejected Assets,” and (iii) Buyer shall have no obligation pursuant to
Section 1.1(c) or otherwise with respect to any Assumed Liabilities or other
obligations attributable to any such Rejected Assets.  The provisions of this
Section 5.8 shall not affect the right of Buyer not to consummate the
transactions contemplated by this Agreement if the conditions to its obligations
hereunder contained in Article VI have not been fulfilled.

 


SECTION 5.9                                   EMPLOYMENT OF ELIGIBLE EMPLOYEES


 

The Seller Group shall, and shall cause its representatives to, cooperate with
Buyer in connection with Buyer’s commercially reasonable efforts contemplated in
Section 2.3 for Eligible Employees, and, in furtherance thereof, shall permit,
and shall cause their representatives to permit, the representatives of Buyer to
meet with Eligible Employees of the Seller Group and to distribute to such
Eligible Employees such forms and other documents relating to their employment
with Buyer as Buyer may reasonably determine; provided, however, that any such
access shall be conducted in such a manner as not to interfere unreasonably with
the normal operations of the Business.

 

33

--------------------------------------------------------------------------------


 


SECTION 5.10                            PROHIBITION ON SOLICITATION AND HIRING


 

During the period prior to the Closing, no member of the Seller Group shall hire
or retain as an employee or consultant, or offer to hire or retain as an
employee or consultant, or solicit the services of, any Eligible Employee for
any position unrelated to the Business unless and until an Eligible Employee has
rejected the offer of employment by Buyer.  During the two (2)-year period
immediately following the Closing Date, no member of the Seller Group shall hire
or retain as an employee or consultant, or offer to hire or retain as an
employee or consultant, or solicit the services of, any Affected Employee;
provided, however, that nothing in this Section 5.10 shall prevent the Seller
Group after the Closing Date from publishing any general advertisement or
similar notice in any newspaper or other publication of general circulation and
hiring or retaining as a consultant any Affected Employee who responds to such
general advertisement without any solicitation by any member of the Seller Group
or any of its respective directors or officers; provided, further, however, that
after the one-year anniversary of the Closing Date, the foregoing restrictions
shall not apply with respect to any Affected Employee beginning 90 days after
such Affected Employee’s employment terminates with Buyer.

 


SECTION 5.11                            NO NEGOTIATION


 

Seller shall ensure that, during the period prior to the Closing, neither it nor
any member of Seller Group nor any of its or their representatives, directly or
indirectly: (a) solicits or encourages the initiation of any inquiry, proposal
or offer from any person (other than Buyer) relating to any Acquisition
Transaction (as defined below); or (b) participates in any discussions or
negotiations with, or provides any non-public information to, any person (other
than Buyer) relating to any proposed Acquisition Transaction.  Seller Group
shall provide notice to Buyer within two (2) business days of the receipt of any
proposed Acquisition Transaction.  For purposes of this Section 5.11,
“Acquisition Transaction” shall mean any transaction involving the sale or other
disposition of all or any portion of the Business or Assets (other than as
permitted pursuant to Section 5.1); provided, however, that nothing in this
Section 5.11 shall prohibit any transaction, discussions, negotiations or
sharing of information (including with respect to the Assets or the Business)
regarding (i) the acquisition of ownership or control of all or any portion of
the capital stock or other securities of Seller, (ii) the acquisition of all or
substantially all of the assets of Seller, or (iii) any merger, consolidation,
business combination, share exchange, reorganization or similar transaction
involving Seller as long as in connection with any such transaction the buyer or
acquiring person agrees in writing to (in the case of an asset transaction), or
agrees in writing to cause the members of the Seller Group so acquired to,
comply with their obligations hereunder.

 


SECTION 5.12                            CONFIDENTIALITY


 

From and after the date of this Agreement (including from and after the Closing
Date) and continuing until the Seller Survival Date (as hereinafter defined),
the Seller Group shall hold all Confidential Information with the same degree of
skill and care that it would exercise in similar circumstances in carrying out
its own business to prevent the disclosure or accessibility to others (including
to any entity that controls Seller Group) of the Confidential Information and
agree not to reveal, report, publish, disclose or transfer any Confidential
Information to any person or entity (other than Buyer) except prior to Closing
in the ordinary course of business consistent with past practice and further
agrees that, except as otherwise permitted under the Intellectual Property
License Agreement, Seller will not, and it will ensure that none of the other
members of the Seller Group will, at any time use any Confidential Information
that relates exclusively to the Business or that will be transferred to Buyer
pursuant to this Agreement for any purpose other than for purposes of carrying
out the Business prior to the Closing. For the purposes of this Agreement,
“Confidential Information” means any non-public information related to the
Business or any of the Assets; provided, however, that Confidential Information
shall not be deemed to include (i) information related to the Business

 

34

--------------------------------------------------------------------------------


 

that was already publicly known and in the public domain prior to the time of
its initial disclosure to any member of the Seller Group or (ii) information
related to the Business that is or becomes available to any member of the Seller
Group after the Closing from a source which, to the Knowledge of Seller, is not
under an obligation of confidentiality with respect to such information;
provided, further, the members of the Seller Group may reveal, report, publish,
disclose or transfer any Confidential Information pursuant to a subpoena or
order issued by a court of competent jurisdiction or by a judicial or
administrative or legislative body or committee. For purposes of this Agreement,
the “Seller Survival Date” means (x) two (2) years following the Closing Date in
respect of all Confidential Information other than Confidential Information
relating to Transferred Intellectual Property; and (y) in respect of
Confidential Information relating to Intellectual Property, five (5) years
following the Closing Date, or in either case, the date on which such
Confidential Information becomes publicly known through no action or inaction of
the Seller Group or any of its affiliates. Buyer shall notify all Affected
Employees not to retain, disclose or use improperly any confidential information
of the Seller Group other than that transferred or licensed to Buyer hereunder.

 


SECTION 5.13                            AGREEMENTS RELATED TO CERTAIN BUSINESS
REAL PROPERTY


 

Buyer and Seller acknowledge that between the date hereof and the Closing Buyer
shall, in accordance with Section 2.3(a) hereof, be making offers to certain
Business Employees and evaluating the need for certain of the Business Real
Property listed on Exhibit A to the Multiple Site License Agreement. Buyer, no
later than thirty (30) days following the date hereof, shall have the right to
eliminate any or all of the Business Real Properties listed on Exhibit A to the
Multiple Site License by written notice to Seller.  Buyer and Seller also
acknowledge that leases for two properties currently occupied by Business
Employees, those located in Tokyo, Japan and Vienna, Virginia listed on Schedule
1.1(a)(i)(B) of the Disclosure Schedules, may terminate prior to the Closing. 
Buyer and Seller agree to cooperate with respect to the disposition of those
Business Real Properties and the Business Employees located therein, which
disposition may include the relocation of such employees to other premises in
the immediate vicinity or elsewhere, or the extension of such leases on terms
mutually agreeable to Buyer and Seller.

 


SECTION 5.14                            INSURANCE CLAIMS


 

Following the Closing, and with respect only to Assets not transferred at the
Closing and Assumed Liabilities, Seller Group will use commercially reasonable
efforts to pursue claims under its insurance policies related to the Business
which have been made prior to the Closing or, if occurrence type policies, even
if made after the Closing, and will remit amounts recovered to Buyer to the
extent of Buyer’s interests, if any.  In the event of damage to or destruction
of any property constituting the Assets prior to the Closing, Buyer, with the
assistance of Seller Group, at Seller Group’s expense, shall pursue any claims
available under Seller Group’s insurance policies and Seller Group will remit
amounts recovered to Buyer to the extent of Buyer’s interests, if any.  In
addition, in the event that any property employed in the Business is condemned
by a governmental authority prior to Closing, Seller Group (effective as of the
Closing) shall appoint Buyer, as its agent, to pursue any claims it may have
against such governmental authority with respect to such property.

 


SECTION 5.15                            TAX MATTERS


 


(A)                                  ALLOCATION OF PURCHASE PRICE.  AS SOON AS
PRACTICABLE FOLLOWING THE CLOSING, THE CLOSING CASH PURCHASE PRICE AND THE VALUE
OF THE ASSUMED LIABILITIES, EACH TO THE EXTENT PROPERLY TAKEN INTO ACCOUNT UNDER
SECTION 1060 OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER, (THE
“SECTION 1060 PURCHASE PRICE”) SHALL BE ALLOCATED AS DETERMINED JOINTLY BY BUYER
AND SELLER AMONG THE ASSETS BEING SOLD HEREUNDER (THE “ALLOCATION”).  SUCH
ALLOCATION SHALL BE SUBJECT TO APPROPRIATE ADJUSTMENT IN THE EVENT OF AN
ADJUSTMENT TO THE PURCHASE PRICE PURSUANT TO SECTION 1.7 HEREOF OR IF BUYER
SUCCESSFULLY ASSERTS A CLAIM FOR INDEMNIFICATION PURSUANT TO SECTION 7.2
HEREOF.  SELLER GROUP AND BUYER (I) SHALL BE BOUND BY THE ALLOCATION, AND ANY


 


35

--------------------------------------------------------------------------------



 


AMENDMENTS THERETO, (II) SHALL PREPARE AND FILE ALL TAX RETURNS (INCLUDING,
WITHOUT LIMITATION, FEDERAL FORM 8883) AND FINANCIAL STATEMENTS IN A MANNER
CONSISTENT WITH THE ALLOCATION, AND ANY AMENDMENTS THERETO, AND (III) SHALL TAKE
NO POSITION, AND SHALL CAUSE ITS SUBSIDIARIES TO TAKE NO POSITION, INCONSISTENT
WITH THE ALLOCATION, OR ANY AMENDMENT THERETO, ON ANY TAX RETURN, IN ANY
PROCEEDING BEFORE ANY TAXING AUTHORITY OR OTHERWISE. IN THE EVENT THAT THE
ALLOCATION, OR ANY AMENDMENT THERETO, IS DISPUTED BY ANY TAXING AUTHORITY, THE
PARTY RECEIVING NOTICE OF SUCH DISPUTE SHALL PROMPTLY NOTIFY AND CONSULT WITH
THE OTHER PARTY CONCERNING RESOLUTION OF SUCH DISPUTE.  IF BUYER AND SELLER ARE
UNABLE TO AGREE UPON THE ALLOCATION WITHIN SIXTY (60) DAYS FOLLOWING THE CLOSING
DATE, EACH OF BUYER AND THE SELLER GROUP MAY FILE IRS FORM 8594 AND ANY OTHER
TAX RETURNS ALLOCATING THE SECTION 1060 PURCHASE PRICE AMONG THE ASSETS IN THE
MANNER EACH BELIEVES APPROPRIATE, PROVIDED SUCH ALLOCATIONS ARE REASONABLE AND
IN ACCORDANCE WITH SECTION 1060 OF THE CODE AND THE REGULATIONS THEREUNDER.


 


(B)                                 TRANSFER TAXES.  THE SELLER AND BUYER SHALL
BE EQUALLY RESPONSIBLE FOR AND SHALL EACH PAY ONE HALF OF ALL SALES, USE,
TRANSFER, STAMP DUTY, RECORDING, VALUE ADDED, AND OTHER SIMILAR TAXES AND FEES,
INCLUDING, WITHOUT LIMITATION, ALL BULK SALES TAXES, IN EACH CASE INCLUDING
INTEREST, PENALTIES OR ADDITIONS ATTRIBUTABLE THERETO (“TRANSFER TAXES”),
ARISING OUT OF OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  THE PARTIES SHALL COOPERATE WITH EACH OTHER TO THE EXTENT REASONABLY
REQUESTED AND LEGALLY PERMITTED TO MINIMIZE ANY TRANSFER TAXES, INCLUDING
REASONABLE COOPERATION WITH RESPECT TO THE PLACE AND METHOD OF TRANSFER AND
DELIVERY OF THE ASSETS.


 


(C)                                  RESPONSIBILITY FOR TAX RETURNS AND TAXES.


 

(I)                                     SUBJECT TO SECTION 5.15(C)(III) BELOW,
SELLER WILL BE RESPONSIBLE FOR THE PREPARATION AND FILING OF ALL TAX RETURNS OF
SELLER (INCLUDING TAX RETURNS REQUIRED TO BE FILED AFTER THE CLOSING DATE) TO
THE EXTENT SUCH TAX RETURNS INCLUDE OR RELATE TO THE SELLER’S OPERATION OF THE
BUSINESS OR SELLER’S USE OR OWNERSHIP OF THE ASSETS.  SELLER’S TAX RETURNS TO
THE EXTENT THEY RELATE TO THE BUSINESS OR ASSETS SHALL BE TRUE, COMPLETE AND
CORRECT AND PREPARED IN ACCORDANCE WITH APPLICABLE LAW IN ALL RESPECTS.  SELLER
WILL BE RESPONSIBLE FOR AND MAKE ALL PAYMENTS OF TAXES SHOWN TO BE DUE ON SUCH
TAX RETURNS TO THE EXTENT THEY RELATE TO THE ASSETS OR THE BUSINESS.

 

(II)                                  BUYER WILL BE RESPONSIBLE FOR THE
PREPARATION AND FILING OF ALL TAX RETURNS IT IS REQUIRED TO FILE WITH RESPECT TO
BUYER’S OWNERSHIP OR USE OF THE ASSETS OR ITS OPERATION OF THE BUSINESS
ATTRIBUTABLE TO TAXABLE PERIODS (OR PORTIONS THEREOF) COMMENCING AFTER THE
CLOSING DATE.  BUYER’S TAX RETURNS, TO THE EXTENT THEY RELATE TO THE ASSETS OR
THE BUSINESS, SHALL BE TRUE, COMPLETE AND CORRECT AND PREPARED IN ACCORDANCE
WITH APPLICABLE LAW IN ALL RESPECTS.  BUYER WILL MAKE ALL PAYMENTS OF TAXES
SHOWN TO BE DUE ON SUCH TAX RETURNS TO THE EXTENT THEY RELATE TO THE ASSETS OR
THE BUSINESS.

 

(III)                               IN THE CASE OF ANY REAL OR PERSONAL PROPERTY
TAXES (OR OTHER SIMILAR TAXES) ATTRIBUTABLE TO THE ASSETS FOR WHICH TAX RETURNS
COVER A TAXABLE PERIOD COMMENCING BEFORE THE CLOSING DATE AND ENDING THEREAFTER,
BUYER SHALL, IN CONSULTATION WITH SELLER, PREPARE SUCH RETURNS AND MAKE ALL
PAYMENTS REQUIRED WITH RESPECT TO ANY SUCH TAX RETURN; PROVIDED, HOWEVER, THAT
SELLER WILL PROMPTLY REIMBURSE BUYER UPON RECEIPT OF A COPY OF THE FILED TAX
RETURN TO THE EXTENT ANY PAYMENT MADE BY BUYER RELATES TO THAT PORTION OF THE
TAXABLE PERIOD ENDING ON OR BEFORE THE CLOSING DATE, WHICH AMOUNT SHALL BE
DETERMINED AND PRORATED ON A PER DIEM BASIS.

 


(D)                                 COOPERATION.  TO THE EXTENT RELEVANT TO THE
BUSINESS OR THE ASSETS, EACH PARTY SHALL (I) PROVIDE THE OTHER WITH SUCH
ASSISTANCE AS MAY REASONABLY BE REQUIRED IN CONNECTION WITH THE PREPARATION OF
ANY TAX RETURN AND THE CONDUCT OF ANY AUDIT OR OTHER EXAMINATION BY ANY TAXING
AUTHORITY OR IN CONNECTION WITH JUDICIAL OR ADMINISTRATIVE PROCEEDINGS RELATING
TO ANY LIABILITY FOR TAXES AND (II) RETAIN AND PROVIDE THE OTHER WITH ALL
RECORDS OR OTHER INFORMATION THAT MAY BE RELEVANT TO THE PREPARATION OF ANY TAX
RETURNS, OR THE


 


36

--------------------------------------------------------------------------------



 


CONDUCT OF ANY AUDIT OR EXAMINATION, OR OTHER PROCEEDING RELATING TO TAXES. 
SELLER SHALL RETAIN ALL DOCUMENTS, INCLUDING PRIOR YEARS’ TAX RETURNS,
SUPPORTING WORK SCHEDULES AND OTHER RECORDS OR INFORMATION WITH RESPECT TO ALL
SALES, USE AND EMPLOYMENT TAX RETURNS AND, ABSENT THE RECEIPT BY SELLER OF THE
RELEVANT TAX CLEARANCE CERTIFICATES, SHALL NOT DESTROY OR OTHERWISE DISPOSE OF
ANY SUCH RECORDS FOR SEVEN (7) YEARS AFTER THE CLOSING DATE WITHOUT THE PRIOR
WRITTEN CONSENT OF BUYER.


 


(E)                                  EMPLOYEE WITHHOLDING.  BUYER SHALL PREPARE
AND FURNISH TO CONTINUING EMPLOYEES OF THE BUSINESS WHO WERE EMPLOYEES OF THE
BUSINESS PRIOR TO THE CLOSING DATE (“CONTINUING EMPLOYEES”) FORM W-2 WHICH SHALL
REFLECT ALL WAGES AND COMPENSATION PAID TO CONTINUING EMPLOYEES FOR THAT PORTION
OF THE CALENDAR YEAR IN WHICH THE CLOSING DATE OCCURS DURING WHICH THE
CONTINUING EMPLOYEES WERE EMPLOYED BY THE SELLER GROUP AND WERE EMPLOYED IN
CONNECTION WITH THE OPERATION OF THE BUSINESS.  THE SELLER GROUP SHALL FURNISH
TO BUYER THE FORMS W-4 AND W-5 OF EACH CONTINUING EMPLOYEE.  BUYER SHALL SEND TO
THE APPROPRIATE SOCIAL SECURITY ADMINISTRATION OFFICE A DULY COMPLETED FORM W-3
AND ACCOMPANYING COPIES OF THE DULY COMPLETED FORMS W-2.  IT IS THE INTENT OF
THE PARTIES HEREUNDER THAT THE OBLIGATIONS OF BUYER AND THE SELLER GROUP UNDER
THIS SECTION 5.15 SHALL BE CARRIED OUT IN ACCORDANCE WITH SECTION 5 OF REVENUE
PROCEDURE 96-60.


 


SECTION 5.16                            FURTHER ACTIONS


 


(A)                                  FROM AND AFTER THE CLOSING DATE, EACH PARTY
SHALL COOPERATE WITH THE OTHER PARTY AND THEIR REPRESENTATIVES, AND SHALL
EXECUTE AND DELIVER SUCH DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS THE OTHER
PARTY MAY REASONABLY REQUEST, FOR THE PURPOSE OF EVIDENCING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 FROM AND AFTER THE CLOSING DATE, BUYER SHALL
COOPERATE WITH SELLER AND ITS REPRESENTATIVES, AND SHALL EXECUTE AND DELIVER
SUCH DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS SELLER MAY REASONABLY REQUEST, FOR
THE PURPOSES OF EVIDENCING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
HAVING BUYER ASSUME THE ASSUMED LIABILITIES.


 


SECTION 5.17                            COMPLIANCE WITH BULK SALES LAWS; PAYMENT
OF RETAINED LIABILITIES


 

The parties hereby waive compliance with the bulk sales act or comparable
statutory provisions of each applicable jurisdiction in respect of the
transactions contemplated by this Agreement, provided, that Seller Group agrees
to indemnify Buyer with respect to any noncompliance with such laws and Buyer’s
waiver with respect thereto.

 


SECTION 5.18                            STANDARDS ORGANIZATIONS


 

Buyer and Seller acknowledge that Schedule 3.7(p) is incomplete and agree that
Seller may update Schedule 3.7(p) prior to the Closing.  The exclusion of any
items on Schedule 3.7(p) as of the date of this Agreement which are subsequently
added shall not be deemed a breach of the representation in Section 3.7(p).

 


SECTION 5.19                            COMPILERS, ETC.


 

Seller agrees to cooperate with Buyer in good faith to help identify prior to
Closing any additional compilers, development tools, library functions and files
and the like that should be listed on Schedule 3.7(m) or that the Buyer may
otherwise need after the Closing for operation of the Business.  The exclusion
of any items on Schedule 3.7(m) as of the date of this Agreement which are
subsequently added shall not be deemed a breach of the representation in Section
3.7(m).

 

37

--------------------------------------------------------------------------------


 


SECTION 5.20                            BUYER ACKNOWLEDGMENT


 

Buyer acknowledges that it will have to purchase licenses for the third party
software installed on the personal computers included in the Assets and other
off-the-shelf third-party software used in connection with the Business, unless
the Buyer already has licenses in place that cover such software.

 


SECTION 5.21                            CONDUCT RELATING TO RECEIVABLE AND
PAYABLES


 

At all times after the date hereof, the Seller Group shall collect any
receivables and satisfy any payables relating to the Business to which Seller
Group is entitled or obligated in the ordinary course of business, consistent
with past practice.  In connection therewith, the Seller Group shall use
commercially reasonable efforts to preserve relationship with those persons
having business dealings with the Business to the end that its goodwill and
ongoing relationship with the Business shall not be impaired as a result of
Seller Group’s actions.  Seller shall notify Buyer of any problems or changes
from historic practices that arise relating to Seller’s collections and payments
efforts involving Key Suppliers and Significant Customers.

 


SECTION 5.22                            NON-U.S. AGREEMENTS


 

The Seller Group and Buyer and their respective affiliates, as appropriate, may
enter documentation as mutually agreed upon (any such agreement, a “Non-U.S.
Agreement”) in order to effect the transfer of certain Assets.

 


SECTION 5.23                            AGREEMENTS RELATED TO CERTAIN WARRANTY
AND SERVICE OBLIGATIONS

 

If Seller shall have any warranty or service obligation pursuant to an Excluded
Warranty Obligation or pursuant to any Rejected Asset pursuant to Section 5.8
hereof, then (a) Buyer shall perform such warranty or service obligation and (b)
Seller and Buyer shall agree upon reasonable compensation to Buyer for
performing such warranty or service obligation.

 


SECTION 5.24                            ASSISTANCE RELATING TO RETAINED
AGREEMENTS


 

Prior to the Closing, Seller agrees to use its commercially reasonable efforts
to replicate and transfer to Buyer at the Closing such portions of agreements
set forth on Schedule 1.1(d) of the Disclosure Schedules and other agreements to
which a member of the Seller Group is a party (a) that are used in the Business
but not included in Schedule 1.1(a)(iii)(A) of the Disclosure Schedules and (b)
that Buyer notifies Seller it desires to be replicated (the “Retained
Agreements”), on the same terms and conditions as are enjoyed by Seller or as
close thereto as practicable; provided that Seller shall be under no obligation
to pay any fees to such third parties in order to have such contracts
replicated.  After the Closing, Seller agrees to cooperate and use its
commercially reasonable efforts to assist Buyer in obtaining, at Buyer’s cost,
agreements from the third parties who are parties to the Retained Agreements to
the extent not obtained prior to Closing and to the extent requested by Buyer.
Notwithstanding the foregoing, Buyer and Seller agree that the Seller shall have
no obligation to attempt to obtain replication of any of the agreements listed
on Schedule 1.1(d) under the header “Retained Patent Licenses” or the
cross-licenses or covenants not to sue listed on Schedule 3.7(f) of the
Disclosure Schedules under the header “Cross-License and Covenant Not to Sue
Agreements.”

 


SECTION 5.25                            AGREEMENTS RELATED TO CERTAIN
LIABILITIES


 

As to any of the Assumed Liabilities specifically set forth on the Reference
Balance Sheet that relate to employee benefits, the parties will work
cooperatively to provide for the assumption by Buyer of such liabilities, and if
any such Assumed Liabilities can not be formally assumed by Buyer and Seller is
obligated

 

38

--------------------------------------------------------------------------------


 

to and makes payment to satisfy such Assumed Liabilities, Seller shall so advise
Buyer, and Buyer shall reimburse Seller for any such payments made.

 


ARTICLE VI


 


CONDITIONS TO OBLIGATIONS OF THE PARTIES


 


SECTION 6.1                                   CONDITIONS TO EACH PARTY’S
OBLIGATIONS


 

The respective obligation of each party to consummate the transactions
contemplated herein is subject to the satisfaction at or prior to the Closing of
the following conditions precedent:

 


(A)                                  NO STATUTE, RULE OR REGULATION SHALL HAVE
BEEN ENACTED, ENTERED, PROMULGATED OR ENFORCED BY ANY COURT OR GOVERNMENTAL
AUTHORITY THAT PROHIBITS OR RESTRICTS IN A MATERIAL MANNER THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(B)                                 THERE SHALL NOT BE IN EFFECT ANY JUDGMENT,
ORDER, INJUNCTION OR DECREE OF ANY COURT OF COMPETENT JURISDICTION ENJOINING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY; AND


 


(C)                                  ANY WAITING PERIODS, INCLUDING ANY
EXTENSION THEREOF, APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
UNDER THE HSR ACT AND THE APPLICABLE ANTITRUST OR TRADE REGULATION LAW OF THE
OTHER JURISDICTIONS LISTED ON SCHEDULE 6.1(C) OF THE DISCLOSURE SCHEDULES (TO
THE EXTENT THAT BUYER DETERMINES IN GOOD FAITH THAT A FILING IN ANY SUCH
JURISDICTION IS NECESSARY OR ADVISABLE), SHALL HAVE EXPIRED OR BEEN TERMINATED
AND ALL GOVERNMENTAL AUTHORIZATIONS OR APPROVALS REQUIRED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL HAVE BEEN OBTAINED OR GIVEN.


 


SECTION 6.2                                   CONDITIONS TO OBLIGATIONS OF
SELLER GROUP


 

The obligations of Seller Group to consummate the transactions contemplated
hereby are further subject to the satisfaction (or waiver) at or prior to the
Closing of the following conditions:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF BUYER
CONTAINED HEREIN THAT ARE QUALIFIED AS TO MATERIALITY SHALL BE TRUE IN ALL
RESPECTS ON AND AS OF THE CLOSING DATE (EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES MADE AS OF A SPECIFIC DATE WHICH SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF SUCH DATE) WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND
AS OF SUCH DATE, AND EACH OF THE REPRESENTATIONS AND WARRANTIES OF BUYER THAT
ARE NOT SO QUALIFIED SHALL BE TRUE IN ALL MATERIAL RESPECTS;


 


(B)                                 BUYER SHALL HAVE PERFORMED AND COMPLIED WITH
IN ALL MATERIAL RESPECTS THEIR AGREEMENTS, OBLIGATIONS AND COVENANTS UNDER THIS
AGREEMENT REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THEM AT OR PRIOR TO THE
CLOSING PURSUANT TO THE TERMS HEREOF;


 


(C)                                  BUYER SHALL HAVE DELIVERED TO SELLER A
CERTIFICATE AS TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTIONS 6.2(A) AND 6.2(B), DATED AS OF THE CLOSING AND EXECUTED BY AN OFFICER
OF EACH ENTITY;


 


(D)                                 BUYER SHALL HAVE DELIVERED TO SELLER THOSE
ITEMS SET FORTH IN SECTION 1.5; AND


 


(E)                                  EACH OF THE DOCUMENTS REFERRED TO IN
SECTION 1.5 SHALL HAVE BEEN EXECUTED BY BUYER AND DELIVERED TO SELLER.


 

39

--------------------------------------------------------------------------------


 


SECTION 6.3                                   CONDITIONS TO OBLIGATIONS OF BUYER


 

The obligations of Buyer to consummate the transactions contemplated hereby are
further subject to the satisfaction (or waiver) at or prior to the Closing of
the following conditions:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF
SELLER GROUP CONTAINED HEREIN THAT ARE QUALIFIED AS TO MATERIALITY SHALL BE TRUE
IN ALL RESPECTS ON AND AS OF THE CLOSING DATE (EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES MADE AS OF A SPECIFIC DATE WHICH SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF SUCH DATE) WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND
AS OF SUCH DATE, AND EACH OF THE REPRESENTATIONS AND WARRANTIES OF SELLER THAT
ARE NOT SO QUALIFIED SHALL BE TRUE IN ALL MATERIAL RESPECTS;


 


(B)                                 SELLER GROUP SHALL HAVE PERFORMED AND
COMPLIED WITH IN ALL MATERIAL RESPECTS ITS AGREEMENTS, OBLIGATIONS AND COVENANTS
UNDER THIS AGREEMENT REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT AT OR PRIOR
TO THE CLOSING PURSUANT TO THE TERMS HEREOF;


 


(C)                                  THE REQUISITE CONSENTS AND APPROVALS LISTED
ON SCHEDULE 6.3(C) OF THE DISCLOSURE SCHEDULES SHALL HAVE BEEN OBTAINED, AND A
COPY OF EACH SUCH CONSENT OR APPROVAL SHALL HAVE BEEN PROVIDED TO BUYER, AT OR
PRIOR TO CLOSING;


 


(D)                                 SELLER SHALL HAVE DELIVERED TO BUYER A
CERTIFICATE AS TO THE SATISFACTION OF THE CONDITIONS CONTAINED IN
SECTIONS 6.3(A) AND 6.3(B), DATED AS OF THE CLOSING AND EXECUTED BY AN OFFICER
OF SELLER OR SUCH SELLING SUBSIDIARY, AS THE CASE MAY BE;


 


(E)                                  EACH OF THE DOCUMENTS REFERRED TO IN
SECTION 1.4 SHALL HAVE BEEN EXECUTED BY THE APPROPRIATE MEMBER(S) OF THE SELLER
GROUP AND DELIVERED TO BUYER;


 


(F)                                    PROVISION SATISFACTORY TO BUYER SHALL
HAVE BEEN MADE FOR THE RELEASE OF ANY SECURITY INTERESTS WHICH ENCUMBER ANY OF
THE ASSETS OTHER THAN PERMITTED ENCUMBRANCES;


 


(G)                                 THERE SHALL NOT BE ANY SUIT, ACTION, OR
OTHER PROCEEDING PENDING OR OVERTLY THREATENED BY ANY GOVERNMENTAL AUTHORITY OR
ADMINISTRATIVE AGENCY OR COMMISSION THAT SEEKS TO ENJOIN OR OTHERWISE PREVENT
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT, OTHER THAN SUITS, ACTIONS OR PROCEEDINGS THAT, IN THE
REASONABLE OPINION OF BUYER’S COUNSEL, ARE UNLIKELY TO PREVAIL;


 


(H)                                 SELLER GROUP SHALL HAVE PROVIDED TO BUYER
ALL AUDITED AND OTHER REQUIRED FINANCIAL INFORMATION OF THE BUSINESS REQUIRED BY
THE SEC TO BE FILED BY BUYER FOLLOWING THE CLOSING AS PART OF THE FORM 8-K WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; AND


 


(I)                                     NO EVENT SHALL HAVE OCCURRED SINCE THE
DATE OF THIS AGREEMENT AND NO CONDITION OR CIRCUMSTANCE SHALL EXIST THAT WOULD
REASONABLY BE EXPECTED TO GIVE RISE TO ANY MATERIAL ADVERSE EFFECT.


 


ARTICLE VII


 


SURVIVAL OF REPRESENTATIONS; INDEMNIFICATIONS


 


SECTION 7.1                                   SURVIVAL OF REPRESENTATIONS


 

All representations and warranties made in this Agreement shall survive the
Closing for a period of twelve (12) months, but, except as provided in
Section 8.2, shall not survive any termination of this Agreement; provided,
however, that notwithstanding the foregoing, (i) the representations and
warranties

 

40

--------------------------------------------------------------------------------


 

contained in Sections 3.2 and 4.2 shall survive the Closing indefinitely
(subject to any applicable statutes of limitations) and (ii) the representations
and warranties contained in Sections 3.13 and 3.15 shall survive until sixty
(60) days after the expiration of the applicable statute of limitations (as the
same may be extended).  The applicable time periods specified in the preceding
provisions of this Section 7.1 are each referred to as an “Indemnity Period.” 
This Section 7.1 shall not limit any covenant or agreement of the parties that
contemplates performance after the Closing.

 


SECTION 7.2                                   SELLER GROUP’S AGREEMENT TO
INDEMNIFY


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, FROM AND AFTER THE CLOSING, SELLER GROUP SHALL INDEMNIFY AND HOLD
HARMLESS BUYER AND ITS RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES,
CONTROLLING PERSONS, AGENTS AND REPRESENTATIVES AND THEIR SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “BUYER INDEMNITEES”) FROM AND AGAINST ALL LIABILITY, DEMANDS,
CLAIMS ACTIONS OR CAUSES OF ACTION, ASSESSMENTS, LOSSES, DAMAGES, COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES REASONABLY
INCURRED) ASSERTED AGAINST OR INCURRED BY ANY BUYER INDEMNITEE AS A RESULT OF OR
ARISING OUT OF (I) A BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN
ARTICLE III, (II) EXCLUDED LIABILITIES, OR (III) A BREACH OF ANY AGREEMENT OR
COVENANT OF SELLER IN THIS AGREEMENT (COLLECTIVELY, “BUYER DAMAGES”). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, IF A REPRESENTATION OR WARRANTY IS
BREACHED IN ACCORDANCE WITH ITS TERMS (INCLUDING ANY MATERIALITY STANDARD
CONTAINED THEREIN), BUYER DAMAGES FOR SUCH A BREACH SHALL BE DETERMINED WITHOUT
GIVING EFFECT TO ANY MATERIALITY STANDARD CONTAINED THEREIN.


 


(B)                                 SELLER GROUP’S OBLIGATIONS TO INDEMNIFY
BUYER INDEMNITEES PURSUANT TO SECTION 7.2(A) HEREOF WITH RESPECT TO A BREACH OF
A REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT ARE SUBJECT TO THE
FOLLOWING LIMITATIONS:


 

(I)                                     THE AMOUNT OF ANY BUYER DAMAGES SHALL BE
REDUCED BY ANY AMOUNT ACTUALLY RECEIVED BY A BUYER INDEMNITEE WITH RESPECT
THERETO UNDER ANY INSURANCE COVERAGE (OTHER THAN SELF INSURANCE) OR FROM ANY
OTHER PARTY ALLEGED TO BE RESPONSIBLE THEREFOR.  BUYER INDEMNITEES SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO COLLECT ANY AMOUNTS AVAILABLE UNDER SUCH
INSURANCE COVERAGE AND FROM SUCH OTHER PARTY ALLEGED TO HAVE RESPONSIBILITY.  IF
A BUYER INDEMNITEE RECEIVES AN AMOUNT UNDER INSURANCE COVERAGE OR FROM SUCH
OTHER PARTY WITH RESPECT TO BUYER DAMAGES AT ANY TIME SUBSEQUENT TO ANY
INDEMNIFICATION PROVIDED BY SELLER GROUP PURSUANT TO THIS SECTION 7.2, THEN SUCH
BUYER INDEMNITEE SHALL PROMPTLY REIMBURSE SELLER, AS THE CASE MAY BE, FOR ANY
PAYMENT MADE OR EXPENSE INCURRED BY SELLER IN CONNECTION WITH PROVIDING SUCH
INDEMNIFICATION UP TO SUCH AMOUNT RECEIVED BY BUYER INDEMNITEE, BUT NET OF ANY
EXPENSES INCURRED BY SUCH BUYER INDEMNITEE IN COLLECTING SUCH AMOUNT;

 

(II)                                  SELLER GROUP SHALL BE OBLIGATED TO
INDEMNIFY BUYER INDEMNITEES ONLY FOR THOSE CLAIMS WITH RESPECT TO A BREACH OF A
REPRESENTATION OR WARRANTY GIVING RISE TO BUYER DAMAGES AS TO WHICH BUYER
INDEMNITEES HAVE GIVEN SELLER WRITTEN NOTICE THEREOF PRIOR TO THE END OF ANY
APPLICABLE INDEMNITY PERIOD; AND

 

(III)                               IN THE ABSENCE OF FRAUD OR WILLFUL
MISCONDUCT, AND EXCEPT WITH RESPECT TO EXCLUDED LIABILITIES, SELLER GROUP SHALL
NOT BE OBLIGATED TO INDEMNIFY BUYER INDEMNITEES WITH RESPECT TO CLAIMS FOR
INDEMNIFICATION PURSUANT TO THIS SECTION 7.2 WITH RESPECT TO A BREACH OF A
REPRESENTATION OR WARRANTY UNTIL SUCH CLAIMS EXCEED $1,000,000 IN THE AGGREGATE,
AT WHICH POINT SELLER GROUP SHALL INDEMNIFY BUYER INDEMNITEES FOR ALL CLAIMS IN
EXCESS OF SUCH AMOUNT.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THE
OBLIGATION OF THE SELLER TO INDEMNIFY THE BUYER INDEMNITEES HEREUNDER WITH
RESPECT TO A BREACH A REPRESENTATION OR WARRANTY EXCEED $16.0 MILLION (THE
“SELLER INDEMNITY CAP”) (LESS THE AMOUNT OF ANY PAYMENTS MADE PURSUANT TO THE
ADDITIONAL AGREEMENT BETWEEN BUYER AND SELLER DATED THE DATE HEREOF (THE
“ADDITIONAL AGREEMENT”), OTHER THAN IN CONNECTION WITH (A) FRAUD OR WILLFUL
MISCONDUCT, (B) EXCLUDED LIABILITIES, OR (C) THE BREACH OF THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTIONS 3.13 OR 3.15, IN EACH CASE FOR WHICH SELLER
SHALL BE

 

41

--------------------------------------------------------------------------------


 

OBLIGATED TO INDEMNIFY BUYER INDEMNITEES FOR THE FULL EXTENT OF BUYER DAMAGES.
PAYMENTS MADE BY SELLER GROUP IN RESPECT OF EXCLUDED LIABILITIES SHALL NOT BE
COUNTED AGAINST THE SELLER INDEMNITY CAP.

 


SECTION 7.3                                   BUYER’S AGREEMENT TO INDEMNIFY


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, FROM AND AFTER THE CLOSING, BUYER SHALL INDEMNIFY AND HOLD
HARMLESS SELLER AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, CONTROLLING
PERSONS, AGENTS AND REPRESENTATIVES AND THEIR SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “SELLER INDEMNITEES”) FROM AND AGAINST ALL LIABILITY,
DEMANDS, CLAIMS, ACTIONS OR CAUSES OF ACTION, ASSESSMENTS, LOSSES, DAMAGES,
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES
REASONABLY INCURRED) (COLLECTIVELY, “SELLER DAMAGES”) ASSERTED AGAINST OR
INCURRED BY ANY SELLER INDEMNITEE AS A RESULT OF OR ARISING OUT OF (I) THE
ASSUMED LIABILITIES, (II) A BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED
IN ARTICLE IV OF THIS AGREEMENT OR (III) A BREACH OF ANY AGREEMENT OR COVENANT
OF BUYER IN THIS AGREEMENT OR OTHERWISE.


 


(B)                                 BUYER’S OBLIGATIONS TO INDEMNIFY SELLER
INDEMNITEES PURSUANT TO CLAUSE (II) OF SECTION 7.3(A) HEREOF WITH RESPECT TO A
BREACH OF A REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT ARE SUBJECT
TO THE FOLLOWING LIMITATIONS:


 

(I)                                     IN THE ABSENCE OF FRAUD OR WILLFUL
MISCONDUCT, NO INDEMNIFICATION PURSUANT TO THIS SECTION 7.3 SHALL BE MADE BY
BUYER WITH RESPECT TO ANY CLAIM FOR INDEMNIFICATION WITH RESPECT TO A BREACH OF
A REPRESENTATION OR WARRANTY UNTIL THE AGGREGATE AMOUNT OF SELLER DAMAGES UNDER
SUCH CLAIMS EXCEEDS AN AMOUNT EQUAL TO $1,000,000 IN THE AGGREGATE AND, IN SUCH
EVENT, INDEMNIFICATION SHALL BE MADE BY BUYER FOR ALL CLAIMS IN EXCESS OF SUCH
AMOUNT, UP TO A MAXIMUM OF $16.0 MILLION;

 

(II)                                  THE AMOUNT OF ANY SELLER DAMAGES SHALL BE
REDUCED BY ANY AMOUNT ACTUALLY RECEIVED BY A SELLER INDEMNITEE WITH RESPECT
THERETO UNDER ANY INSURANCE COVERAGE (OTHER THAN SELF INSURANCE) OR FROM ANY
OTHER PARTY ALLEGED TO BE RESPONSIBLE THEREFOR.  SELLER INDEMNITEES SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO COLLECT ANY AMOUNTS AVAILABLE UNDER SUCH
INSURANCE COVERAGE AND FROM SUCH OTHER PARTY ALLEGED TO HAVE RESPONSIBILITY.  IF
A SELLER INDEMNITEE RECEIVES AN AMOUNT UNDER INSURANCE COVERAGE OR FROM SUCH
OTHER PARTY WITH RESPECT TO SELLER DAMAGES AT ANY TIME SUBSEQUENT TO ANY
INDEMNIFICATION PROVIDED BY BUYER PURSUANT TO THIS SECTION 7.3, THEN SUCH SELLER
INDEMNITEE SHALL PROMPTLY REIMBURSE BUYER FOR ANY PAYMENT MADE OR EXPENSE
INCURRED BY BUYER IN CONNECTION WITH PROVIDING SUCH INDEMNIFICATION UP TO SUCH
AMOUNT RECEIVED BY THE SELLER INDEMNITEE, BUT NET OF ANY EXPENSES INCURRED BY
SUCH SELLER INDEMNITEE IN COLLECTING SUCH AMOUNT; AND

 

(III)                               BUYER SHALL BE OBLIGATED TO INDEMNIFY THE
SELLER INDEMNITEES ONLY FOR THOSE CLAIMS WITH RESPECT TO A BREACH OF A
REPRESENTATION OR WARRANTY GIVING RISE TO SELLER DAMAGES AND TO WHICH THE SELLER
INDEMNITEES HAVE GIVEN BUYER WRITTEN NOTICE THEREOF PRIOR TO THE END OF ANY
APPLICABLE INDEMNITY PERIOD.

 


SECTION 7.4                                   THIRD PARTY INDEMNIFICATION


 

The obligations of any indemnifying party to indemnify any indemnified party
under this Article VII with respect to Buyer Damages or Seller Damages, as the
case may be, resulting from the assertion of liability by third parties (a
“Claim”), will be subject to the following terms and conditions:

 


(A)                                  ANY PARTY AGAINST WHOM ANY CLAIM IS
ASSERTED WILL GIVE THE PARTY REQUIRED TO PROVIDE INDEMNITY HEREUNDER WRITTEN
NOTICE OF, AND COPIES OF CORRESPONDENCE AND DOCUMENTATION RELATING TO, ANY SUCH
CLAIM PROMPTLY AFTER LEARNING OF SUCH CLAIM, AND THE INDEMNIFYING PARTY MAY AT
ITS OPTION UNDERTAKE THE DEFENSE THEREOF BY REPRESENTATIVES OF ITS OWN
CHOOSING.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT ANY PARTY SEEKS
EQUITABLE RELIEF AGAINST BUYER WITH RESPECT TO ANY CLAIM, BUYER SHALL HAVE THE
OPTION TO UNDERTAKE


 


42

--------------------------------------------------------------------------------



 


THE DEFENSE THEREOF BY REPRESENTATIVES OF ITS OWN CHOOSING AND AT ITS OWN
EXPENSE, AND THE PARTIES SHALL AGREE UPON AN ARRANGEMENT TO PROTECT THE RIGHTS
OF BUYER, WITH RESPECT TO THE EQUITABLE RELIEF CLAIM, AND SELLER WITH RESPECT TO
THE REMAINING CLAIMS, PROVIDED THAT IF AFTER GOOD FAITH NEGOTIATIONS THE PARTIES
ARE UNABLE TO REACH SUCH AN ARRANGEMENT, BUYER MAY ELECT TO EITHER (I) TENDER
THE DEFENSE OF ALL CLAIMS BY SUCH THIRD PARTY TO SELLER, OR (II) ASSUME THE
DEFENSE OF ALL CLAIMS BY SUCH THIRD PARTY, IN WHICH CASE SELLER SHALL HAVE NO
FURTHER OBLIGATION WITH RESPECT TO THE CLAIM OR INDEMNITY THEREFORE.  FAILURE TO
GIVE PROMPT NOTICE OF, OR COPIES OF CORRESPONDENCE AND DOCUMENTATION RELATING
TO, A CLAIM HEREUNDER SHALL NOT AFFECT THE INDEMNIFYING PARTY’S OBLIGATIONS
UNDER THIS SECTION 7.4, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
MATERIALLY PREJUDICED BY SUCH FAILURE TO GIVE PROMPT NOTICE OR COPIES OF SUCH
CORRESPONDENCE AND DOCUMENTATION.  IF THE INDEMNIFYING PARTY, WITHIN THIRTY (30)
DAYS AFTER NOTICE OF ANY SUCH CLAIM, FAILS TO ASSUME THE DEFENSE OF SUCH CLAIM,
THE INDEMNIFIED PARTY AGAINST WHOM SUCH CLAIM HAS BEEN MADE WILL (UPON FURTHER
NOTICE TO THE INDEMNIFYING PARTY) HAVE THE RIGHT TO UNDERTAKE THE DEFENSE,
COMPROMISE OR SETTLEMENT OF SUCH CLAIM ON BEHALF OF AND FOR THE ACCOUNT AND
RISK, AND AT THE EXPENSE, OF THE INDEMNIFYING PARTY, SUBJECT TO THE RIGHT OF THE
INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF SUCH CLAIM AT ANY TIME PRIOR TO
SETTLEMENT, COMPROMISE OR FINAL DETERMINATION THEREOF.


 


(B)                                 NOTWITHSTANDING ANYTHING IN THIS SECTION 7.4
TO THE CONTRARY, (I) THE INDEMNIFIED PARTY SHALL NOT SETTLE A CLAIM FOR WHICH IT
IS INDEMNIFIED WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY, AND
(II) THE INDEMNIFYING PARTY SHALL NOT ENTER INTO ANY SETTLEMENT OR COMPROMISE OF
ANY ACTION, SUIT OR PROCEEDING OR CONSENT TO THE ENTRY OF ANY JUDGMENT TO BE
BORNE BY THE INDEMNIFYING PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


SECTION 7.5                                   SOLE REMEDY


 

After the Closing, (a) the indemnification provisions set forth in this
Article VII, (b) the specific performance provisions of Section 9.13 and (c) the
provisions set forth in Sections 2.3(b), 2.3(f), 5.3(c), 5.4(b), 5.8, 5.17, 9.1
and 9.8 are the sole and exclusive remedy of the Buyer Indemnitees and the
Seller Indemnitees with respect to any of the matters described in
Section 7.2(a) or Section 7.3(a).

 


ARTICLE VIII


 


TERMINATION, AMENDMENT AND WAIVER


 


SECTION 8.1                                   TERMINATION OF AGREEMENT


 

This Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closing Date:

 


(A)                                  BY MUTUAL WRITTEN CONSENT OF SELLER AND
BUYER;


 


(B)                                 BY ANY PARTY HERETO IF THE CLOSING SHALL NOT
HAVE OCCURRED ON OR BEFORE 120 DAYS AFTER DATE OF THIS AGREEMENT, JULY 2, 2003;
PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 8.1(B) SHALL NOT BE AVAILABLE TO (I) SELLER GROUP, IF ANY MEMBER OF THE
SELLER GROUP HAS BREACHED ANY OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS
HEREUNDER IN ANY MATERIAL RESPECT AND SUCH BREACH HAS BEEN THE CAUSE OR RESULTED
IN THE FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE JULY 2, 2003 OR (II) BUYER,
IF BUYER HAS BREACHED ANY OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS
HEREUNDER IN ANY MATERIAL RESPECT AND SUCH BREACH HAS BEEN THE CAUSE OF OR
RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE JULY 2, 2003; AND


 


(C)                                  BY SELLER OR BUYER IF ANY COURT OF
COMPETENT JURISDICTION OR OTHER COMPETENT GOVERNMENTAL AUTHORITY SHALL HAVE
ISSUED A STATUTE, RULE, REGULATION, ORDER, DECREE OR INJUNCTION OR TAKEN ANY
OTHER ACTION


 

43

--------------------------------------------------------------------------------


 


PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE PROHIBIT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND (I) SUCH STATUTE, RULE, REGULATION, ORDER,
DECREE OR INJUNCTION OR OTHER ACTION SHALL HAVE BECOME FINAL AND NONAPPEALABLE
OR (II) IN THE CASE OF AN INJUNCTION, EITHER SELLER OR BUYER REASONABLY BELIEVES
THAT THE TIME REQUIRED TO RESOLVE THE SUIT AND THE RELATED UNCERTAINTY IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, OR (IN THE CASE OF
TERMINATION BY BUYER) A MATERIAL ADVERSE EFFECT ON THE BUSINESS OF BUYER.


 


SECTION 8.2                                   PROCEDURE FOR AND EFFECT OF
TERMINATION


 


(A)                                  IN THE EVENT OF TERMINATION OF THIS
AGREEMENT AND ABANDONMENT OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE PARTIES
HERETO PURSUANT TO SECTION 8.1 HEREOF, WRITTEN NOTICE THEREOF SHALL BE GIVEN BY
A PARTY SO TERMINATING TO THE OTHER PARTY AND THIS AGREEMENT SHALL FORTHWITH
TERMINATE AND BE OF NO FURTHER EFFECT, AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE ABANDONED WITHOUT FURTHER ACTION BY SELLER GROUP OR BUYER.


 


(B)                                 IN THE EVENT OF TERMINATION OF THIS
AGREEMENT BY BUYER OR SELLER GROUP AS PROVIDED ABOVE IN SECTION 8.1(B), THIS
AGREEMENT SHALL FORTHWITH BECOME VOID AND, SUBJECT TO SECTION 8.4, THERE SHALL
BE NO LIABILITY ON THE PART OF BUYER OR SELLER GROUP (OR THEIR RESPECTIVE
OFFICERS OR DIRECTORS), EXCEPT BASED UPON OBLIGATIONS SET FORTH IN SECTION 9.1
HEREOF AND IN THE IMMEDIATELY PRECEDING SENTENCE, AND EXCEPT THAT BUYER SHALL
THEREUPON PROMPTLY RETURN OR DESTROY (AND CAUSE ITS AGENTS AND REPRESENTATIVES
TO RETURN OR DESTROY) TO SELLER ALL DOCUMENTS (AND COPIES THEREOF) FURNISHED TO
BUYER BY SELLER GROUP AND ALL EXCERPTS THEREFROM AND NOTES RELATED THERETO, AND
BUYER SHALL CONTINUE TO ADHERE TO THE CONFIDENTIALITY OBLIGATIONS SET FORTH IN
SECTION 5.2 HEREOF.  NOTWITHSTANDING THE FOREGOING, TERMINATION OF THIS
AGREEMENT AND ABANDONMENT OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE PARTIES
PURSUANT TO SECTION 8.1(B) SHALL NOT IN ANY WAY LIMIT OR RESTRICT THE RIGHTS AND
REMEDIES OF ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO THAT HAS VIOLATED OR
BREACHED ANY OF THE REPRESENTATIONS, WARRANTIES, AGREEMENTS OR OTHER PROVISIONS
OF THIS AGREEMENT PRIOR TO TERMINATION HEREOF.


 


SECTION 8.3                                   AMENDMENT, EXTENSION AND WAIVER


 

At any time prior to the Closing Date, the parties hereto may (a) amend this
Agreement, (b) extend the time for the performance of any of the obligations or
other acts of the parties hereto, (c) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and (d) waive compliance with any of the agreements or
conditions contained herein.  Except as provided in Section 5.8, this Agreement
may not be amended except by an instrument in writing signed on behalf of all of
the parties hereto.  Any agreement on the part of a party hereto to any
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

 


SECTION 8.4                                   TERMINATION FEE


 

In the event all conditions set forth in Sections 6.1 and 6.3 of this Agreement
have been satisfied prior to July 2, 2003 and Buyer does not or cannot
consummate the transactions contemplated by this Agreement by July 2, 2003, then
Buyer shall pay to Seller a one-time termination fee of $10,000,000. Buyer and
Seller agree that the payment of such fee shall not be a cap on the damages that
Seller Group may have based upon Buyer’s failure to close and Seller Group is
not waiving any other rights or remedies they may have in connection therewith.

 

44

--------------------------------------------------------------------------------


 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.1                                   FEES AND EXPENSES


 

Whether or not the transactions contemplated herein are consummated pursuant
hereto, except as otherwise provided herein, each of Seller and Buyer shall pay
its own fees and expenses in connection with, or in anticipation of, this
Agreement and the consummation of the transactions contemplated hereby. 
Notwithstanding the foregoing, the parties shall share equally the filing fee
required pursuant to the HSR Act and other comparable regulatory fees of other
jurisdictions.  Each of Seller Group, on the one hand, and Buyer, on the other
hand, shall indemnify and hold harmless the other party from and against any and
all claims or liabilities for financial advisory and finders’ fees incurred by
reason of any action taken by such party or otherwise arising out of the
transactions contemplated by this Agreement by any person claiming to have been
engaged by such party.

 


SECTION 9.2                                   FURTHER ASSURANCES; GUARANTEE


 


(A)                                  FROM TIME TO TIME AFTER THE CLOSING DATE,
AT THE REQUEST OF EITHER PARTY HERETO AND AT THE EXPENSE OF THE PARTY SO
REQUESTING, EACH OF THE PARTIES HERETO SHALL EXECUTE AND DELIVER TO SUCH
REQUESTING PARTY SUCH DOCUMENTS AND TAKE SUCH OTHER ACTION AS SUCH REQUESTING
PARTY MAY REASONABLY REQUEST IN ORDER TO CONSUMMATE MORE EFFECTIVELY THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)                                 EACH OF SELLER AND BUYER HEREBY GUARANTEES
THE TIMELY PERFORMANCE BY ANY SUBSIDIARY OF SELLER AND BUYER, RESPECTIVELY, OF
ALL OBLIGATIONS OF SELLER GROUP AND BUYER HEREUNDER, RESPECTIVELY, INCLUDING
WITHOUT LIMITATION, THE EXECUTION AND PERFORMANCE OF THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.


 


SECTION 9.3                                   NOTICES


 

All notices, requests, demands, waivers and other communications required or
permitted to be given under this Agreement shall be in writing and may be given
by any of the following methods: (a) personal delivery; (b) facsimile
transmission with telephone confirmation of receipt; (c) registered or certified
mail, postage prepaid, return receipt requested; or (d) overnight delivery
service with receipt confirmed by signature.  Notices shall be sent to the
appropriate party at its address or facsimile number given below (or at such
other address or facsimile number for such party as shall be specified by notice
given hereunder):

 


(A)                                  IF TO BUYER TO:


 

UTStarcom, Inc.

1275 Harbor Bay Parkway

Alameda, California 94502

Fax: (510) 864-8802

Attention: General Counsel

 

45

--------------------------------------------------------------------------------


 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304-1050

Fax No.: (650) 493-6811

Attention: Carmen Chang

 


(B)                                 IF TO SELLER GROUP TO:


 

3Com Corporation

5400 Bayfront Plaza

Santa Clara, California 95052

Fax: (408) 326-5001

Attention: General Counsel

 

with a copy to:

 

Gray Cary Ware & Freidenrich LLP

153 Townsend Street, Suite 800

San Francisco, California 94107

Fax:  (415) 836-2501

Attention: Howard Clowes

 

All such notices, requests, demands, waivers and communications shall be deemed
received (i) in the case of personal delivery, upon actual receipt thereof by
the addressee, (ii) in the case of overnight delivery, on the day following
delivery to the overnight delivery service, (iii) in the case of mail, upon
receipt of the return receipt, or (iv) in the case of a facsimile transmission,
upon transmission thereof by the sender and issuance by the transmitting machine
of a confirmation slip that the number of pages constituting the notice have
been transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously mail a copy of the notice to
the addressee at the address provided for above.  However, such mailing shall in
no way alter the time at which the facsimile notice is deemed received.

 


SECTION 9.4                                   SEVERABILITY


 

Should any provision of this Agreement for any reason be declared invalid or
unenforceable, such decision shall not affect the validity or enforceability of
any of the other provisions of this Agreement, which remaining provisions shall
remain in full force and effect and the application of such invalid or
unenforceable provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall be valid and enforced to the fullest
extent permitted by Law.

 


SECTION 9.5                                   BINDING EFFECT; ASSIGNMENT


 

This Agreement and all of the provisions hereof shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  Prior to the Closing, neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, directly or
indirectly, including, without limitation, by operation of Law, by any party
hereto without the prior written consent of the other parties hereto.

 

46

--------------------------------------------------------------------------------


 


SECTION 9.6                                   NO THIRD PARTY BENEFICIARIES


 

Except as provided in Section 9.5, this Agreement is solely for the benefit of
Seller Group, and its successors and permitted assigns, with respect to the
obligations of Buyer under this Agreement, and for the benefit of Buyer, and
their respective successors and permitted assigns, with respect to the
obligations of Seller Group under this Agreement, and this Agreement shall not
be deemed to confer upon or give to any other third party any remedy, claim
liability, reimbursement, cause of action or other right.

 


SECTION 9.7                                   INTERPRETATION


 


(A)                                  THE ARTICLE AND SECTION HEADINGS CONTAINED
IN THIS AGREEMENT ARE SOLELY FOR THE PURPOSE OF REFERENCE, ARE NOT PART OF THE
AGREEMENT OF THE PARTIES AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


(B)                                 AS USED IN THIS AGREEMENT, A “GOVERNMENTAL
AUTHORITY” SHALL MEAN ANY GOVERNMENTAL OR REGULATORY AUTHORITY, DOMESTIC OR
FOREIGN.


 


(C)                                  AS USED IN THIS AGREEMENT, THE TERM
“PERSON” SHALL MEAN AND INCLUDE AN INDIVIDUAL, A PARTNERSHIP, A JOINT VENTURE, A
CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION AND A GOVERNMENT OR ANY
DEPARTMENT OR AGENCY THEREOF.


 


(D)                                 AS USED IN THIS AGREEMENT, THE TERM
“SUBSIDIARY” SHALL MEAN WITH RESPECT TO THE REFERENCED ENTITY, ANY OTHER ENTITY
(I) OF WHICH FIFTY (50) PERCENT OR MORE OF EITHER THE EQUITY INTERESTS IN, OR
THE VOTING CONTROL OF, SUCH ENTITY IS, DIRECTLY OR INDIRECTLY, BENEFICIALLY
OWNED BY THE REFERENCED ENTITY, OR (II) OF WHICH THE REFERENCED ENTITY HAS THE
ABILITY TO (A) ELECT FIFTY (50) PERCENT OR MORE OF THE DIRECTORS OR MEMBERS OF
THE GOVERNING BOARD OF SUCH ENTITY OR (B) APPOINT EITHER THE GENERAL PARTNER OF
A GENERAL PARTNERSHIP OR LIMITED PARTNERSHIP OR THE MANAGING MEMBER OF A LIMITED
LIABILITY COMPANY.


 


SECTION 9.8                                   JURISDICTION AND CONSENT TO
SERVICE; EXPENSES RELATED TO LEGAL PROCEEDINGS


 

Each of Seller and Buyer (a) agrees that any suit, action or proceeding arising
out of or relating to this Agreement shall be brought solely in the state or
federal courts of California; (b) consents to the exclusive jurisdiction of each
such court in any suit, action or proceeding relating to or arising out of this
Agreement, the Ancillary Agreements or the Additional Agreement; (c) waives any
objection that it may have to the laying of venue in any such suit, action or
proceeding in any such court; (d) agrees that service of any court paper may be
made in such manner as may be provided under applicable Law or court rules
governing service of process; and (e) agrees that the losing party in any suit,
action or proceeding between the parties relating to or arising out of this
Agreement, the Ancillary Agreements or the Additional Agreement shall indemnify
and hold harmless the prevailing party for all costs incurred by such party in
connection with such suit, action or proceeding.

 


SECTION 9.9                                   ENTIRE AGREEMENT


 

This Agreement, the Disclosure Schedules, the Ancillary Agreements, the
Additional Agreement, the Transition Services Agreement between Buyer and Seller
dated the date hereof and the exhibits and other writings referred to herein or
therein or delivered pursuant hereto or thereto that form a part hereof or
thereof constitute the entire agreement among the parties with respect to their
subject matter and supersede all other prior agreements and understandings, both
written and oral, between the parties or any of them with respect to their
subject matter (including the memorandum of understanding).

 

47

--------------------------------------------------------------------------------


 


SECTION 9.10                            DESCRIPTIVE HEADINGS


 

The descriptive headings herein are inserted for convenience of reference only
and shall in no way be construed to define, limit, describe, explain, modify,
amplify, or add to the interpretation, construction or meaning of any provision
of, or scope or intent of, this Agreement nor in any way affect this Agreement.

 


SECTION 9.11                            GOVERNING LAW


 

This Agreement will be governed by, and construed and enforced in accordance
with, the laws of the State of California (regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies.

 


SECTION 9.12                            COUNTERPARTS


 

This Agreement may be executed simultaneously in counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

 


SECTION 9.13                            SPECIFIC PERFORMANCE


 

The parties hereto agree that if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached, irreparable damage would occur, no adequate remedy at law would exist
and damages would be difficult to determine, and that the parties shall be
entitled to specific performance of the terms hereof and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy and without the necessity of posting any bond or other security, in
addition to any other remedy at law or equity.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BUYER:

 

 

 

 

 

UTSTARCOM, INC.

 

 

 

 

 

 

 

 

By:

/s/  Hong Liang Lu

 

 

 

 

Name:  Hong Liang Lu

 

 

 

Title:    President/CEO

 

 

 

 

 

SELLER:

 

 

 

 

 

3COM CORPORATION

 

 

 

 

 

 

 

 

By:

/s/  Bruce L. Claflin

 

 

 

 

Name:  Bruce L. Claflin

 

 

Title:    President & CEO

 

49

--------------------------------------------------------------------------------


 

Glossary

 

“1445 Certificates” shall have the meaning set forth in Section 1.4(f).

 

 “Additional Agreement” shall have the meaning set forth in Section 7.2(b)(iii).

 

“Affected Employees” shall have the meaning set forth in Section 2.3(a).

 

“Affiliate” shall have the meaning set forth in Section 3.14(a)(i) for purposes
of Section 3.14.

 

“Agreement” shall have the meaning set forth in the opening paragraph hereto.

 

“Allocation” shall have the meaning set forth in Section 5.15(a).

 

“Ancillary Agreements” shall have the meaning set forth in Section 1.4(n).

 

“Assets” shall have the meaning set forth in Section 1.1(a).

 

“Assignment of Leases” shall have the meaning set forth in Section 1.1(b).

 

“Assumed Liabilities” shall have the meaning set forth in Section 1.1(c).

 

“Bill of Sale” shall have the meaning set forth in Section 1.1(b).

 

“Books and Records” shall have the meaning set forth in Section 1.1(a)(iii).

 

“Business” shall have the meaning set forth in the first recital of this
Agreement.

 

“Business Employees” shall have the meaning set forth in Section 3.14(b).

 

“Business Facility” shall have the meaning set forth in Section 3.15(a)(i).

 

“Business Real Property” shall have the meaning set forth in Section
1.1(a)(i)(B).

 

“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Buyer 401(k) Plan” shall have the meaning set forth in Section 2.3(a).

 

“Buyer Audit Expense” shall have the meaning set forth in Section 5.4(b).

 

“Buyer Damages” shall have the meaning set forth in Section 7.2(a).

 

“Buyer Indemnitees” shall have the meaning set forth in Section 7.2(a).

 

“Cases” shall have the meaning set forth in Section 3.10(a).

 

“Claim” shall have the meaning set forth in Section 7.4.

 

“Closing” shall have the meaning set forth in Section 1.3.

 

--------------------------------------------------------------------------------


 

“Closing Cash Purchase Price” shall have the meaning set forth in Section 1.2.

 

“Closing Date” shall have the meaning set forth in Section 1.3.

 

“COBRA” shall have the meaning set forth in Section 2.3(b)).

 

“Code” shall have the meaning set forth in Section 1.4(f).

 

“Confidential Information” shall have the meaning set forth in Section 5.12.

 

“Confidentiality Agreement” shall have the meaning set forth in Section 5.2(c).

 

“Consulting Services Agreement” shall have the meaning set forth in
Section 1.4(j).

 

“Contracts” shall have the meaning set forth in Section 1.1(a)(iii)(A).

 

“Copyrights” shall have the meaning set forth in Section 3.7(n)(i).

 

“Disclosure Schedules” shall have the meaning set forth in the first paragraph
of Article III.

 

“Disposal Site” shall have the meaning set forth in Section 3.15(a)(ii).

 

“Distribution Agreement” shall have the meaning set forth in Section 3.12(f).

 

“Eligible Employees” shall have the meaning set forth in Section 2.3(a).

 

“Employee” shall have the meaning set forth in Section 3.14(a)(iv).

 

“Employee Agreement” shall have the meaning set forth in Section 3.14(a)(v).

 

“Employment Liabilities” shall have the meaning set forth in Section 1.1(c).

 

“Environmental Laws” shall have the meaning set forth in Section 3.15(a)(iii).

 

“Environmental Permit” shall have the meaning set forth in Section 3.15(a)(iv).

 

“Equipment” shall have the meaning set forth in Section 3.20(c).

 

“ERISA” shall have the meaning set forth in Section 2.3(a).

 

“Excluded Liabilities” shall have the meaning set forth in Section 1.1(c).

 

“Final Statement” shall have the meaning set forth in Section 1.7(a).

 

“Financial Statements” shall have the meaning set forth in Section 3.4.

 

“FMLA” shall have the meaning set forth in Section 3.14(a)(vii).

 

“Form 8-K” shall have the meaning set forth in Section 5.4(b).

 

“GAAP” shall have the meaning set forth in Section 3.4.

 

2

--------------------------------------------------------------------------------


 

“Governmental authority” shall have the meaning set forth in Section 9.7(b).

 

“Hazardous Substance” shall have the meaning set forth in Section 3.15(a)(v).

 

“Hazardous Substance Activity” shall have the meaning set forth in
Section 3.15(a)(vi).

 

 “HSR Act” shall have the meaning set forth in Section 3.3(a).

 

“Indemnity Period” shall have the meaning set forth in Section 7.1.

 

“Independent Accounting Firm” shall have the meaning set forth in
Section 1.7(b)(iii).

 

“Instrument of Assumption” shall have the meaning set forth in Section 1.1(c).

 

“Intellectual Property” shall have the meaning set forth in Section 3.7(n)(i).

 

“Intellectual Property Assignment” shall have the meaning set forth in
Section 1.1(b).

 

“Intellectual Property Contract” shall have the meaning set forth in
Section 3.7(n)(ii).

 

“Intellectual Property License Agreement” shall have the meaning set forth in
Section 1.4(k).

 

“International Employee Plan” shall have the meaning set forth in
Section 3.14(a)(viii).

 

“IRS” shall have the meaning set forth in Section 3.14(a)(ix).

 

“Key Suppliers” shall have the meaning set forth in Section 3.18.

 

“Knowledge of Seller” shall mean the actual knowledge of the persons listed in
Schedule I of the Disclosure Schedules.

 

“Law” shall have the meaning set forth in Section 1.1(c).

 

“Leased Real Property” shall have the meaning set forth in Section 3.8(b).

 

“Leases” shall have the meaning set forth in Section 3.8(b).

 

“Lease Assignment Agreements” shall have the meaning set forth in Section
1.4(l).

 

“Licensed Intellectual Property” shall have the meaning set forth in
Section 3.7(n)(iii).

 

“Licenses” shall have the meaning set forth in Section 3.11(b)(i).

 

“Liens” shall have the meaning set forth in Section 3.8(a).

 

“M&A Qualified Beneficiaries” shall have the meaning set forth in
Section 2.3(b).

 

“Maskworks” shall have the meaning set forth in Section 3.7(n)(i).

 

“Material Adverse Effect” shall have the meaning set forth in Section 3.6(c).

 

3

--------------------------------------------------------------------------------


 

“Multiple Site License Agreement” shall have the meaning set forth in Section
1.4(h).

 

“Non-U.S. Agreements” shall have the meaning set forth in Section 5.22.

 

“Opening Statement” shall have the meaning set forth in Section 1.7(a).

 

“Other Instruments” shall have the meaning set forth in Section 1.1(b).

 

“Patents” shall have the meaning set forth in Section 3.7(n)(i).

 

“Pension Plan” shall have the meaning set forth in Section 3.14(a)(x).

 

“Permits” shall have the meaning set forth in Section 1.1(a)(i)(G).

 

“Permitted Encumbrances” shall have the meaning set forth in Section 3.8(a).

 

“Person” shall have the meaning set forth in Section 9.7(c).

 

“Product” shall have the meaning set forth in Section 3.7(n)(iv).

 

“Qualified Beneficiary” shall have the meaning set forth in Section 3.14(a)(xi).

 

“Real Estate Agreements” shall mean the Rolling Meadows Lease Agreement, the
Multiple Site License Agreement and the Lease Assignment Agreements.

 

“Real Property Laws” shall have the meaning set forth in Section 3.8(c).

 

“Reference Balance Sheet” shall have the meaning set forth in
Section 1.1(a)(ii)(A).

 

“Registered Intellectual Property” shall have the meaning set forth in
Section 3.7(n)(v).

 

“Resolution Period” shall have the meaning set forth in Section 1.7(b)(iii).

 

 “Required Documents” shall have the meaning set forth in Section 3.2(b).

 

“Required Financial Information” shall have the meaning set forth in
Section 5.4(b).

 

“Rolling Meadows Lease Agreement” shall have the meaning set forth in
Section 1.4(g).

 

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Seller Conflicting Agreements” shall have the meaning set forth in
Section 3.3(b).

 

“Seller Damages” shall have the meaning set forth in Section 7.3(a).

 

“Seller Employee Plan” shall have the meaning set forth in Section 3.14(a)(xii).

 

“Seller Group” shall have the meaning set forth in the first recital of this
Agreement.

 

“Seller Indemnitees” shall have the meaning set forth in Section 7.3(a).

 

4

--------------------------------------------------------------------------------


 

“Seller Indemnity Cap” shall have the meaning set forth in Section 7.2(b)(iii).

 

“Seller Savings Plan” shall have the meaning set forth in Section 2.3(a).

 

“Seller Survival Date” shall have the meaning set forth in Section 5.13.

 

“Selling Group” shall have the meaning set forth in Section 2.3(b).

 

“Significant Customers” shall have the meaning set forth in Section 3.19.

 

“Subsidiary” shall have the meaning set forth in Section 9.7(d).

 

“Tax Return” shall have the meaning set forth in Section 3.13(l).

 

“Tax” or collectively “Taxes” shall have the meaning set forth in
Section 3.13(k).

 

“Third Party Intellectual Property” shall have the meaning set forth in
Section 3.7(n)(vi).

 

“Trade Secrets” shall have the meaning set forth in Section 3.7(n)(i).

 

“Trademarks” shall have the meaning set forth in Section 3.7(n)(i).

 

“Transfer Taxes” shall have the meaning set forth in Section 5.15(b).

 

“Transferred Intellectual Property” shall have the meaning set forth in
Section 3.7(n)(vii).

 

 “Working Capital of the Business” shall have the meaning set forth in
Section 1.7(c).

 

5

--------------------------------------------------------------------------------